Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.879 Filed 03/02/21 Page 1 of 74



                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DAVID ELLIOT WERKING
An Indiana Resident, Plaintiff

v.                                                   Case No. 1:19-cv-276
                                                     Hon. Paul L. Maloney

BETH EILEEN WERKING, AND
PAUL MICHAEL WERKING,
Michigan Residents, Defendants


POWERS & GREENGARD                                   VANDERBROEK LAW PLLC
Attorneys for Plaintiff                              Attorney for Defendant
Miles L. Greengard (P76812)                          Anne M. VanderBroek (P81541)
The Carriage House                                   17190 Van Wagoner Rd.
509 Franklin Avenue                                  Spring Lake, MI 49456
Grand Haven, MI 49417                                (616) 607-7522 (Phone)
(616) 512-5474 (Phone)                               (616) 682-6108 (Fax)
(616) 607-7322 (Fax)                                 anne@vanderbroeklaw.com
mgreengard@powersgreengard.com

      WRITTEN DAMAGES SUBMISSION REQUESTING DENIAL OF TREBLE
                  DAMAGES AND ATTORNEY’S FEES




                                      Page 1 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.880 Filed 03/02/21 Page 2 of 74




                                                   Table of Contents
I.        LAW AND ANALYSIS ....................................................................................................... 4

     1.     PLAINTIFF SHOULD BE LIMITED TO ACTUAL DAMAGES. .......................................................... 4

     2. PLAINTIFF SHOULD NOT BE AWARDED TREBLE DAMAGES. .................................................... 6

     3. PLAINTIFF SHOULD NOT BE AWARDED ATTORNEY’S FEES. .................................................... 7

CONCLUSION......................................................................................................................... 8




                                                             Page 2 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.881 Filed 03/02/21 Page 3 of 74




                                                                      Table of Authorities
Cases

Alisa A. Peskin-Shepherd, PLLC v. Blume, 2020 Mich.App. No. 348023 citing Alken-Ziegler, 283 Mich.App. at 102-103 ......... 5

Alken-Ziegler v. Hague, 767 N.W.2d 668, 671 n.6 (Mich. Ct. App. 2009) ........................................................................................ 6

Aroma Wines & Equip., Inc. v. Columbian Distrib. Servs., Inc., 844 N.W.2d 727, 732 (Mich Ct. App. 2013) ........................... 6, 7

Reed v. Reed, 693 N.W.2d 825, 845 (Mich. Ct. App. 2005), citing Dessart v. Burak, 678 N.W.2d 615 (Michigan 2004) ............ 7

Thames v. Thames, 477 N.W.2d 496, 503 (Mich. Ct. App. 1991) ...................................................................................................... 7

Statutes

MCL § 600.2919a(1).......................................................................................................................................................................... 4, 7

MCL §600.2919a..................................................................................................................................................................................... 7




                                                                                        Page 3 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.882 Filed 03/02/21 Page 4 of 74




I.      Law and Analysis
        There are three issues in regards to the damages that may be awarded to plaintiff. The first is

the actual damages that Plaintiff incurred. The second is the potential trebling of these damages as

permitted by MCL § 600.2919a(1). The third is the potential awarding of attorney fees under MCL §

600.2919a(1).


1. Plaintiff Should Be Limited To Actual Damages.


        The actual damages incurred by Plaintiff are vague at best. In his initial pleadings, Plaintiff

included a list of items that he asserted were the titles of pornographic material that he had possessed

and that had not been returned to him. They were attached as Plaintiff’s Exhibits 5 and 6. These

exhibits contained duplicative titles as well as titles with spelling errors and discrepancies in the labeling

between the two exhibits. These exhibits were provided to Dr. Victoria Hartmann, Director of the

Exotic Heritage Museum for purposes of valuing the collection. Dr. Hartmann has previously valued

large collections of pornographic material in the course of her directorship both for display and private

sale purposes, making her one of the only experts available for such valuations. Such was the

incomprehensible nature of the lists, however, that her initial report did not consider all titles. Her

report was supplemented following her deposition and the final valuation, based solely on the titles

listed in the exhibits totals $30,441.54 with a margin of error of $3,000 to account for any duplicate

titles that were not eliminated between the lists.

        As to the veracity of the lists themselves, Plaintiff admitted in his deposition that these lists

were created from memory rather than done by inventory for the purpose of listing assets in his

divorce proceeding. Even though the report from Dr. Hartmann shows a value of $30,441.54 for

replacement value of the titles listed, her report was generated on a list made by plaintiff when recalling

his items from memory rather than a proper itemization. Further, some titles listed in Exhibit 5 are



                                                 Page 4 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.883 Filed 03/02/21 Page 5 of 74




listed differently in Exhibit 6 – with different spelling or using disc instead of volume or vice versa.

Had Plaintiff generated this list from an inventory, these discrepancies would not exist. Further,

Plaintiff could not recall release dates, production houses, or other important information in

determining the accuracy of the information, which would all have been available had the list been

generated as an inventory rather than attempted recollection. A number of the titles that Defendants

submitted to the Ottawa County Sheriff’s Department as potential contraband were not on the either

list in Exhibit 5 or 6. The missing information, the discrepancies in listings, the attempted recall of

titles rather than methodical inventory, and the missing items makes that list suspect as to its accuracy.

Further, if the list was inaccurate, the valuation done by Dr. Hartmann is also inaccurate, despite her

experience and best efforts.

        Regardless of the exhibits, Plaintiff only had purchase receipts to verify his ownership of 1208

titles, of which 16 were duplicates showing multiple copies of the same title – far fewer than the 2033

he claims to own on Exhibit 6 (428 VHS titles and 1605 DVD titles). These receipts equal a total

damage amount of $11,602.92. Whether Plaintiff actually owned the remaining titles, or whether they

were merely desired – a “wish list” – or had been watched without purchase of the material, is

unknown.

        “Black’s Law Dictionary (8th ed) defines ‘actual damages’ as: ‘An amount awarded to a

complainant to compensate for proven loss; damages that repay actual losses.’ Applying this definition

to MCL 600.2919a, ‘actual damages’ means the actual loss a complainant suffered as a result of a

defendant’s conduct.’” Alisa A. Peskin-Shepherd, PLLC v. Blume, 2020 Mich. Ct. App. No. 348023 citing

Alken-Ziegler, 283 Mich.App. at 102-103. In the instant case, plaintiff can definitively prove $11,602.92

worth of damages with his receipts.

        Because plaintiff cannot prove his actual losses beyond the receipts provided, which account

for $11,602.92, and due to the dubious nature of the lists created by plaintiff, the award of actual



                                               Page 5 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.884 Filed 03/02/21 Page 6 of 74




damages should be confined to the provable losses – $11,602.92.


2. Plaintiff Should Not Be Awarded Treble Damages.


        In Aroma Wines, the primary source of statutory conversion case law in Michigan, the

Michigan Court of Appeals wrote that “MCL 600.2919a(1) provides that a person damaged under the

statute ‘may recover 3 times the amount of actual damages sustained, plus costs and reasonable attorney

fees.’ … The term ‘may is permissive and indicates discretionary activity.” Aroma Wines & Equip., Inc.

v. Columbian Distrib. Servs., Inc., 844 N.W.2d 727, 732 (Mich Ct. App. 2013) (citation omitted). Since

the finding in the Aroma Wines decision, Michigan courts have followed the “permissive” rather than

the “mandatory” guidelines.

        While there exists a published decision requiring trebling that predates the court of appeals’

finding in Aroma Wines, the court of appeals declined to follow its earlier opinion when they made

their decision in Aroma Wines. In fact, the decision in Aroma Wines specifically cites to that case, though

for other purposes. That case is Alken-Ziegler v. Hague, 767 N.W.2d 668, 671 n.6 (Mich. Ct. App. 2009).

Rather than rely on their decision regarding the trebling of damages established in the earlier Alken-

Ziegler case, the court instead relied on two unpublished decisions for its decision that treble damages

are permissive rather than mandatory, stating “whether to award treble damages is a question for the

trier of fact, and we cannot simply order treble damages upon a finding of conversion. This Court

has come to this conclusion previously in its unpublished decisions.” Aroma Wines at 732.

        The fact that the court in Aroma used Alken-Ziegler while neglecting to follow the trebling of

damages shows that, while they were aware of the precedent set regarding the trebling of damages in

it, they specifically chose to follow the more lengthy history of Michigan courts following the

‘permissive’ standard of trebling. Though Alken-Ziegler remains good law, the fact that the court has

chosen in later cases not to follow it should be precedential and guide this Court to find that MCL



                                               Page 6 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.885 Filed 03/02/21 Page 7 of 74




§600.2919a provides for permissive, rather than mandatory, trebling. Accordingly, this Court should

follow the court in Aroma by not awarding treble damages. Plaintiff should be limited to the actual

damages without trebling of $11,602.92.


3. Plaintiff Should Not Be Awarded Attorney’s Fees.


       Under the “American rule,” as cited by Reed v. Reed, “attorney fees are not recoverable as an

element of costs or damages unless expressly allowed by statute, court rule, common-law exception,

or contract.” Reed v. Reed, 693 N.W.2d 825, 845 (Mich. Ct. App. 2005), citing Dessart v. Burak, 678

N.W.2d 615 (Michigan 2004). One such common-law exception is “that an award of legal fees is

authorized where the party requesting payment of the fees has been forced to incur them as a result

of the other party’s unreasonable conduct in the course of litigation.” Id.

       In the instant case, MCL §600.2919a provides for the permissive awarding of attorney’s fees,

specifically providing that “a person damaged as a result of [statutory conversion] may recover 3 times

the amount of actual damages sustained, plus costs and reasonable attorney fees.” In the same way

that treble damages are permissive under this statute, the awarding of attorney fees and costs are also

permissive.

       Further, Defendant’s conduct was not unreasonable, merely vigorous defense of their actions.

In Thames v. Thames, the court defined unreasonable conduct as “unnecessarily prolonging the

proceedings by making spurious claims and allegations.” Thames v. Thames, 477 N.W.2d 496, 503

(Mich. Ct. App. 1991). In the instant case, no action was taken to intentionally and unnecessarily

prolong the proceedings nor was any argument made in bad faith. Though this Court ultimately

decided against Defendants on the issue of statutory conversion, no action was taken without some

legal basis or with the intention of delaying the proceedings. “The mere fact that litigation has been

lengthy is not by itself reason to conclude misconduct has occurred.” Reed at 846. Further, if mere



                                              Page 7 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.886 Filed 03/02/21 Page 8 of 74




good faith, diligent efforts to defend a suit give rise to the shifting of attorney fees, no defense will

ever be undertaken due to fear of the risk of incurring double the attorney’s costs – the defending

party’s plus the plaintiff’s. This would have a chilling effect on litigation at best, and would create an

adverse public policy as it would encourage bad faith actors to file spurious lawsuits in order to collect

settlements when defendants fear having to pay double costs should they undertake a good faith

defense.


Conclusion
        Though the valuation made by Dr. Hartmann was in the ballpark of Plaintiff’s original

demand, that valuation was based on a list generated by Plaintiff and of dubious accuracy as to the

contents of the actual collection. Through the discovery process, Plaintiff was only able to produce

and substantiate $11,602.92 of actual losses. The amount of damages awarded to him, therefore,

should be contained to those actual, provable losses.

        Further, Michigan courts have historically not awarded treble damages when the award was

permissive rather than mandatory, as is the case here. In the seminal case on statutory conversion,

the court failed to follow its own precedent and instead created the new precedent of not awarding

treble damages. For this reason, this Court should follow the standard set in Aroma Wines and also

not award treble damages.

        Similarly, this Court should also not award attorney’s fees as Defendant’s actions were made

in a good faith attempt to defend against what they saw as lawful actions – their house, their rules. At

no time did they attempt to delay proceedings or engage in unnecessary or unreasonable conduct.

However, as is the nature of litigation, proceedings were protracted to determine the validity of the

claims and reach an accurate valuation of damages.

        The law permits this Court to award punitive damages of trebling and attorney’s fees, but no

action of the Defendants warrant the taking of punitive measures, nor does established case law


                                               Page 8 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.887 Filed 03/02/21 Page 9 of 74




support it. This Court should not ignore the tradition of Michigan courts or the actions made by the

Court of Appeals in Aroma Wines of ignoring their own precedent regarding trebling to establish new

precedent of not trebling and should award Plaintiff actual damages only, for a total award of

$11,602.92.



Dated: March 1, 2021                                  VANDERBROEK LAW PLLC

                                                      /s/ Anne M. VanderBroek
                                                      Anne M. VanderBroek (P81541)
                                                      Attorney for Defendants
                                                      17190 Van Wagoner Rd.
                                                      Spring Lake, MI 49456
                                                      (616) 607-7522
                                                      anne@vanderbroeklaw.com




                                            Page 9 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.888 Filed 03/02/21 Page 10 of 74




                        List of Exhibits and Depositions
 Exhibit 1    Dr. Victoria Hartmann Report on Destroyed Property
 Exhibit 2    Dr. Victoria Hartmann Spreadsheet of Destroyed Property

 Deposition 1 Dr. Victoria Hartmann Deposition
 Deposition 2 David Werking Deposition




                                         Page 10 of 10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.889 Filed 03/02/21 Page 11 of 74




                                  Exhibit 1

           Dr. Victoria Hartmann Report on Destroyed Property
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.890 Filed 03/02/21 Page 12 of 74




                       Appraisal Report



                            Victoria Hartmann, Ph.D.
                               January 2nd, 2020




 Werking vs. Werking                                                        1
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.891 Filed 03/02/21 Page 13 of 74




             Self-Contained Appraisal Report for A Collection of Pornographic Film




                        Intended Use: Substantiate a Replacement Cost
                              Type of Value: Fair Market Value




                                Client: Paul and Beth Werking
                                     Case #1:19-cv-00276




                           Appraised by: Victoria Hartmann, Ph.D.



                        Date of Appraisal: December 17th - 24th, 2020
                       Effective Date of Appraisal: December 27th, 2020


 Werking vs. Werking                                                                 2
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.892 Filed 03/02/21 Page 14 of 74




                                Date of Report: January 2nd, 2021
                                 Updated: February 24th, 2021




                                  INTENDED USE AND USERS

 The intended use of this appraisal is limited to substantiating a replacement value for a

 previously existing collection of adult films. The intended users of this report are limited to

 the plaintiff and financial and legal representatives.




                                      VALUE DEFINITION

 The type of value used in this appraisal is fair market value.




                                    DEFINITION OF VALUE

 Fair Market Value is the price at which property changes hands between a willing buyer and

 a willing seller, neither having to buy or sell, and both having reasonable knowledge of all

 the relevant facts.

 (From IRS Publication 526 (2019), Charitable Contributions, p. 11.)




                                    APPROACH TO VALUE

 The following approaches to value are commonly used in the appraisal of personal property:

 The Cost Approach to Value concludes either reproduction for replacement cost of a



 Werking vs. Werking                                                                               3
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.893 Filed 03/02/21 Page 15 of 74




 property, either new or depreciated.

 The Income Approach to Value concludes the present worth of anticipated future benefits of

 owning income-producing properties or objects.

 The Market Comparison Approach to Value estimates value by comparison with properties

 sold in the relevant market, with adjustments for all differences that affect value, such as

 differences in characteristics of value, in provenance, and in time exposed to the market in

 order to arrive at the opposite conclusion of value.




 (From Soucy, Patricia C. and Smyth, Janella N., Eds. The Appraisal of Personal Property:

 Principles, Theories, and Practice Methods for the Professional Appraiser. Washington. D.C.:

 The American Society of Appraisers, 1994, p.19)




 Each of these approaches was considered for this appraisal.

     1. These films are mass produced for the marketplace. Mr. Werking is not required to

         re-film or re-record these films in order to replace them. As such, the Cost Approach

         to Value was not used.

     2. Comparatives to other (or the same) films in the market place were applicable, as

         these films are easily found for the most part for purchase, and their value would not

         be more or less based on unique aspects of the films. Thus, the Market Comparison

         Approach was utilized here.




 Werking vs. Werking                                                                              4
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.894 Filed 03/02/21 Page 16 of 74




     3. Mr. Werking did not produce these films, nor was he part of the original production.

         He did not purchase the original reels of these films, nor does he own exclusive

         distribution rights. Mr. Weking would not generate income from these films. Thus,

         the Income Approach to Value was not applicable in this appraisal.




 Werking vs. Werking                                                                           5
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.895 Filed 03/02/21 Page 17 of 74




                                         NARRATIVE


 According to media reports, in the lawsuit Werking v. Werking, Case #1:19-cv-00276, filed

 in Michigan Western District Court, David Werking said that, after a divorce, he had lived

 rent-free in his parents’ Grand Haven home for about a year. In August 2017, he moved out

 “at the request of local law enforcement,” leaving many of his possessions behind.




 A few months later, his parents — Paul and Beth Werking — delivered some of the

 possessions he had been asking that they return. He noticed items were missing. In an email,

 he said, his father told him: “We counted twelve moving boxes full of pornography plus two

 boxes of ‘sex toys’ as you call them. We began that day the process of destroying them and it

 took quite a while to do so.”




 District Judge Paul Maloney granted David Werking’s request for summary judgment on

 November 10th, 2020.



 On December 15th, 2020, the law firm VanderBroek Law PLLC, representing the

 Defendants, contacted me for a formal appraisal of the collection.




 Werking vs. Werking                                                                             6
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.896 Filed 03/02/21 Page 18 of 74




 The collection consisted of 2289 adult films from the mid 1970’s until the mid 2000’s.




                                          RESEARCH

         The question of the value of pornography continues to be hotly debated both in

 popular culture and in academia. Does pornography have value? If so, how do we determine

 such a thing? Does it have intrinsic value, or do we base the value of pornography simply

 from a financial perspective - considering the cost of production, the cost of distribution, and

 the cost to the customer purchasing a film.

 Michael Rea (2001), one of the few authors who has devoted an essay to the issue of defining

 pornography, proposes the following:

                       x is pornography if and only it is reasonable to believe that x will be used

                       (or treated) as pornography by most of the audience for which it was

                       produced.

           Before we explore the conditions of the proposition presented, let us a take a brief

 look at the history of the mainstreaming of pornography.

           The mainstreaming of pornography is indebted to the success of feature-length

 hardcore films of the 1970’s. These films were shot on 35mm, had story-esque narratives,

 were screened both in the USA and internationally, and for their time, had bigger budgets

 than prior at-home filmed sexual encounters, which were non-commercial. Films such as

 Deep Throat (1972), Behind the Green Door (1972), The Devil in Miss Jones (1973), The



 Werking vs. Werking                                                                                  7
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.897 Filed 03/02/21 Page 19 of 74




 Opening of Misty Beethoven (1976) and Debbie Does Dallas (1978). These films have since

 been established as classics (Buscombe 2004: 30). Porn historiography characterizes the

 1970’s as an era of sexual, and even artistic, exploration, unhinged by AIDS, and of adult

 film-making undisturbed by video technology or the economic dictates of the porn industry,

 as we see today. The 1970’s were about the convergence of independent art film-makers and

 pornographers. The artistic avant-garde saw porn as a means to explicitly critique sexual

 mores; while pornographers saw the possibility of attracting liberal mainstream audiences

 through artful films (Patton 2000: 258, also Wyatt 1999).

           As the porn industry has evolved and changed, so to have academic and social

 attempts to define pornography at each stage of it’s evolution, from it’s features in

 mainstream theaters, to it’s introduction in to the privacy of viewers homes through the

 mediums of VHS, and later, DVD; and now it’s wide availability through streaming and

 online sources.

           Coming back to how we define the value of pornography. Arguments have been

 made that while art is largely valued intrinsically; a painting can be valued for its

 composition, regularity, harmony, uniqueness, balance, tension, diversity and complexity;

 pornography is primarily viewed instrumentally. Pornography is usually considered a

 depiction of explicit sexual subject matter meant to arouse and sexually excite the

 viewer. Michael Rea (2001), specifies what it means for someone, S, to use something, x, as

 pornography. He lists 4 conditions (2001: 120):

   1.    x is a token of some sort of communicative material

 Werking vs. Werking                                                                           8
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.898 Filed 03/02/21 Page 20 of 74




   2.    S desires to be sexually aroused or gratified by the communicative content of x

   3.    if S believes that the communicative content of x is intended to foster intimacy

         between S and the subject(s) of x, the belief is not among S’s reasons for attending to

         x’s content

   4.    if S’s desire to be sexually aroused or gratified by the communicative content of x

         were no longer among S’s reasons for attending that content, S would have at most a

         weak desire to attend to x’s content.

           As we see in the argument proposed by Michael Rea, the pivotal term in his

 definition is the term “use”. The term use implies the commoditization of an “thing”, or more

 simplistically, to put into action or service; to expend or consume; to carry our purpose or

 action by means of utilization.

           While debates amongst scholars continue to explore the artistic and intrinsic value

 of pornography, in my professional opinion Michael Rea’s proposed conditions are the most

 applicable to this case - pornography is for “use”; a commodity. As such, I have evaluated this

 collection based on it’s current monetary value; i.e. the cost of replacement for the purpose

 of consumption, in today’s market.

           These come in two forms; DVD and online download. Preference has been given to

 DVD when available and dependent on each online source at the time of this report, and

 based on the assumption that the plaintiff purchased the original items in either VHS or

 DVD format, and has preference for this medium.




 Werking vs. Werking                                                                               9
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.899 Filed 03/02/21 Page 21 of 74




                                  METHODOLOGY

 In determining the value of this collection, I considered the 4 following criteria;


   •     Current cost

         This criterion is divided into two parts. Is the film available in either DVD or digital

         (streaming) format? If so, preference was given to DVD format, as it appears the

         plaintiff purchased the video in either DVD or VHS format, as mentioned above.


   •     Current availability in the marketplace

         The second criterion determines whether or not the film is still available in the

         marketplace for purchase.


   •     Initial distribution volume

         The third criterion assesses if the initial distribution was of a mainstream nature (a

         “standard” release - thousands of copies distributed in adult retail chains or through

         mail order in the marketplace), or in a niche market (small number of copies released

         into the marketplace) or custom (one-of-a-kind film produced for the plaintiff alone)


   •     Porn industry-determined intrinsic value

         The fourth criterion considers what was relevant to the adult film industry at the

         time of production. Is there a performer with mainstream crossover? Did the

         producer/director win several awards in the industry? In the case of this valuation,




 Werking vs. Werking                                                                                10
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.900 Filed 03/02/21 Page 22 of 74




         the least amount of weight has been given to this criterion.




 Werking vs. Werking                                                       11
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.901 Filed 03/02/21 Page 23 of 74




                             RESEARCH TOOLS (EXHIBIT 5)

 Due to increased availability of data (studio, year of production, etc), multiple online

 databases / websites were used to determine the previous 4 criteria. Effort was made to

 eliminate any duplicates with Exhibit 6.


   •     www.adultdvdempire.com (predominantly mainstream releases)


   •     www.jeedoo.com (Foreign, mainstream and fetish releases)


   •     www.hightide-video.com (fetish and unusual releases)


   •     www.kompoz2.com (mainstream reference)


   •     www.xhamster.com (mainstream and camming releases)


   •     www.adultempire.com (mainstream and some fetish releases)


   •     www.adultfilmdatabase.com (mostly mainstream releases dating back to the mid 70’s)


   •     www.adultdvdmarketplace.com (mostly mainstream releases)


   •     www.iafd.com (adult film database and documentary website)


   •     www.ebay.com (online marketplace)


   •     www.hotmovies.com (mainstream releases)


   •     www.tubepornclassic.com (classic adult film marketplace)


   •     www.excaliburfilms.com (misc adult film marketplace)


 Werking vs. Werking                                                                        12
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.902 Filed 03/02/21 Page 24 of 74




   •     www.pornhub.com (tube site)


   •     www.youporn.com (tube site)


   •     www.diabolikdvd.com (misc film release marketplace)


   •     www.popcorn.com (misc film release marketplace)


   •     www.cduniverse.com (mainstream adult film marketplace)


   •     www.filesmonster.vip (misc film release marketplace)


   •     www.imdb.com (mainstream hollywood and film catalog website)


   •     www.gamelink.com (streaming marketplace)


   •     www.globaldatabase.ecpat.org (reference)


   •     www.aebn.com (mainstream adult streaming marketplace)


   •     www.vintage-erotic.net (classic adult marketplace)


   •     www.sugarinstant.com (streaming marketplace)


   •     www.adultfilmcentral.com (adult film marketplace)


   •     www.hentaiyes.com (manga and hentai adult marketplace)

         A differentiation in valuation has been considered, when the items were either




 Werking vs. Werking                                                                      13
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.903 Filed 03/02/21 Page 25 of 74




         discontinued, not found, or were unable to be valuated, in the following five areas:




       1. Mainstream materials. When a mainstream title was found but not available for sale

               (discontinued), and did not have any defining features (a celebrity name, a stand

          alone significant value), the replacement cost was averaged among the most common

              replacement costs. The averages of 89.99, 69.99, 29.99, 19.95, 14.95, 9.99, 6.99, 18,

           59.99, 39.99 (the most common costs for the films listed, please refer to Exhibit B - 5

                                                spreadsheet) is 35.983, which was rounded to 36.

     2. Niche materials. Niche materials are defined by content. Beyond mainstream sexual

         content (in this case, heterosexual activity) niche materials are defined by; A.

         paraphilia aspects, such as an attention to feet, or urination, or lingerie (for example),

         and this may have a higher (or lower) cost. Paraphilia (previously known as sexual

         perversion and sexual deviation) is the experience of intense sexual arousal to atypical

         objects, situations, fantasies, behaviors, or individuals, and B. reduced or limited

         release into the marketplace. No consensus has been found for any precise border

         between unusual sexual interests and paraphilic ones. The averages of 89.99, 69.99,

         29.99, 19.95, 14.95, 9.99, 6.99, 18, 59.99, 39.99 (the most common costs for the films

         listed, please refer to Exhibit B - 5 spreadsheet) is 35.983, which was rounded to 36,

         and applied to Niche materials.




 Werking vs. Werking                                                                              14
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.904 Filed 03/02/21 Page 26 of 74




     3. Custom material. Custom materials are defined by a singular, or one-of-a-kind

         production, generally produced for the viewer only, and for which the performer and

         viewer negotiate a cost for production.

     4. Non-Mainstream material. While films depicting animals and sexual activity are not

         defined as a prohibited form of speech (see United States vs. Stevens, 559 U.S. 460

         (2010), it is beyond the scope of this appraisal to determine the value of these films.

     5. Vague or undefined titles/lack of studio or production information. While all titles

         were searched for and cross referenced based on studio or some word combination,

         some were not able to be located or identified.

        As a result of increased data (studio, production date, etc), a wider spectrum of costs

 was found.

        Based on the above 5 conditions, 47 films were unable to be evaluated. Total appraisal

 of the remaining 689 films: $15,349.96. Please refer to the spreadsheet (Exhibit B -

 Spreadsheet titled “Exhibit 5”) for each film’s replacement cost.




 Werking vs. Werking                                                                               15
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.905 Filed 03/02/21 Page 27 of 74




                            RESEARCH TOOLS (EXHIBIT 6)

            Due to the limited data (no studio or production date, etc), one large online

 database / website was used to determine the previous 4 criteria. Effort was made to

 eliminate any duplicates with Exhibit 5.


   •      www.adultdvdempire.com (predominantly mainstream releases)

          A differentiation in valuation has been considered, when the items were either

          discontinued, not found, or were unable to be valued, in the following five areas.

       1. Mainstream materials. When a mainstream title was found but not available for sale

          (discontinued), and did not have any defining features (a celebrity name, a stand

          alone significant value), the replacement cost was averaged among the most common

          replacement costs. The averages of 29.99, 19.99, 14.99, 11.99, 9.99, 7.99, 5.59 (the

          most common costs for the films listed, please refer to Exhibit B - 6 spreadsheet) is

          13.44, which was rounded to 14.



 Werking vs. Werking                                                                              16
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.906 Filed 03/02/21 Page 28 of 74




     2. Niche materials. Niche materials are defined by content. Beyond mainstream sexual

         content (in this case, heterosexual activity) niche materials are defined by; A.

         paraphilia aspects, such as an attention to feet, or urination, or lingerie (for example),

         and this may have a higher (or lower) cost. Paraphilia (previously known as sexual

         perversion and sexual deviation) is the experience of intense sexual arousal to atypical

         objects, situations, fantasies, behaviors, or individuals, and B. reduced or limited

         release into the marketplace. No consensus has been found for any precise border

         between unusual sexual interests and paraphilic ones. The averages of 29.99, 19.99,

         14.99, 11.99, 9.99, 7.99, 5.59 (the most common costs for the films listed, please refer

         to Exhibit B - 6 spreadsheet) is 13.44, which was rounded to 14, and applied to Niche

         materials.

     3. Custom material. Custom materials are defined by a singular, or one-of-a-kind

         production, generally produced for the viewer only, and for which the performer and

         viewer negotiate a cost for production.

     4. Non-Mainstream material. While films depicting animals and sexual activity are not

         defined as a prohibited form of speech (see United States vs. Stevens, 559 U.S. 460

         (2010), it is beyond the scope of this appraisal to determine the value of these films.

     5. Vague or undefined titles/lack of studio or production information. While all titles

 were searched for and cross referenced based on title or some word combination, some were

 not able to be located or identified, or produced multiple results.




 Werking vs. Werking                                                                               17
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.907 Filed 03/02/21 Page 29 of 74




       As a result of limiting data (a lack of studio, production date, etc), a smaller spectrum of

 costs was found, and largely available in download format.

       Based on the above 5 conditions, 60 films were unable to be valued. Total appraisal of

 the remaining 1493 films: $15,094.98. Please refer to the spreadsheet (Exhibit C -

 Spreadsheet titled “Exhibit 6”) for each film’s replacement cost. A preference was given to

 DVD media when available, but generally was available in download format as of this report.

         Titles that could be valued from both Exhibit 5 and Exhibit 6 totalled $30,441.54.

 While there could be duplicates from either Exhibits still remaining in this total, in my

 professional opinion such duplicates make a difference of perhaps + or - $3000.00.




 Werking vs. Werking                                                                             18
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.908 Filed 03/02/21 Page 30 of 74




                            LIMITING CONDITIONS

 This appraisal report is made subject to the following limiting conditions:

 1. The opinions of value reported are valid only for the effective date of the appraisal.

 2. The appraisal is valid only for intended use, intended users, and type of value stated in the

    report.

 3. This appraisal is valid only in its entirety and is invalid if any part of the report is missing

    or incomplete.

 4. This appraisal report is confidential and intended to be used only by the client and the

    stated intended users. No confidential part of this report, including the value conclusions

    and the identity of the appraiser, shall be disseminated to the public through advertising,

    news, sales, public relations or other media without the prior written consent of the

    appraiser.

 5. Delivery of this report to the client includes testimony in the court action. Once

    testimony has been provided, all contractual obligations will have been met.




 Werking vs. Werking                                                                               19
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.909 Filed 03/02/21 Page 31 of 74




                                         CERTIFICATION

 I certify that, to the best of my knowledge and belief:


 •   The statements of fact contained in this report are true and correct.


 •   The reported analyses, opinions, and conclusions are limited only by the reported

     assumptions and limiting conditions and are my personal, impartial, and unbiased

     professional analyses, opinions and conclusions.


 •   I have no present or prospective interest in the property that is the subject of this report

     and no personal interest with respect to the parties involved.


 •   I have no bias with respect to the property that is the subject of this report or to the

     parties involved with this assignment.


 •   My engagement in this assignment was not contingent upon developing or reporting

     predetermined results.


 •   My compensation for completing this assignment is not contingent upon or reporting of

     the predetermined value or direction in value that favors the cause of the client, the


 Werking vs. Werking                                                                                20
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.910 Filed 03/02/21 Page 32 of 74




     amount of the value opinion, the attainment of a stipulated result, or the occurrence of a

     subsequent event directly related to the intended use of this appraisal.


 •   Research assistance for the appraisal was provided by Mircalla McNeely and David

     Shindel, but the value opinion is entirely my own.




                                        QUALIFICATIONS

 I hold a Doctorate degree in Human Sexuality (D.H.S.) and a Ph.D. in Human Sexuality with

 an emphasis on Clinical Sexology. My research focused on (and continues to focus on)

 unusual and paraphilic sexualities, in particular, paraphilic (or “extreme”) pornography. I

 have led research projects on pornography, including my most recent effort in assessing the

 attitudes of Erotic Heritage Museum guests towards pornography. I have co-authored or

 authored several papers and articles on pornography and porn use. I am also the Executive

 Director of the Erotic Heritage Museum; the only Museum to include, and research,

 pornography as a part of its ongoing projects and exhibits.




 Werking vs. Werking                                                                              21
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.911 Filed 03/02/21 Page 33 of 74




 References

     1. Patton, C., Queer Diasporas, Duke University Press, 2000

     2. Rea, Michael C. (2001) “What is Pornography?” Nous 35 (1): 118 - 45.

     3. Soucy, Patricia C. and Smyth, Janella N., Eds. The Appraisal of Personal Property:

         Principles, Theories, and Practice Methods for the Professional Appraiser.

         Washington. D.C.: The American Society of Appraisers, 1994, p.19

     4. Wyatt, R.B. The Emergence of a Digital Cinema. Computers and the Humanities 33,

         365–381 (1999).




 Werking vs. Werking                                                                         22
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.912 Filed 03/02/21 Page 34 of 74




 Werking vs. Werking                                                       23
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.913 Filed 03/02/21 Page 35 of 74




                                  Exhibit 2

         Dr. Victoria Hartmann Spreadsheet of Destroyed Property
                                                                                                 Title                              Description               Plaintiff Estimate Price       Quantity Replacement Cost Source           Notes (listing prices may vary over time due to market flex)                                       Unable To Determine
                                                                                           1591 Awesome Assets                      (1987, 4-play)                                   18            1             12.74 https://www.adultdvdempire.com/1319990/awesome-asssets-porn-videos.html?qs=Awesome%20Asssets
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.914 Filed 03/02/21 Page 36 of 74




                                                                                           1519 Amy's Pissing Phantasies            Vol.2                                            50            1                36 https://www.hightide-video.com/liquidlust/movie.php
                                                                                                                                                                                                                                       no online sale price listed                                                                         Piss N'Fist
                                                                                           1520 Doc Pee                                                                              50            1                36 https://hightide-video.com/docpee2/movie.php
                                                                                                                                                                                                                                        no online sale price listed                                                                        Pissing Passion
                                                                                           1521 Switch Hitters (Butt Fucking B)     series                                         9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 Lespiss
                                                                                           1522 Switch Hitters (My Husband Lo)      series                                         9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 Preggo Piss
                                                                                           1523 Switch Hitters (Suck That Cock)     series                                         9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 XXXBox
                                                                                           1524 Black Bible                         disc 1                                           75            1                36 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_search.php?type=title&search=Black+Bible
                                                                                                                                                                                                                                      this may be mis-titled, if so the correct title is Bible Black                                       Forced to Lactate 5
                                                                                           1525 Black Bible                         disc 2                                                         1                36                                                                                                                     Last Condom
                                                                                           1526 Black Bible                         disc 3                                                         1                36                                                                                                                     Sex Appraisals
                                                                                           1527 Blackmail 2                         disc 1                                           44            1             18.99 https://www.naughtyhentai.com/the-blackmail-2-part-1.html                                                           Trouble
                                                                                           1528 Blackmail 2                         disc 2                                                         1             18.99 https://www.naughtyhentai.com/the-blackmail-2-part-2.html                                                           Peeping Tom
                                                                                           1529 G-Taste                             disc 1                                           39            1             13.29 https://www.adultempire.com/1871959/g-taste-heat-wave-porn-videos.html?qs=G-Taste%20Heat%20Wave                     Animal Variety
                                                                                           1530 G-Taste                             disc 2                                                         1                                                                                                                                       Desigarro Anal
                                                                                           1531 G-Taste                             disc 3                                                         1                                                                                                                                       Numbered Cassette
                                                                                                                                                                                                                                                                                                                                           Amatuers
                                                                                 k304.86                                                                                                                                                                                                                                                   Best of Penthouse 7
                                                                                                                                                                                                                                                                                                                                           Ultimate Horse
                                                                                           1532 Gorgeous Wet Georgetter                                                              50            1                36 https://www.hightide-video.com/georgette/movie.php                                                                  Older Women Eat Pussy
                                                                                           1533 Piss N'Fist                                                                          50            1                 0                  custom video?                                                                                      Muff Divers Delights
                                                                                           1534 Golden Swallow                                                                       50            1                36 https://kompoz2.com/find/golden-swallow/                                                                            Can't Get Enough Dog
                                                                                           1535 Pissing Passion                                                                      50            1                 0                  custom video?                                                                                      Natural Assests
                                                                                           1536 Lespiss                                                                              50            1                 0                  custom video?                                                                                      Olivia
                                                                                           1537 Peenuts                                                                              50            1             24.95 https://xhamster.com/videos/peenuts-pissing-in-panties-9468150                                                      Best of International Lesbian Affair 2
                                                                                           1538 Liquid Lust                                                                          50            1             11.19 https://www.adultdvdempire.com/618252/liquid-lust-porn-movies.html                                                  Hard for Lard
                                                                                           1539 Preggo Piss                                                                          50            1                 0                  custom video?                                                                                      LN566
                                                                                           1540 Amy's Pissing Phantasies            vol.5                                            50            1                36 https://www.hightide-video.com/liquidlust/movie.php                                                                 Girls Who SC and EC 6
                                                                                           1541 Switch Hitters (bisexual virgins)                                                  9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 Young Lover
                                                                                           1355 Older and Anal 1                    disc 1 (filmco 1995)                            104            1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Street Whore
                                                                                                                                                                                                                                                                                                                                           Goddesses
                                                                                 k868.48                                                                                                                                                                                                                                                   Stacy Nicholas Remembered
                                                                                                                                                                                                                                                                                                                                           Toilets Tarts
                                                                                           1356 Older and Anal 1                    disc 2                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Streamers
                                                                                           1357 Older and Anal 1                    disc 3                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Sunset's Sizzlers
                                                                                           1358 Older and Anal 1                    disc 4                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Girls Who Screw Girls
                                                                                           1359 Older and Anal 1                    disc 5                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Pregnant
                                                                                           1360 Older and Anal 1                    disc 6                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Hooters
                                                                                           1342 Milf Next Door 8                    pulse, 2009                                          8         1             16.99 https://www.adultempire.com/1888597/milf-next-door-vol-8-porn-videos.html?qs=MILF%20Next%20Door%20Vol.%208
                                                                                                                                                                                                                                                                                                                            Drop Sex
                                                                                           1313 End of the World                    vivid, 2000                                      32            1             29.99 https://www.adultdvdempire.com/27542/end-of-the-world-porn-movies.html                                              Maneaters
                                                                                           1308 Endlessly                           vivid, 1993                                      28            1             19.95 https://fap18.net/video/67108681/endlessly-1993                                                                     Art of Sex
                                                                                           1282 XXXBox                              teravision, 2008                                     8         1                36 http://www.adultfilmdatabase.com/studio/teravision-705/
                                                                                                                                                                                                                                       Teravision does not list this title/It is listed under babydoll pictures - http://www.adultfilmdatabase.com/video/72789/xxxbox/
                                                                                                                                                                                                                                                                                                                                              Sin-A-Bun
                                                                                           1248 Speedster                           vivid, 1992                                      27            1             19.95 http://www.adultfilmdatabase.com/video/30370/speedster/                                                             Lingerie Gallery
                                                                                           1246 Just Do Me                          vivid, 2006                                      34            1             10.49 https://www.adultdvdempire.com/1392982/just-do-me-porn-videos.html                                                  I Swear I'm 18 #8
                                                                                           1103 Supermodel                          vivid,1994                                       26            1             14.95 http://www.adultfilmdatabase.com/video/36732/supermodel-1/                                                          Night of The Vampires
                                                                                           1094 Forced to Lactate 5                 spunky spur, 2000                               100            1                 0 http://www.adultfilmdatabase.com/studio/spunky-spur-393/
                                                                                                                                                                                                                                       Spunky Spur Studios does not have this title listed.                                                Spank Me
                                                                                           1095 Forced to Lactate 7                 totally tasteless, 2001                              7                       29.95 https://fap18.net/video-mobile/62905958/forced-to-lactate-7                                                         Slurp 12
                                                                                                                                                                                                                                                                                                                                           Tight Ass
                                                                                 k1138.48
                                                                                            999 Double Air Bags 7                   channel 69, 2002                                 34            1             14.99 https://www.adultdvdempire.com/50397/double-airbags-7-porn-movies.html
                                                                                           1000 Big Clits Big Lips 3                channel 69, 2002                                 34            1             14.99 https://www.adultdvdempire.com/51393/big-clits-big-lips-3-porn-movies.html
                                                                                           1001 Big Clits Big Lips 2                channel 69, 2002                                 17            1             14.99 https://www.adultdvdempire.com/51393/big-clits-big-lips-3-porn-movies.html
                                                                                           1002 Big Clits Big Lips 5                channel 69, 2003                                 34            1             14.99 https://www.adultdvdempire.com/51393/big-clits-big-lips-3-porn-movies.html
                                                                                           1003 Private Teacher                     caballero, 1983                                  10            1              6.99 https://www.adultdvdempire.com/1178454/private-teacher-super-saver-porn-movies.html
                                                                                           1004 Maddams Family                      xcitement, 1991                                  14            1             19.95 https://www.adultdvdmarketplace.com/dvd_view_39758.html
                                                                                           1005 Golden Touch                        wicked, 1995                                     34            1             11.19 https://www.adultdvdempire.com/542522/golden-touch-the-porn-movies.html
                                                                                           1006 Satisfactions                       caballero, 1982                                      9         1             16.99 https://www.adultdvdempire.com/1356517/satisfaction-jackson-porn-movies.html
                                                                                           1007 Dinner Party                        adam & eve, 1994                                 74            1             18.99 https://www.adultdvdempire.com/1375429/dinner-party-3-cocktales-porn-movies.html
                                                                                           1008 My Plaything: Gauge                 digital sin, 2001                                69            1             89.99 https://www.adultdvdmarketplace.com/dvd_view_35978.html
                                                                                           1009 Ready to Drop 31                    filmco, 2000                                     16            1              9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
                                                                                           1010 Ready to Drop 32                    filmco, 2000                                     12            1              9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
                                                                                           1011 Ready to Drop 39                    filmco, 2002                                     34            1              9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
                                                                                           1012 Ready to Drop 41               filmco, 2020                  29    1        9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
                                                                                           1013 Amazing Tails 3                caballero, 1987                6    1       69.98 https://www.adultdvdmarketplace.com/dvd_view_104947.html
                                                                                                                                                                                                Increased repurchase costs
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.915 Filed 03/02/21 Page 37 of 74




                                                                                 k1517.48
                                                                                           1014 Stiff Competition              caballero, 1984                8    1       29.95 https://www.adultdvdmarketplace.com/dvd_view_31753.html
                                                                                                                                                                                                Increased repurchase costs
                                                                                           1015 Debbie Does Dallas 3           vca, 1985                      7    1       19.99 https://www.adultdvdmarketplace.com/dvd_view_77173.html
                                                                                           1016 Young and Innocent             vca, 1981                     14    1       22.88 https://www.adultdvdmarketplace.com/dvd_view_40200.html
                                                                                           1017 `Trash In The Can              las vegas video, 1993         24    1         36 http://www.adultfilmdatabase.com/video/33104/trash-in-the-can/
                                                                                                                                                                                                discontinued
                                                                                           1018 Prom Girls                     caballero, 1988                9    1       12.49 https://www.adultdvdmarketplace.com/dvd_view_113724.html
                                                                                           1019 Last Condom                    cdi, 1988                     74    1           0 http://www.adultfilmdatabase.com/studio/cdi---cinderella-410/
                                                                                                                                                                                                 CDI does not have this title listed
                                                                                           1020 Street Angels                  las vegas video, 1992         24    1         36 http://www.adultfilmdatabase.com/video/30854/street-angels/
                                                                                                                                                                                                discontinued
                                                                                           1021 Pillowman                      vca, 1988                     11    1        27.5 https://www.adultdvdmarketplace.com/dvd_view_70254.html
                                                                                           1022 Passages 3                     vivid, 1991                   34    1       99.98 https://www.adultdvdmarketplace.com/dvd_view_104478.html
                                                                                                                                                                                                Increased repurchase costs
                                                                                           1023 Immortal Desire                vivid, 1993                   32    1       33.95 https://www.adultdvdmarketplace.com/dvd_view_39075.html
                                                                                 k1801.48
                                                                                           1024 Hands Off                      plum, 1987                    74    1       14.95 http://www.adultfilmdatabase.com/video/16520/hands-off/
                                                                                           1025 Sex Appraisals                 filmco, 1990                  24    1           0 http://www.adultfilmdatabase.com/studio/filmco-277/
                                                                                                                                                                                                 Filmco does not have this title listed
                                                                                           1026 Babes Illustrated 11           metro, 2001                 22.81   1        9.99 https://www.adultdvdempire.com/41542/babes-illustrated-11-porn-movies.html
                                                                                           1027 Pro Ball                       vidco, 1991                   11    1        9.95 https://www.adultdvdmarketplace.com/dvd_view_103509.html
                                                                                           1028 Dial a Nurse                   vidco, 1992                   44    1       39.98 https://www.adultdvdmarketplace.com/dvd_view_97955.html
                                                                                           1029 Obsexxed                       vidco, 1992                    6    1       16.99 https://www.adultdvdempire.com/25760/obsexxed-porn-movies.html
                                                                                           1030 Tight Spot                     vidco, 1992                    9    1       11.98 https://www.adultdvdempire.com/449926/tight-spot-porn-movies.html
                                                                                           1031 Portrait of an Affair          vidco, 1988                    8    1       29.95 https://www.adultdvdmarketplace.com/dvd_view_107647.html
                                                                                                                                                                                                Increased repurchase costs
                                                                                           1032 Gimme An X                     vidco, 1993                   54    1       49.98 https://www.adultdvdmarketplace.com/dvd_view_97948.html
                                                                                           1033 Trouble                        vidco, 1989                    8    1           0 http://www.adultfilmdatabase.com/studio/vidco-47/
                                                                                                                                                                                                 Vidco does not have this title listed
                                                                                           1034 Panties                        vidco, 1993                    9    1       14.95 http://www.adultfilmdatabase.com/video/24429/panties/
                                                                                           1035 Masseuse 2                     vivid, 1994                   29    1         22 https://www.jeedoo.com/stream-download/vod_ms_66358-Masseuse-2/
                                                                                           1036 No Motive                      midnight, 1994                29    1         12 https://www.jeedoo.com/product/2101096-No-Motive/
                                                                                           1037 Young Nurses in Lust           lbo, 1995                     34    1         17 https://www.jeedoo.com/stream-download/vod_ms_22363-Young-Nurses-In-Lust/
                                                                                           1038 Peeping Tom                    metro, 1986                   13    1           0 http://www.adultfilmdatabase.com/studio/metro-51/
                                                                                                                                                                                                 Metro does not have this title listed
                                                                                 k2121.29
                                                                                           1039 Fashionistas                   disc 1 (evil angel, 2002)     38    1       49.99 https://www.adultdvdempire.com/1643386/fashionistas-the-porn-videos.html?qs=Fashionistas,%20The
                                                                                                                                                                                                dvd set
                                                                                           1040 Fashionistas                   disc 2 (evil angel, 2002)           1 ""          https://www.jeedoo.com/product/2091983-Fashionistas-Lost/
                                                                                           1041 Fashionistas                   disc 3 (evil angel, 2002)           1 ""          https://www.jeedoo.com/product/2091983-Fashionistas-Lost/
                                                                                           1042 Honeydrippers                  rosebud, 1992                 34    1       14.99 https://www.adultdvdempire.com/51334/honey-drippers-porn-movies.html
                                                                                           1043 Country Girls In Heat          NA                            75    1         36 https://www.adultdvdmarketplace.com/dvd_view_35529.html
                                                                                                                                                                                               discontinued
                                                                                           1044 Old Grannies Young Panties 1   heatwave, 2002                24    1         16 https://www.jeedoo.com/stream-download/vod_ms_14925-Old-Grannies-Young-Panties-2/
                                                                                           1045 Cafe Flesh 3                   vca, 2003                    9.94   1       14.39 https://www.adultdvdempire.com/588296/cafe-flesh-3-porn-movies.html
                                                                                           1046 Miami Spice 2                  caballero, 1986                7    1       16.15 https://www.jeedoo.com/product/1664587-Miami-Spice-2/
                                                                                           1047 New Barbarians 2               vca,1990                     9.94   1       17.09 https://www.jeedoo.com/product/1657010-The-New-Barbarians-2/
                                                                                           1048 Looker 1 and 2                 pleasure, 1998, 2000        40.43   1       20.87 https://www.jeedoo.com/product/1917585-Looker-2/
                                                                                                                                                                                                 2 seperate prices added/ https://www.jeedoo.com/stream-download/vod_ms_39526-Looker/
                                                                                 k2414.6
                                                                                           1049 Bodyslammin' 1 and 3           agv, 1997, 1998               56    1       60.96 https://www.adultdvdmarketplace.com/dvd_view_27402.html
                                                                                                                                                                                                2 seperate prices added/ https://www.adultdvdmarketplace.com/dvd_view_27403.html
                                                                                           1050 Pretty Peaches 2               vca, 1987                    9.94   1         16 https://www.jeedoo.com/stream-download/vod_ms_170423-Pretty-Peaches-2/
                                                                                           1051 Anal Misconduct                vidco, 1995                   39    1       39.95 https://www.adultdvdmarketplace.com/dvd_view_97957.html
                                                                                            939 Abby Winters 4 pack            disc 1                        26    1       24.98 https://www.adultdvdmarketplace.com/dvd_view_174527.html
                                                                                            940 Abby Winters 4 pack            disc 2                              1 """         https://www.adultdvdmarketplace.com/dvd_view_174527.html
                                                                                            941 Abby Winters 4 pack            disc 3                              1 """         https://www.adultdvdmarketplace.com/dvd_view_174527.html
                                                                                            942 Abby Winters 4 pack            disc 4                              1 """         https://www.adultdvdmarketplace.com/dvd_view_174527.html
                                                                                            943 Your Mom Tossed my Salad       lethal hardcore, 2009          9    1        9.36 https://www.jeedoo.com/product/1706079-Your-Mom-Tossed-My-Salad/
                                                                                            944 Uranus Experiment              disc 1 (private, 1999)        19    1       27.48 https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
                                                                                            945 Uranus Experiment              disc 2 (private, 1999)              1 """         https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
                                                                                            946 Uranus Experiment              disc 3 (private, 1999)              1 """         https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
                                                                                            947 Uranus Experiment              disc 4 (private, 1999)              1 """         https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
                                                                                            948 Taboo American Style 1         vca, 1985                     29    1       16.95 https://www.jeedoo.com/stream-download/vod_ms_89554-Taboo-American-Style-Part-1-The-Ruthless-Beginning/
                                                                                                                                                                                                 prices on these are single dvd each (no 4-pack)
                                                                                            949 Taboo American Style 2            vca, 1985                                               1       14.95 https://www.jeedoo.com/product/1932863-Taboo-American-Style-2/
                                                                                            950 Taboo American Style 3            vca, 1985                                               1       35.36 https://www.jeedoo.com/product/1932862-Taboo-American-Style-3/
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.916 Filed 03/02/21 Page 38 of 74




                                                                                 k2547.54
                                                                                            951 Taboo American Style 4            vca, 1985                                               1       16.95 https://www.jeedoo.com/stream-download/vod_ms_89579-Taboo-American-Style-Part-4-The-Exciting-Conclusion/
                                                                                            952 Big Wet Asses 15                  elegant angel, 2009                               14    1       13.22 https://www.jeedoo.com/product/1690298-Big-Wet-Asses-15/
                                                                                            953 Asian Chunky Chicks               channel 69, 1999                                  10    1       16.95 https://www.jeedoo.com/stream-download/vod_ms_14457-Asian-Chunky-Chicks/
                                                                                            954 Sex City                          disc 1 (private gold, 2006)                       13    1        8.71 https://www.jeedoo.com/product/2078024-Sex-City-1/
                                                                                            955 Sex City                          disc 2 (private gold, 2006)                             1       24.11 https://www.jeedoo.com/stream-download/vod_ms_79556-Sex-City-3/
                                                                                            956 Cheerleaders                      disc 1 (digital playground, 2008)                 18    1       15.95 https://www.jeedoo.com/stream-download/vod_ms_288794-Cheerleaders/
                                                                                            957 Cheerleaders                      disc 2 (digital playground, 2008)                       1 ""          https://www.jeedoo.com/stream-download/vod_ms_288794-Cheerleaders/
                                                                                            913 Granny's Gone Anal                disc 1 (filmco, 2004)                            100    1         36 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
                                                                                                                                                                                                                       discontuned
                                                                                            914 Granny's Gone Anal                disc 2                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
                                                                                            915 Granny's Gone Anal                disc 3                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
                                                                                            916 Granny's Gone Anal                disc 4                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
                                                                                            917 Granny's Gone Anal                disc 5                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
                                                                                            918 Granny's Gone Anal                disc 6                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
                                                                                 k2757.54
                                                                                            884 Mother Daughter Exchange Club 2   girlfriend, 2008                                  12    1         23 https://www.adultdvdempire.com/1441346/mother-daughter-exchange-club-part-2-porn-movies.html
                                                                                            885 DVDA                              dvsx, 2003                                        64    1         36 https://www.adultdvdempire.com/553270/dvda-double-vaginal-double-anal-porn-movies.html
                                                                                                                                                                                                                      discontinued
                                                                                            886 Obsession 2                       disc set (evil angel 2006)                        24    1         20 https://www.adultdvdempire.com/1646289/roccos-world-feet-obsession-2-porn-movies.html
                                                                                            887 Older Women, Younger Women 8      coast to coast, 2007                              13    1       16.95 https://www.jeedoo.com/stream-download/vod_ms_95829-Older-Women-Younger-Women-8/
                                                                                            888 Shot at Home 4                    shot at home, 2008                                22    1       17.95 https://www.jeedoo.com/product/1701876-Shot-At-Home-5/
                                                                                            889 Obscene Behavior 5                red light district, 2008                          10    1       11.47 https://www.jeedoo.com/product/1704017-Obscene-Behavior-5/
                                                                                            890 Art of Kissing                    viv tomas, 2003                                   24    1         25 https://www.jeedoo.com/stream-download/vod_ms_110592-The-Art-Of-Kissing/
                                                                                            891 Jack's P.O.V 13                   digital playground, 2009                          39    1         16 https://www.jeedoo.com/stream-download/vod_ms_308016-Jack5as-POV-13/
                                                                                            892 Cherries 56                       homegrown, 2007                                    9    1         18 https://www.jeedoo.com/stream-download/vod_ms_97601-Cherries-56/
                                                                                            893 Dear Fanny                        metro, 1985                                       34    1       22.99 https://www.adultdvdempire.com/1446633/dear-fanny-porn-movies.html
                                                                                            894 Corruption                        disc 1 (sex z, 2006, directors cut w/fisting)    100    1         36 https://www.adultdvdempire.com/1222949/corruption-porn-movies.html
                                                                                                                                                                                                                      discontinued
                                                                                            895 Corruption                        disc 2                                                  1 """         https://www.adultdvdempire.com/1222949/corruption-porn-movies.html
                                                                                            896 Corruption                        disc 3                                                  1 """         https://www.adultdvdempire.com/1222949/corruption-porn-movies.html
                                                                                            880 Pancochitas Gorditas 1            channel 69, 1999                                15.34   1       16.95 https://www.jeedoo.com/stream-download/vod_ms_13761-Panochitas-Gorditas-1-Chunky-Latinas/
                                                                                            881 Pancochitas Gorditas 2            channel 69, 2000                                15.34   1       16.95 https://www.jeedoo.com/stream-download/vod_ms_13761-Panochitas-Gorditas-1-Chunky-Latinas/
                                                                                            882 Pancochitas Gorditas 3            channel 69, 2000                                18.18   1       16.95 https://www.jeedoo.com/stream-download/vod_ms_13761-Panochitas-Gorditas-1-Chunky-Latinas/
                                                                                            873 Mask                              vivid, 1993                                       21    1         24 https://www.jeedoo.com/stream-download/vod_ms_78324-Mask/
                                                                                            870 Fucking at 50 (4)                 heatwave, 2002                                    17    1         33 https://www.jeedoo.com/product/1924979-Fuckin-At-50-4/
                                                                                            871 Big Bad Grannys                   metropolis, 2000                                 100    1         18 https://www.jeedoo.com/stream-download/vod_ms_41930-Big-Bad-Granny5as/
                                                                                            862 Double Pleasures                  plush, 1996                                       17    1         27 https://www.jeedoo.com/product/1909615-Double-Pleasures/
                                                                                            863 Big Love                          plush, 1997                                       54    1         36 https://www.adultdvdempire.com/8991/big-love-porn-movies.html
                                                                                                                                                                                                                      discontinued
                                                                                            831 American Girl                     vivid (no date)                                    8    1         36 https://www.adultdvdmarketplace.com/dvd_view_315973.html
                                                                                                                                                                                                                      discontinued
                                                                                            811 Airtight                          metro, 1998                                       34    1        9.58 https://www.jeedoo.com/product/518279-AirTight-8/
                                                                                            745 Xcalibur 3                        disc 1 (ninn worx, 2007)                          27    1        50.9 https://www.jeedoo.com/product/1616667-Xcalibur-Episode-3-The-Lords-of-Sex/
                                                                                            746 Xcalibur 3                        disc 2 (ninn worx, 2007)                                1
                                                                                 k=3435.4
                                                                                            701 Nightshift Nurses                 vca, 1987                                        9.94   1       15.99 https://www.adultdvdempire.com/12217/nightshift-nurses-porn-movies.html
                                                                                            702 Bad Wives 2                       vivid, 2001                                      9.94   1       24.95 https://www.jeedoo.com/stream-download/vod_ms_6433-Bad-Wives-2/
                                                                                            703 Hot Spa                           caballero, 1984                                  9.94   1         18 https://www.jeedoo.com/stream-download/vod_ms_37625-Hot-Spa/
                                                                                            704 Lisa                              sin city, 1997                                    14    1         18 https://www.jeedoo.com/stream-download/vod_ms_89836-Lisa/
                                                                                            705 If My Mother Only Knew            caballero, 1985                                   12    1           8 https://www.adultdvdmarketplace.com/dvd_view_59343.html
                                                                                            706 Wild Dallas Honey                 caballero, 1982                                   34    1       69.99 https://www.adultdvdmarketplace.com/dvd_view_86236.html
                                                                                                                                                                                                                       (indemand)
                                                                                            707 Granny Anal Queens 2              filmco, 2005                                      49    1        7.99 https://www.adultdvdempire.com/664705/granny-anal-queens-2-porn-videos.html?qs=Granny%20Anal%20Queens%20#2
                                                                                            708 Never Sleep Alone                 caballero, 1984                                   39    1       19.85 https://www.adultdvdmarketplace.com/dvd_view_81244.html
                                                                                            709 I Want To Be Bad                  metro, 1984                                       16    1         58 https://www.adultdvdmarketplace.com/dvd_view_36308.html
                                                                                                                                                                                                                      (indemand)
                                                                                            710 Winkers 2                         sineplex, 2004                                          1         66 https://www.jeedoo.com/product/2147042-Winkers-6/
                                                                                            711 Strap on MILFs                    xtraordinary, 2005                                11    1       11.99 https://www.adultdvdempire.com/893248/sex-world-2002-porn-videos.html?qs=Sex%20World%202002
                                                                                            712 Mature Kink Orgy 3                xtraordinary, 2005                                 8    1         18 https://www.jeedoo.com/stream-download/vod_ms_42152-Mature-Kink-Orgy-3/
                                                                                            713 Body Builders In Heat 6           channel 69, 2000                                  14    1         18 https://www.jeedoo.com/stream-download/vod_ms_35793-Body-Builders-In-Heat-6/
                                                                                 k3637.22
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.917 Filed 03/02/21 Page 39 of 74




                                                                                            714 Animal Variety                    vol.13                     200    1           0                 unable to evaluate
                                                                                            715 Animal Variety                    vol. 8 (disc 2)            200    1           0                 unable to evaluate
                                                                                            716 Animal Variety                    vol. 10 (disc 2)           200    1           0                 unable to evaluate
                                                                                            717 Animal Variety                    vol. 10 (disc 3)                  1           0                 unable to evaluate
                                                                                            718 Depraved Fantasties               zane, 1994                  97    1          18 https://www.jeedoo.com/stream-download/vod_ms_101814-Depraved-Fantasies-2/
                                                                                            719 Ecstasy Girls                     caballero, 1979             34    1          18 https://www.jeedoo.com/stream-download/vod_ms_33314-Ecstasy-Girls-2/
                                                                                            720 Lady Be Good                      vca, 2001                    9    1       14.99 https://www.adultdvdempire.com/36993/lady-be-good-porn-movies.html?qs=Lady%20Be%20Good
                                                                                            721 Older Women and Younger Women 2   coast to coast, 2003        19    1          18 https://www.jeedoo.com/stream-download/vod_ms_5117-Younger-Women-Older-Women-2/
                                                                                            722 Older Women and Younger Women 3   coast to coast, 2002      16.64   1          18 https://www.jeedoo.com/stream-download/vod_ms_119007-Older-Women-Younger-Women-3/
                                                                                            723 Older Women and Younger Women 5   coast to coast, 2004        13    1          18 https://www.jeedoo.com/stream-download/vod_ms_8642-Older-Women-Younger-Women-5/
                                                                                            724 Euphoria                          disc 1(wicked, 2001)      19.99   1          30 https://www.jeedoo.com/stream-download/vod_ms_25491-Euphoria-Disc-1-/
                                                                                            725 Euphoria                          disc 2 (wicked, 2001)             1               https://www.jeedoo.com/stream-download/vod_ms_25491-Euphoria-Disc-1-/
                                                                                 k4570.85
                                                                                            726 Debbie Does Dallas 2              caballero, 1981            9.94   1       14.99 https://www.adultdvdempire.com/628354/debbie-does-dallas-2-porn-movies.html
                                                                                            727 Peek of Pandora                   nutech, 2000                44    1          44 https://www.adultdvdmarketplace.com/dvd_view_36416.html
                                                                                            728 Breeders                          metro, 1996                9.94   1        9.99 https://www.adultdvdempire.com/288/breeders-porn-movies.html
                                                                                            729 Sex World 2002                    vca, 2001                  9.97   1       15.99 https://www.adultdvdempire.com/46964/sex-world-2002-porn-movies.html
                                                                                            730 Space Nuts                        disc 1 (wicked, 2003)     16.99   1       19.99 https://www.adultdvdempire.com/550218/space-nuts-porn-movies.html
                                                                                            731 Space Nuts                        disc 2 (wicked, 2003)             1 """           https://www.adultdvdempire.com/550218/space-nuts-porn-movies.html
                                                                                            732 Opening of Misty Beethoven        distribpix, 1975            28    1       11.99 https://www.adultdvdempire.com/1122588/opening-of-misty-beethoven-the-porn-videos.html?qs=Opening%20of%20Misty%20Beethoven,%20The
                                                                                            733 Barbara Broadcast                 vca, 1977                   13    1          14 https://www.adultdvdempire.com/allsearch/search?q=Barbara%20Broadcast
                                                                                            734 Bobby Sox                         vivid, 1996                 44    1       15.99 https://www.adultdvdempire.com/607862/bobby-sox-porn-videos.html
                                                                                            735 Lesbian Mature Women 6            channel 69, 2001            39    1       14.99 https://www.adultdvdempire.com/764503/lesbian-mature-women-6-porn-videos.html
                                                                                            736 Bordello Blues                    wicked, 200                 22    1       14.99 https://www.adultdvdempire.com/687741/bordello-blues-porn-videos.html
                                                                                            737 Caught from Behind 7              filmco, 1987                49    1        8.94 https://www.excaliburfilms.com/AdultDVD/91033D7_Caught_from_Behind_7_dvd.htm
                                                                                            738 Caught from Behind 8              filmco, 1988                74    1        8.94 https://www.excaliburfilms.com/AdultDVD/91034D8_Caught_from_Behind_8_dvd.htm
                                                                                 k4805.69
                                                                                            740 Hard Rockin Babes                 vidco, 1987                  9    1          36 https://tubepornclassic.com/videos/149454/hard-rockin-babes/
                                                                                                                                                                                                  no online purchasing availble/ only viewing
                                                                                            741 Moondance                         video team, 1996             9    1        6.99 https://www.adultdvdempire.com/1490802/moon-dance-porn-videos.html
                                                                                            742 Anthing Goes                      caballero, 1993              9    1       30.85 https://www.adultdvdmarketplace.com/dvd_view_133531.html
                                                                                            651 Etv                               vidco, 1988                 12    1       11.99 https://www.adultdvdempire.com/2939855/erotic-television-video-porn-videos.html
                                                                                            652 Eye Candy                         vca, 1998                 13.99   1       13.99 http://www.adultfilmdatabase.com/video/13463/eye-candy/
                                                                                            653 Garage Girls                      metro, 1980                 14    1          14 https://www.iafd.com/title.rme/title=garage+girls/year=1980/garage-girls.htm
                                                                                            654 Easy                              vcx, 1978                   17    1       29.99 https://www.adultdvdempire.com/1429563/easy-porn-movies.html
                                                                                            655 Insatiable 2                      caballero, 1984             11    1       14.95 http://www.adultfilmdatabase.com/video/19031/insatiable-2/
                                                                                            656 Train My White Ass                wildlife, 2002               9    1          36 https://xhamster.com/videos/train-my-white-ass-part-3666817
                                                                                                                                                                                                  no online purchasing availble/ only viewing
                                                                                            657 Search for the Snow Leopard       ultimate, 1998              16    1          35 https://www.ebay.com/c/1366523254
                                                                                            658 Sore Throat                       vcx, 1986                   14    1       14.25 https://www.adultdvdmarketplace.com/dvd_view_77333.html
                                                                                 k5071.68
                                                                                            659 Face Fucked                       wildlife, 1998              19    1          19 https://www.hotmovies.com/video/110018/Face-Fucked/
                                                                                            660 Dirty Western                     arrow, 1975                 14    1        9.95 https://www.hotmovies.com/video/76034/Another-Dirty-Western/?vod=221655
                                                                                            661 Double Air Bags 2                 channel 69, 1999            14    1        9.95 https://www.hotmovies.com/video/34342/Double-Air-Bags-2/?vod=221655
                                                                                            662 Loose Lifestyles                  caballero, 1987              8    1        9.95 https://www.hotmovies.com/video/101571/Loose-Lifestyles/?vod=221655
                                                                                            663 Open Nightly                      caballero, 1980             17    1       16.94 https://www.excaliburfilms.com/AdultDVD/801312D1_Open_Nightly_dvd.htm
                                                                                            664 Latex                             vca, 1995                   10    1       15.99 https://www.adultdvdempire.com/548894/latex-porn-videos.html
                                                                                            665 Pleasure Game                     caballero, 1987              9    1        3.99 https://www.adultdvdmarketplace.com/dvd_view_139585.html
                                                                                            666 Dirty Girls                       vca, 1984                   29    1       16.99 https://www.adultdvdmarketplace.com/dvd_view_185407.html
                                                                                            667 Centerspread Girls                caballero, 1982              9    1       26.99 https://www.adultdvdmarketplace.com/dvd_view_31669.html
                                                                                            668 Secret Urges                      vidco, 1994 (Caballero)      8    1       14.95 http://www.adultfilmdatabase.com/video/28157/secret-urges/
                                                                                            669 Little Miss Curious               caballero, 1991              9    1        9.95 https://www.hotmovies.com/video/118698/Little-Miss-Curious/?vod=221655
                                                                                            670 Mimi                              caballero, 1987              7    1        9.95 https://www.hotmovies.com/video/118698/Little-Miss-Curious/?vod=221655
                                                                                            671 Desperate Women                   vidco, 1985                  8    1          36 https://tubepornclassic.com/videos/1031478/desperate-women-1985/
                                                                                                                                                                                                  no online sales availble/ only viewing
                                                                                 k5107.68
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.918 Filed 03/02/21 Page 40 of 74




                                                                                            672 Secret Passions          caballero, 1979           7   1         9.95 https://www.hotmovies.com/video/145592/Josefine-Mutzenbacher-Haus-Der-Geheimen-Luste-German-/?rewrite_title=Josefine-Mutzenbacher-Haus-Der-Geheimen-Luste-
                                                                                            673 Bi Sex                   4pack                         1        14.95 https://www.iafd.com/title.rme/title=best+of+bi+sex/year=1990/best-of-bi-sex.htm
                                                                                                                                                                                      "best of" seems to be missing from this item
                                                                                            674 Too Naughty to Say No    caballero, 1984          64   1           19 http://www.adultfilmdatabase.com/video/32775/too-naughty-to-say-no
                                                                                            675 Neon Nights              disc 1 (command, 1981)   29   1        33.33 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=101279&partner=iafd
                                                                                            676 Neon Nights              disc 2 (command, 1981)        1 """"         https://www.pornhub.com/view_video.php?viewkey=ph5dd10bb95bc1a
                                                                                            677 D: Vine Luv              disc 1                   73   1           36 https://www.adultdvdmarketplace.com/dvd_view_79328.html
                                                                                                                                                                                     no sales listed online
                                                                                            678 D: Vine Luv              disc 2                        1 """"         https://www.adultdvdmarketplace.com/dvd_view_79329.html
                                                                                            679 D: Vine Luv              disc 3 & 4                    1 """"         https://www.adultdvdmarketplace.com/dvd_view_79330.html
                                                                                            680 Stepmother's Sin         NA                       54   1        14.96 https://www.archonia.com/mangashop/en/article/184074/
                                                                                            681 8 to 4                   caballero, 1981           9   1         9.99 https://www.adultdvdempire.com/1491453/8-to-4-porn-videos.html
                                                                                            682 L.A Fashion Girls        vcx, 1998                19   1        11.99 https://www.adultdvdempire.com/878702/la-fashion-girls-porn-videos.html
                                                                                            683 Pizza Girls              vcx, 1978                14   1        18.99 https://www.adultdvdempire.com/1790018/hot-saucy-pizza-girls-porn-videos.html
                                                                                 k5592.68
                                                                                            659 Face Fucked              wildlife, 1998           19   1                              duplicate
                                                                                            660 Dirty Western            arrow, 1975              14   1                              duplicate
                                                                                            661 Air Bags 2               channel 69,1999          14   1                              duplicate
                                                                                            662 Loose Lifestyles         caballero, 1987           8   1                              duplicate
                                                                                            663 Open Nightly             caballero, 1980          17   1                              duplicate
                                                                                            664 Latex                    vca, 1995                10   1                              duplicate
                                                                                            665 Pleasure Game            caballero, 1987           9   1                              duplicate
                                                                                            666 Dirty Girls              vca, 1984                29   1                              duplicate
                                                                                            667 Centerspread Girls       caballero, 1982           9   1                              duplicate
                                                                                            668 Secret Urges             vidco, 1994               8   1                              duplicate
                                                                                            669 Little Miss Curious      caballero, 1991           9   1                              duplicate
                                                                                            670 Mimi                     caballero, 1987           7   1                              duplicate
                                                                                            671 Desperate Women          vidco, 1985               8   1                              duplicate
                                                                                 k5107.68
                                                                                            672 Secret Passions          caballero, 1979           7   1                              duplicate
                                                                                            673 Bi Sex 4 Pack            NA                            1                              duplicate
                                                                                            674 Too Naughty to Say no    caballero, 1984          64   1                              duplicate
                                                                                            675 Neon Nights              disc 1 (command, 1981)   29   1                              duplicate
                                                                                            676 Neon Nights              disc 2 (command, 1981)        1                              duplicate
                                                                                            677 D: Vine Luv              disc 1                   73   1                              duplicate
                                                                                            678 D: Vine Luv              disc 2                        1                              duplicate
                                                                                            679 D: Vine Luv              disc 3 & 4                    2                              duplicate
                                                                                            680 Stepmother's Sin                                  54   1                              duplicate
                                                                                            681 8 to 4                   caballero, 1981           9   1                              duplicate
                                                                                            682 L.A Fashion Girls        vca, 1988                19   1                              duplicate
                                                                                            683 Pizza Girls              vcx, 1978                14   1                              duplicate
                                                                                 k5592.68
                                                                                            684 Dream Girls              vca, 1987                16   1        15.99 http://www.adultfilmdatabase.com/video/12159/dream-girls/
                                                                                            685 Amanda By Night          caballero, 1981          14   1           22 https://www.adultdvdmarketplace.com/dvd_view_31785.html
                                                                                            686 Red Vibe Diaries         metro, 1997              10   1        19.45 https://www.adultdvdmarketplace.com/dvd_view_153966.html
                                                                                            687 Femmes On Fire           vca, 1990                 6   1         4.24 https://www.adultdvdmarketplace.com/dvd_view_107305.html
                                                                                            688 Electric Sex             new sensations, 1999     18   1        14.95 http://www.adultfilmdatabase.com/video/12546/electric-sex/
                                                                                            689 Stacy Valentine 4 on 1   vca                      32   1           18 https://www.jeedoo.com/stream-download/vod_ms_86967-Stacy-Valentine-4-on-1/
                                                                                            690 Slightly Used            vidco, 1987               7   1        12.74 https://www.adultdvdempire.com/1123309/slightly-used-porn-movies.html
                                                                                            691 Big Game                 elegant angel, 1997       8   1        11.99 https://www.adultdvdempire.com/18761/big-game-porn-movies.html
                                                                                            692 Seven Deadly Sins        vivid, 1999              18   1        11.24 https://www.adultdvdempire.com/8365/seven-deadly-sins-porn-movies.html
                                                                                            693 Hell on Heels            wicked, 1999              8   1           30 https://www.jeedoo.com/stream-download/vod_ms_17473-Hell-On-Heels/
                                                                                            694 Brat                     vivid, 1986              39   1           24 https://www.jeedoo.com/stream-download/vod_ms_74638-The-Brat/
                                                                                            695 Dog Walker               john leslie, 1994        27   1           21 https://www.jeedoo.com/stream-download/vod_ms_100618-John-Leslie5as-Dog-Walker/
                                                                                            550 Furburgers               legend, 1987             13   1         1.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=338260&partner=iafd
                                                                                 k5622.68
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.919 Filed 03/02/21 Page 41 of 74




                                                                                            551 Neo Pornographia 1                      ninn worx, 2005                                                  20    1          18 https://www.jeedoo.com/stream-download/vod_ms_87333-Neo-Pornographia-Volume-1/
                                                                                            552 Opera                                   elegant angel, 2003                                              17    1        3.99 https://www.adultdvdmarketplace.com/dvd_view_61575.html
                                                                                            553 Battle of the Glands                    las vegas video, 1989                                            21    1          36 https://www.iafd.com/title.rme/title=battle+of+the+glands/year=1994/battle-of-the-glands.htm
                                                                                                                                                                                                                                             no longer availble
                                                                                            554 Friday the 13th Nude Beginning Part 2   vidco, 1989                                                       8    1         4.2 https://www.adultdvdmarketplace.com/dvd_view_136379.html
                                                                                            555 Hello Molly                             caballero, 1989                                                   8    1       14.97 https://www.adultdvdmarketplace.com/dvd_view_107644.html
                                                                                            556 Max Hardcore Extreme Schoolgirls 14     NA                                                               12    1       15.99 http://www.adultfilmdatabase.com/video/83940/extreme-schoolgirls-14/
                                                                                            557 Max Hardcore Extreme Schoolgirls 16     NA                                                              100    1       15.99 http://www.adultfilmdatabase.com/video/83942/extreme-schoolgirls-16/
                                                                                            558 R.E.A.L                                 las vegas video, 1994                                            24    1       14.99 https://www.iafd.com/title.rme/title=r.e.a.l.+1/year=1994/r.e.a.l._1.htm
                                                                                            559 Trash Talkin' Co-eds                    vca, 2006                                                        17    1       11.99 https://www.adultdvdempire.com/13229/trash-talkin-co-eds-porn-movies.html
                                                                                            560 High Desert Pirates                     vca, 2004                                                        64    1       15.99 https://www.adultdvdmarketplace.com/dvd_view_64376.html
                                                                                            561 Brown Eyed Blonde                       vca, 1999                                                        65    1       11.24 https://www.adultdvdempire.com/7027/brown-eyed-blondes-porn-movies.html
                                                                                            562 Absolutely Adorable                     vca, 2004                                                       104    1       99.98 https://www.adultdvdmarketplace.com/dvd_view_59887.html
                                                                                 k6276.68
                                                                                            563 Sacred Sin                              disc 1 (ninn worx, 20060                                         20    1       29.99 https://www.diabolikdvd.com/product/sacred-sin-dvd-ninn-worx-ntsc-region-1/
                                                                                            564 Sacred Sin                              disc 2                                                                 1 """           https://www.diabolikdvd.com/product/sacred-sin-dvd-ninn-worx-ntsc-region-1/
                                                                                            565 Catherine                               disc 1 (pure play, 2005)                                         19    1          36 https://www.iafd.com/title.rme/title=catherine/year=2005/catherine.htm
                                                                                                                                                                                                                                             discontinued
                                                                                            566 Catherine                               disc 2                                                                 1 """           https://www.iafd.com/title.rme/title=catherine/year=2005/catherine.htm
                                                                                            567 Much More to Love                       totally tasteless, 2002                                           8    1        7.99 https://www.adultdvdmarketplace.com/dvd_view_38340.html
                                                                                            568 Cashmere                                vca, 1998                                                         8    1       11.99 https://www.adultdvdempire.com/5990/cashmere-porn-movies.html
                                                                                            569 Pussy Kat                               ninn worx, 2005                                                  13    1       12.74 https://www.adultfilmcentral.com/1315787/pussy-kat-porn-videos.html
                                                                                            570 Upload                                  disc 1 (sex z, 2007, directors cut w/fisting/golden showers)    100    1          36 http://www.adultfilmdatabase.com/video/74406/upload/
                                                                                                                                                                                                                                             discontinued
                                                                                            571 Upload                                  disc 2                                                                            36 http://www.adultfilmdatabase.com/video/74406/upload/
                                                                                            572 Upload                                  disc 3                                                                            36 http://www.adultfilmdatabase.com/video/74406/upload/
                                                                                            573 Upload                                  disc 4                                                                            36 http://www.adultfilmdatabase.com/video/74406/upload/
                                                                                            574 Hot Rackets                             metro, 1979                                                      38    1          36 https://www.iafd.com/title.rme/title=hot+rackets/year=1979/hot+rackets.htm
                                                                                                                                                                                                                                             discontinued
                                                                                            575 Diva 1                                  vca, 1997                                                        10    1       11.24 https://www.adultdvdempire.com/686378/diva-1-caught-in-the-act-porn-videos.html
                                                                                 k6266.68
                                                                                            576 Diva 2                                  vca, 1997                                                        10    1       19.99 https://www.adultdvdempire.com/676497/diva-2-deep-in-glamour-porn-movies.html
                                                                                            577 Diva 3                                  vca, 1997                                                        23    1       15.99 http://www.adultfilmdatabase.com/video/11718/diva-3---pure-pink/
                                                                                            578 Diva 4                                  vca, 1997                                                        54    1       11.99 https://www.adultdvdempire.com/686374/diva-4-sexual-aria-porn-videos.html
                                                                                            579 Trophy Whores 2                         evil angels, 2006                                                10    1       22.99 https://www.adultdvdempire.com/803717/trophy-whores-porn-movies.html
                                                                                            580 Desigarro Anal                          NA                                                               14    1           0                   Anal Fissure? Is this a medical video?
                                                                                            581 Le Virgine de Putero                    NA                                                               14    1        9.99 https://www.ebay.com/itm/La-Virgen-de-la-Lujuria-The-Virgin-of-Lust-DVD-SPANISH-/303121127823
                                                                                                                                                                                                                                            This sale price may change based on market value
                                                                                            582 Ass Jazz 4                              evil angels, 2006                                                10    1       17.95 https://www.hotmovies.com/video/84924/Ass-Jazz-4/?vod=221655
                                                                                            583 Panochita's Caliente                    NA                                                               17    1          36 https://www.excaliburfilms.com/AdultDVD/95466D1_Panochas_Calientes_dvd.htm
                                                                                                                                                                                                                                            no sales listed
                                                                                            584 Sunset Thomas 4 on 1                    vca                                                            15.21   1       15.21 https://www.adultdvdmarketplace.com/dvd_view_133828.html
                                                                                            585 Unbelievable Sex 4                      jill kelly, 2003                                                 11    1          36 http://www.adultfilmdatabase.com/video/64349/unbelievable-sex-4/
                                                                                                                                                                                                                                             discontinued
                                                                                            586 Curse of the Catwoman                   vca, 1991                                                      15.21   1       11.99 https://www.adultdvdempire.com/550008/curse-of-the-catwoman-porn-videos.html
                                                                                            587 Something About Mary                    mary carey                                                        8    1        7.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=81010&partner=iafd
                                                                                 k6694.1
                                                                                            588 Mondo Porno                             vca, 2002                                                      13.99   1       11.24 https://www.adultdvdempire.com/885964/mondo-porno-porn-videos.html
                                                                                            589 Asia Carrera 4 on 1                     vca                                                            15.21   1       11.24 https://www.adultdvdempire.com/2878463/asia-carrera-4-on-1-porn-videos.html
                                                                                            590 Wet Rainbow                             arrow, 1973                                                      11    1       29.99 https://www.imdb.com/title/tt0195405/
                                                                                            591 Baby Face 2                             vca, 1986                                                         8    1       12.75 https://www.adultfilmcentral.com/1412407/baby-face-2-porn-videos.html
                                                                                            592 Wicked One                              wicked, 1995                                                     14    1       15.99 https://www.adultdvdempire.com/32222/wicked-one-the-porn-videos.html
                                                                                            593 Strap Attack 2                          evil angel, 2005                                                 21    1       22.95 https://www.adultdvdempire.com/684813/strap-attack-2-porn-movies.html
                                                                                            594 Lovers Lane                             wicked, 2005                                                     13    1       15.99 http://www.adultfilmdatabase.com/video/76939/lovers-lane/
                                                                                            595 Babysitters                             digital playground, 2007                                         19    1       34.99 https://www.adultdvdempire.com/1405487/babysitters-porn-videos.html
                                                                                            596 Ginger Lynn 4 on 1                      vca                                                            15.21   1       15.21 https://www.adultdvdmarketplace.com/dvd_view_136710.html
                                                                                            597 Tower of Power                          metro, 1985                                                      11    1        9.95 https://www.hotmovies.com/video/147462/Tower-Of-Power/
                                                                                            525 Debbie Goes to College                  essex, 1986                                                      14    1       59.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=32194&partner=iafd
                                                                                                                                                                                                                                            value increase
                                                                                            421 Pleasureland                            vivid, 1996                                                      44    1       15.99 http://www.adultfilmdatabase.com/video/25508/pleasureland/
                                                                                             31 Dirty Secrets                           wicked, 1998                                                     14    1       11.99 https://www.adultdvdempire.com/31975/dirty-secrets-porn-videos.html
                                                                                 k6681.51
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.920 Filed 03/02/21 Page 42 of 74




                                                                                            32 Mona                                swv                                 15    1   14.95 http://www.adultfilmdatabase.com/video/129282/confessions-of-a-sinful-nun-2---the-rise-of-sister-mona/
                                                                                                                                                                                                       This appears to be the correct video and production house, although it is abbreviated in the list
                                                                                            33 Unreal                              vca, 2001                         13.99   1      18 https://www.jeedoo.com/stream-download/vod_ms_7139-Unreal/
                                                                                            34 Old Grannies Young Panties 3        heatwave, 2004                      10    1      18 https://www.jeedoo.com/stream-download/vod_ms_21692-Old-Grannies-Young-Panties-3/
                                                                                 VHS
                                                                                             1 Head Waitress                       vca, 1984                           22    1      36 https://www.iafd.com/title.rme/title=head+waitress/year=1984/head-waitress.htm
                                                                                                                                                                                                       no longer availble
                                                                                             2 The Chameleon                       vca, 1989                           20    1      18 https://www.jeedoo.com/stream-download/vod_ms_170383-The-Chameleon/
                                                                                             3 Sound of Love                       caballero, 1981                     23    1    9.95 https://www.hotmovies.com/video/253707/Sound-Of-Love/?amp%3Bold_domain=hotmovies.com
                                                                                             4 Riot Girls In Sin City              sin city, 1993                    11.25   1      36 http://www.adultfilmdatabase.com/video/38033/riot-grrrls/
                                                                                                                                                                                                       discontinued
                                                                                             5 Zazel                               metro, 1997                         25    1   12.69 https://www.adultdvdmarketplace.com/dvd_view_28535.html
                                                                                             6 Load Warriors                       vidco, 1987                         19    1   12.74 https://www.adultdvdempire.com/1220754/load-warriors-the-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm
                                                                                             7 Taboo 12                            metro, 1994                          4    1    4.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28439&partner=iafd
                                                                                             8 Babes Illustrated 3                 metro, 1995                         14    1    7.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28042&partner=iafd
                                                                                             9 University Co-Eds 25                dane, 2000                          20    1    8.99 https://www.adultdvdmarketplace.com/dvd_view_32343.html
                                                                                            10 Numbered Cassette                   (video age 4, movies on 1 comp)     15    1       0                  unable to valuate
                                                                                            11 Passages 1                          vivid, 1991                         17    1   59.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=104501&partner=iafd
                                                                                                                                                                                                      in demand
                                                                                            12 Main Course                         arrow, 1993                         24    1    9.95 https://www.hotmovies.com/video/89490/Main-Course/?amp%3Bold_domain=hotmovies.com
                                                                                            13 Amatuers                                                                10    1       0                  need more information
                                                                                            14 Caligula                            image, 2000                         30    1   38.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=142677&partner=iafd
                                                                                            15 Juicy Sex Scandals                  vidco, 1991                       15.25   1   13.59 https://www.popporn.com/popporn/1269629/juicy-sex-scandals-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm
                                                                                            16 Prince of Lies                      legend, 1992                        74    1      36 http://www.adultfilmdatabase.com/video/25958/prince-of-lies/
                                                                                                                                                                                                       discontinued
                                                                                            17 Pump Fiction                        video tean, 1995                    14    1    9.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=252907&partner=iafd
                                                                                            18 Lesbians in Tight Shorts            las vegas video, 1991              100           36 https://www.iafd.com/title.rme/title=lesbians+in+tight+shorts/year=1991/lesbians-in-tight-shorts.htm
                                                                                                                                                                                                       discontinued
                                                                                            19 Pussycat Galore                     arrow, 1984                         16    1   14.95 https://www.hotmovies.com/video/221567/Pussycat-Galore/?amp%3Bold_domain=hotmovies.com
                                                                                            20 Models                              sin city, 1997                      14    1   14.95 http://www.adultfilmdatabase.com/video/65881/models/
                                                                                            21 Miss Piggy                                                              50    1   14.95 http://www.adultfilmdatabase.com/video/15268/get-jiggy-miss-piggy/
                                                                                            22 Parted Lips                         video-x-pix, 1986                   20    1   30.55 https://www.cduniverse.com/productinfo.asp?PID=7301476&style=ice&frm=lk_iafdcom
                                                                                            23 Best of Penthouse 7                                                      8    1       0                  Unable to locate
                                                                                            24 Debbie Does Dallas                  vcx, 1978                           17    1   18.89 https://www.cduniverse.com/productinfo.asp?PID=1597833&style=ice&frm=lk%5Fiafdcom
                                                                                            25 Behind the Green Door               mitchell brothers, 1972              7    1   29.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=35716&partner=iafd
                                                                                            26 First Time Ever!                    plush, 1995                         21    1      18 https://www.jeedoo.com/stream-download/vod_ms_55448-First-Time-Ever-/
                                                                                            27 Frisky Business                     vca, 1984                           17    1   14.95 https://www.hotmovies.com/video/214053/Frisky-Business/?amp%3Bold_domain=hotmovies.com
                                                                                            28 Texas Dildo Masquerade              heatwave, 1997                      17    1    4.89 https://www.popporn.com/popporn/2447/texas-dildo-masquerade-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&u
                                                                                            29 Marriage and Other 4 Letter Words   vca, 1974                           29    1      36 https://www.iafd.com/title.rme/title=marriage+and+other+four+letter+words/year=1974/marriage-and-other-four-letter-words.htm
                                                                                                                                                                                                       discontinued
                                                                                            30 Star Angel                          command, 1986                     23.95   1    1.29 https://www.hotmovies.com/video/182971/Original-Theatrical-Trailer-for-Cecil-Howard-s-Star-Angel/?amp%3Bold_domain=hotmovies.com
                                                                                            31 The Fluffer pt. 2                   fat dog, 1993                        8    1      18 https://www.jeedoo.com/stream-download/vod_ms_9753-The-Fluffer-Part-2/
                                                                                 k7651.95
                                                                                            32 Hollywood Hooters                   vca, 1998                           25    1    4.25 https://www.hotmovies.com/video/294592/Hollywood-Hooters/?amp%3Bold_domain=hotmovies.com
                                                                                            33 South Central Hookers 3             heatwave, 1998                      41    1   14.95 http://www.adultfilmdatabase.com/video/30266/south-central-hookers-3/
                                                                                            34 Growing Up                          vcx, 1975                           12    1   17.98 https://www.adultdvdtalk.com/movie/growing-up-vcx
                                                                                            35 Great Sexpectations                 vca, 1984                           20    1   14.95 http://www.adultfilmdatabase.com/video/16244/great-sexpectations/
                                                                                            36 Alice In Wonderland                 caballero, 1976                     50    1   39.95 https://www.iafd.com/title.rme/title=alice+in+wonderland/year=1976/alice-in-wonderland.htm
                                                                                            37 Hot Blooded                         caballero, 1985                     54    1   79.95 https://www.adultdvdmarketplace.com/dvd_view_119856.html
                                                                                            38 Devil In Miss Jones 2               vca, 1982                           20    1   15.99 http://www.adultfilmdatabase.com/video/11088/devil-in-miss-jones-2/
                                                                                            39 1001 Erotic Nights                  essex, 1982                        9.95   1   14.94 https://www.iafd.com/title.rme/title=1001+erotic+nights/year=1982/1001-erotic-nights.htm
                                                                                            40 Seduction of Jill Kelly             video team, 1997                    20    1    6.99 https://www.adultdvdempire.com/13873/seduction-of-jill-kelly-the-porn-movies.html
                                                                                            41 Bubblegum                           vca, 1983                          100    1      36 http://www.adultfilmdatabase.com/video/7774/bubble-gum/
                                                                                                                                                                                                       discontinued
                                                                                            42 Ultimate Horse                      NA                                  50    1       0                  unable to valuate
                                                                                            43 Flip of A Coin                      wet, 1997                          100    1      36 https://www.iafd.com/title.rme/title=flip+of+a+coin/year=1997/flip-of-a-coin.htm
                                                                                                                                                                                                       discontinued
                                                                                            44 Strassenflirt                       Magma 1994                          50    1   19.95 https://www.iafd.com/title.rme/title=strassenflirts+1/year=1994/strassenflirts-1.htm
                                                                                            45 Body Magic                          essex, 1982                         23    1   49.95 https://www.iafd.com/title.rme/title=body+magic/year=1982/body-magic.htm
                                                                                 k7620.90
                                                                                            46 Twins Cheeks 4                      cdi, 1992                           74    1      36 http://www.adultfilmdatabase.com/video/33437/twin-cheeks-4---last-temptation/
                                                                                                                                                                                                       no online sales
                                                                                            47 Older Women Eat Pussy               NA                                 100    1       0                  need more details
                                                                                            48 Designs on Women                    metro, 1994                        100    1      36 http://www.adultfilmdatabase.com/video/11042/designs-on-women/
                                                                                                                                                                                                       no online sales
                                                                                             49 Goin Deep                                NA                            29    1   14.99 https://www.iafd.com/title.rme/title=goin+deep/year=1999/goin-deep.htm
                                                                                             50 Muff Divers Delights                     NA                           100    1       0                  need more details
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.921 Filed 03/02/21 Page 43 of 74




                                                                                             51 Elegant Bargain                          fat dogs, 1995                18    1      18 https://www.iafd.com/title.rme/title=elegant+bargain/year=1995/elegant-bargain.htm
                                                                                             52 Nineteen 27                              dane, 1999                    64    1   14.24 https://www.adultdvdempire.com/2616063/nineteen-video-magazine-27-porn-videos.html
                                                                                             53 In My Box                                erotic angel, 2001            34    1   29.95 https://www.adultdvdmarketplace.com/dvd_view_33389.html
                                                                                             54 Sex Merchants                            dreamland, 2001              100    1      20 https://www.iafd.com/title.rme/title=sex+merchants/year=2001/sex-merchants.htm
                                                                                             55 Lover's Trance                           legend, 1990                  18    1      18 https://www.iafd.com/title.rme/title=lover's+trance/year=1990/lover&apos;s-trance.htm
                                                                                             56 Magic Touch                              cal vista, 1985               13    1   14.94 https://www.iafd.com/title.rme/title=magic+touch/year=1985/magic-touch.htm
                                                                                 k=8856.9
                                                                                             57 Roadside Sluts 7                                                      100    1      36 http://www.adultfilmdatabase.com/video/38170/roadside-sluts-5/
                                                                                                                                                                                                       These are compilations. Unable to find #7, but series will likely be similar in pricing/discontinued
                                                                                             58 Up The Wahzoo                            coast to coast, 2001          12    1    7.99 https://www.iafd.com/title.rme/title=up+the+wahzoo+1/year=2001/up-the-wahzoo-1.htm
                                                                                             59 C6H Comp                                 video age/4 hours of seka    100    1       0                  not enough information
                                                                                             60 Killer Looks                             vivid, 1991                   26    1   19.95 https://www.iafd.com/title.rme/title=killer+looks/year=1991/killer-looks.htm
                                                                                             61 Friday the 13th A Nude Beginning         vidco, 1987                   10    1   14.95 https://www.hotmovies.com/video/108444/Friday-The-13th-A-Nude-Beginning/#
                                                                                             62 Les Interdits                            NA                            50    1      36 https://filesmonster.vip/les-interdits-du-gyneco/
                                                                                             63 Good Girls of Godiva High                vcx, 1997                   12.95   1   14.95 https://www.hotmovies.com/video/15427/The-Good-Girls-Of-Godiva-High/
                                                                                             64 Possessions (Blake)                      studio a, 1997                18    1   26.24 https://www.popporn.com/popporn/621870/possessions-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_conte
                                                                                             65 Black Silk Stockings                     select a tape, 1979           18    1   22.99 https://www.iafd.com/title.rme/title=black+silk+stockings/year=1979/black-silk-stockings.htm
                                                                                                                                                                                                       duplicate?
                                                                                             66 Can't Get Enough Dog                     NA                            50    1       0                  unable to valuate
                                                                                             67 Lonesome Ladies 1                        marlowe sales, 1987          100    1      20 https://www.iafd.com/title.rme/title=lonesome+ladies+1/year=1987/lonesome-ladies-1.htm
                                                                                             68 Tracy I Love You                         caballero, 1987               17    1      36 https://www.iafd.com/title.rme/title=traci+i+love+you/year=1987/traci-i-love-you.htm
                                                                                                                                                                                                       no online sales
                                                                                             69 Some Kind Of Woman                       caballero, 1985               10    1      36 https://tubepornclassic.com/videos/984050/some-kind-of-woman-1985/
                                                                                                                                                                                                       no online sales
                                                                                             70 Forbidden Farrah                         dreamland/k-beech, 2000       19    1      36 https://www.imdb.com/title/tt0302574/
                                                                                                                                                                                                      no online sales
                                                                                 k8210.85
                                                                                             71 Bashful Blonde                           NA                            11    1   39.98 https://www.iafd.com/title.rme/title=bashful+blonde+from+beautiful+bendover/year=1993/bashful-blonde-from-beautiful-bendover.htm
                                                                                             72 Tight Places                             NA                            20    1   15.99 https://www.iafd.com/title.rme/title=tight+places/year=2000/tight-places.htm
                                                                                             73 Reds                                     plum, 1997                    20    1      25 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=37080&partner=iafd
                                                                                             74 Natural Assests                          NA                           100    1       0                  need more details
                                                                                             75 Shame                                    vivid, 1994                   20    1      24 https://www.jeedoo.com/stream-download/vod_ms_131912-Shame/
                                                                                             76 Olivia                                   NA                            20    1      36                  need more details
                                                                                             77 California Cocksuckers                   sin city, 1998                74    1      74 https://www.adultdvdmarketplace.com/dvd_view_108059.html
                                                                                             78 Knocked Up Nymphos                       blue demon, 2006               7    1   19.97 https://www.adultdvdmarketplace.com/dvd_view_112413.html
                                                                                             79 Hot Nights and Dirty Days                vidco, 1988                   25    1   12.98 https://www.adultdvdempire.com/1220755/hot-nights-dirty-days-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&
                                                                                             80 Fuck My Ass Please 8                     NA                           100    1      36 http://www.adultfilmdatabase.com/video/38274/fuck-my-ass-please-4/
                                                                                                                                                                                                       These are compilations and each title will likely be similar in value in a series / discontinued
                                                                                             81 Between Her Thighs                       cdi, 1992                    100    1   14.95 https://www.hotmovies.com/video/108683/Between-Her-Thighs/?amp%3Bold_domain=hotmovies.com
                                                                                             82 Sorority Sex Kittens 1                   vca, 1993                     20    1   11.19 https://www.popporn.com/popporn/11234/sorority-sex-kittens-1-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm
                                                                                             83 Hills Have Thighs                        midnight, 1992               100    1      20 https://www.iafd.com/title.rme/title=hills+have+thighs/year=1992/hills-have-thighs.htm
                                                                                             84 Big Bad Grannys                          NA                           100    1                          duplicate
                                                                                             85 Only With A Married Woman                legend, 1990                 100    1      20 https://www.iafd.com/title.rme/title=only+with+married+women/year=1990/only-with-married-women.htm
                                                                                             86 Route 69                                 erotic angel, 1998            10    1      10 https://www.iafd.com/title.rme/title=route+69/year=1998/route-69.htm
                                                                                             87 Phoenix 2                                vivid, 1992                   30    1   14.99 https://www.iafd.com/title.rme/title=phoenix+rising/year=1992/phoenix-rising.htm
                                                                                             88 Bedeviled                                dreamland, 2000                5    1   18.99 https://www.iafd.com/title.rme/title=bedeviled/year=2000/bedeviled.htm
                                                                                             89 Pleasure Seekers                         dreamland, 2002               14    1   19.99 https://www.iafd.com/title.rme/title=pleasure+seekers/year=2002/pleasure-seekers.htm
                                                                                             90 All of Me                                NA                            64    1   19.99 https://www.iafd.com/title.rme/title=all+of+me/year=2007/all-of-me.htm
                                                                                             91 Shay's Sweet Shop                        dreamland, 2001               24    1   59.98 https://www.iafd.com/title.rme/title=shay%27s+sweet+shop/year=2001/shay&apos;s-sweet-shop.htm
                                                                                             92 Operation: Centerfold                    notorious, 1999              100    1      20 https://www.iafd.com/title.rme/title=operation%3a+centerfold/year=1999/operation-centerfold.htm
                                                                                             93 Dumb Blonde                              vivid, 2002                   20    1   14.99 https://www.iafd.com/title.rme/title=dumb+blonde/year=2002/dumb-blonde.htm
                                                                                             94 Couch Therapy                            dreamland                     19    1   10.79 https://www.iafd.com/title.rme/title=couch+therapy/year=1999/couch-therapy.htm
                                                                                             95 Best of Alicia Monet 1                   wet, 2002                    100    1      36 https://www.adultdvdmarketplace.com/dvd_view_204132.html
                                                                                                                                                                                                      discontinued
                                                                                             96 Best of International Lesbian Affair 2   fat dog                      100    1       0                  fat dog does not have this title listed. Could it be Girls Affair?
                                                                                             97 Sex and The Single Girl                  CDI                          100    1      20 https://www.iafd.com/title.rme/title=sex+and+the+single+girl/year=1990/sex-and-the-single-girl.htm
                                                                                             98 Hard for Lard                            NA                            16    1       0                  need production house or year
                                                                                             99 Mummy 3                                  las vegas video, 1992         13    1      13 https://www.iafd.com/title.rme/title=mummy+dearest+3/year=1992/mummy-dearest-3.htm
                                                                                            100 Miss Orgasma                             k-beech, 2001                 44    1      15 https://www.iafd.com/title.rme/title=miss+orgasma/year=2001/miss-orgasma.htm
                                                                                            101 Lunar Lust                               filmco, 1990                  10    1      10 https://www.iafd.com/title.rme/title=lunar+lust/year=1990/lunar-lust.htm
                                                                                            102 Hard to Thrill                           cdi, 1991                     11    1      11 https://www.iafd.com/title.rme/title=hard+to+thrill/year=1991/hard-to-thrill.htm
                                                                                            103 Taboo 16                                 metro, 1996                   13    1   14.99 https://www.iafd.com/title.rme/title=taboo+16/year=1996/taboo-16.htm
                                                                                            104 Nineteen 22                              dane, 1999                    10    1   14.99 http://www.adultfilmdatabase.com/video/23323/nineteen-video-magazine-22/
                                                                                            105 Fuck Em All 2                  All Good 1999                        100    1   14.95 http://www.adultfilmdatabase.com/video/53739/fuck-em-all-2/
                                                                                            106 Sisters                        zane, 1993                            74    1      36 http://www.adultfilmdatabase.com/video/29573/sisters/
                                                                                                                                                                                                     discontinued
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.922 Filed 03/02/21 Page 44 of 74




                                                                                 k=11010.85
                                                                                            107 Anal Maniacs 5                 wicked, 1997                          14    1   24.95 http://www.adultfilmdatabase.com/video/38043/anal-maniacs-5/
                                                                                            108 Thrust Fault                   vca, 1998                             18    1      36 http://www.adultfilmdatabase.com/video/32382/thrust-fault/
                                                                                                                                                                                                     discontinued
                                                                                            109 Secret Lives                   sin city, 1994                        25    1      36 http://www.adultfilmdatabase.com/video/37375/secret-lives---the-lesbian-report/
                                                                                                                                                                                                     discontinued
                                                                                            110 LN566                          hustler comp                         100    1       0                  need more info
                                                                                            111 Centerfold                     sin city, 1995                        25    1   14.95 http://www.adultfilmdatabase.com/video/9117/centerfold/
                                                                                            112 Gorgeous                       caballero, 1990                       13    1   14.95 http://www.adultfilmdatabase.com/video/16129/gorgeous/
                                                                                            113 Blue Dahlia                    metro, 1997                            7    1   18.88 https://www.iafd.com/title.rme/title=blue+dahlia/year=1997/blue-dahlia.htm
                                                                                            114 Lethal Woman                   cdi, 1991                             74    1   14.95 https://www.iafd.com/title.rme/title=lethal+woman/year=1991/lethal-woman.htm
                                                                                            115 Shooting Star                  xcitement, 1993                       20    1      36 http://www.adultfilmdatabase.com/video/29421/shooting-star/
                                                                                                                                                                                                     discontinued
                                                                                            116 Talking Dirty To Me 13         dreamland, 2000                       20    1   14.99 http://www.adultfilmdatabase.com/video/42525/talk-dirty-to-me-13/
                                                                                            117 Califonia Cocksuckers 2        sin city, 1998                        10    1    7.99 https://www.iafd.com/title.rme/title=california+cocksuckers+2/year=1998/california-cocksuckers-2.htm
                                                                                            118 Andrew Blake's Girls           cabllero, 1992                        10    1   16.99 https://www.iafd.com/title.rme/title=andrew+blake%27s+girls/year=1992/andrew-blake&apos;s-girls.htm
                                                                                            119 Carnal Coed Confessions 4      jet multimedia, 2001                  10    1   14.95 http://www.adultfilmdatabase.com/video/37315/carnal-coed-confessions-4/
                                                                                            120 Sinnocence                     pepper productions, 1995              24    1   89.95 https://www.iafd.com/title.rme/title=sinnocence/year=1995/sinnocence.htm
                                                                                 k9276.85
                                                                                            121 Becoming Wet                   vca, 2000                             18    1   14.95 https://www.iafd.com/title.rme/title=becoming+wet/year=2000/becoming-wet.htm
                                                                                            122 Generation Sex 2               video team, 1996                     100    1      36 https://www.iafd.com/title.rme/title=generation+sex+2%3a+nature%27s+revenge/year=1996/generation-sex-2-nature&apos;s-revenge.htm
                                                                                                                                                                                                     discontinued
                                                                                            123 X Factor                       filmco, 1984                          14    1      21 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=34275&partner=iafd
                                                                                            124 Oriental Taboo 1                                                     24    1      36 http://www.adultfilmdatabase.com/video/60542/oriental-taboo-1/
                                                                                                                                                                                                     discontinued
                                                                                            125 Robofox                        cdi, 1987                            9.94   1   14.95 https://www.iafd.com/title.rme/title=robofox/year=1987/robofox.htm
                                                                                            126 Muffy The Vampire Layer        las vegas video, 1992               10.94   1   14.95 https://www.iafd.com/title.rme/title=muffy+the+vampire+layer/year=1992/muffy-the-vampire-layer.htm
                                                                                            127 Hot Chicks Do L.A.             erotic video network, 1994            16    1      36 https://www.iafd.com/title.rme/title=hot+chicks+do+l.a./year=1994/hot-chicks-do-l.a..htm
                                                                                                                                                                                                     discontinued
                                                                                            128 Nothing to Hide Part 3         metro, 1999                           15    1   18.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28336&partner=iafd
                                                                                            129 Love Couch                     vca, 1977                            100    1      36 https://www.iafd.com/title.rme/title=love+couch/year=1977/love-couch.htm
                                                                                                                                                                                                     discontinued
                                                                                            130 Raising Kane                   fat dog, 1993                        100    1   49.98 https://www.iafd.com/title.rme/title=raising+kane/year=1993/raising-kane.htm
                                                                                            131 Europes A Poppin                                            1999    100    1      36                  euro nudes a poppin/may not have same value of nudes a poppin franchise
                                                                                            132 Old Wave Hookers               pleasure, 1995                       100    1   19.95 https://www.iafd.com/title.rme/title=old+wave+hookers+1/year=1995/old-wave-hookers-1.htm
                                                                                            133 Fetish                         sin city, 1997                        17    1      36 http://www.adultfilmdatabase.com/video/14036/fetish/
                                                                                                                                                                                                     discontinued
                                                                                            134 Babysitter                     gourmet, 1983                          7    1   14.95 https://www.iafd.com/title.rme/title=babysitter/year=1983/babysitter.htm
                                                                                            135 Satyr                          wicked, 1997                          10    1   14.95 https://www.iafd.com/title.rme/title=satyr/year=1997/satyr.htm
                                                                                            136 Taboo                          standard, 1980                        15    1   14.95 http://www.adultfilmdatabase.com/video/60524/taboo/
                                                                                            137 Taboo 2                        standard, 1982                        17    1   14.95 http://www.adultfilmdatabase.com/video/60525/taboo-2/
                                                                                            138 Psychosexuals 1                evil angel, 1997                      13    1      39 https://www.iafd.com/title.rme/title=psycho+sexuals+1/year=1997/psycho-sexuals-1.htm
                                                                                            139 Feds In Bed                    filmco, 1993                          13    1   14.95 http://www.adultfilmdatabase.com/video/13981/feds-in-bed/
                                                                                            140 Girl's Who...Up Ass 11         NA                                    15    1      15 http://www.adultfilmdatabase.com/video/15847/girls-who-take-it-up-the-ass-22/
                                                                                                                                                                                                     title in the suequence generally priced similarly
                                                                                            141 V The Hot One                  metro, 1977                           15    1   14.95 http://www.adultfilmdatabase.com/video/42798/v---the-hot-one/
                                                                                            142 Things Change: My First Time   metro, 1993                         12.95   1      36 http://www.adultfilmdatabase.com/video/38733/things-change-1---my-first-time/
                                                                                                                                                                                                     no online sales/ only viewing
                                                                                            143 Daisy May                      vca, 1979                             25    1      36 http://www.adultfilmdatabase.com/video/10422/daisy-may/
                                                                                                                                                                                                     discontinued
                                                                                            144 Cheatin'                       fat dog, 1994                        100    1      36 http://www.adultfilmdatabase.com/video/9235/cheatin/
                                                                                                                                                                                                     discontinued
                                                                                            145 Made In Germany                fantasy, 1987                       10.94   1      36 http://www.adultfilmdatabase.com/video/21182/made-in-germany/
                                                                                                                                                                                                     discontinued
                                                                                 k9735.62
                                                                                            146 The Box                        Legend                                17    1   14.95 http://www.adultfilmdatabase.com/video/7503/box/
                                                                                            147 Seduced By the Flames          coast to coast, 2000                  17    1   19.99 http://www.adultfilmdatabase.com/video/41667/seduced-by-the-flames/
                                                                                            148 Girl Scout                     erotic angel, 2001                    74    1   14.95 http://www.adultfilmdatabase.com/video/42896/girl-scout/
                                                                                            149 Channel 69 part 2              coast to coast, 1996                  25    1   14.95 http://www.adultfilmdatabase.com/video/9170/channel-69-2/
                                                                                            150 Blazing Boners                 midnight, 1992                        74    1      36 https://www.iafd.com/title.rme/title=blazing+boners/year=1992/blazing-boners.htm
                                                                                                                                                                                                     discontinued
                                                                                            151 Ass Attack                     NA                                    29    1      36 http://www.adultfilmdatabase.com/video/65988/ass-attack/
                                                                                                                                                                                                     discontinued
                                                                                            152 Live Bait 4                    pleasure, 2000                         8    1   14.99 http://www.adultfilmdatabase.com/video/49708/live-bait-4/
                                                                                            153 Win-A-Date                     dreamland, 2001                       18    1      36 http://www.adultfilmdatabase.com/video/40991/taylor-wanes-web-site-win-a-date/
                                                                                                                                                                                                     discontinued
                                                                                            154 Gang Bang Fury                 rosebud, 1992                          7    1   14.95 http://www.adultfilmdatabase.com/video/15086/gang-bang-fury-1/
                                                                                            155 Sexy Euro Girls                platinum x, 2004                      15    1   14.95 http://www.adultfilmdatabase.com/video/63545/sexy-euro-girls/
                                                                                            156 Sex Tribe                      erotic angel/k-beech, 2002            24    1   14.95 https://www.iafd.com/title.rme/title=sex+tribe/year=2001/sex-tribe.htm
                                                                                 k=12,386.62
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.923 Filed 03/02/21 Page 45 of 74




                                                                                         157 Anal Woman 2                           pleasure, 1993                     74   1      36 http://www.adultfilmdatabase.com/video/3118/anal-woman-2/
                                                                                                                                                                                                      discontinued
                                                                                         158 Living Doll                            CDI                                30   1      36 http://www.adultfilmdatabase.com/video/20661/living-doll/
                                                                                                                                                                                                      discontinued
                                                                                         159 Up R Class                             3rd degree, 2004                   10   1   19.95 http://www.adultfilmdatabase.com/video/66403/upr-class/
                                                                                         160 Girls and Guns                         midnight, 1993                    100   1      36 http://www.adultfilmdatabase.com/video/15405/girls-and-guns/
                                                                                                                                                                                                      discontinued
                                                                                         161 Looks Like A Million                   las vegas video, 1992             100   1      25 https://www.iafd.com/title.rme/title=looks+like+a+million/year=1992/looks-like-a-million.htm
                                                                                         162 Carribean Vacation                     dreamland, 2001                    12   1      36 http://www.adultfilmdatabase.com/video/55062/caribbean-vacation/
                                                                                                                                                                                                      discontinued
                                                                                         163 Crybaby                                NA                                  7   1      36 https://www.iafd.com/title.rme/title=whipped+ass+6398/year=2009/whipped-ass-6398.htm
                                                                                                                                                                                                      could be clip
                                                                                         164 Capn Mongo's Porno Playhouse           vca, 2001                           7   1   14.95 http://www.adultfilmdatabase.com/video/39395/capn-mongos-porno-playhouse/
                                                                                         165 Radioactive Infected Sluts From Hell   erotic angel/thomas paine          74   1      36 http://www.adultfilmdatabase.com/video/26657/radioactive---infected-sluts-from-hell/
                                                                                                                                                                                                      discontinued
                                                                                         166 Casual Lies                            caballero, 1992                    10   1      36 http://www.adultfilmdatabase.com/video/9003/casual-lies/
                                                                                                                                                                                                      discontinued
                                                                                         167 Assent of a Woman                      dreamland, 1993                   100   1   14.95 http://www.adultfilmdatabase.com/video/39916/assent-of-a-woman/
                                                                                         168 Buda tape 1                            evil angel, 1997                        1   24.95 http://www.adultfilmdatabase.com/video/7780/buda/
                                                                                         169 Invisible Lover                        vca, 2001                           9   1   14.95 http://www.adultfilmdatabase.com/video/41615/invisible-lover/
                                                                                         170 Black Call Girls                       dreamland, 2001                    34   1      36 http://www.adultfilmdatabase.com/video/55241/black-call-girls-2/
                                                                                                                                                                                                      discontinued
                                                                                 k10220.62
                                                                                         171 White Hot                              vivid, 2003                        12   1   16.99 https://www.iafd.com/title.rme/title=white+hot/year=2003/white-hot.htm
                                                                                         172 Fuck Frenzy 7                          NA                                 13   1   24.95 http://www.adultfilmdatabase.com/video/65382/feeding-frenzy-7/
                                                                                         173 Debbie For President                   coast to coast, 1988               24   1   14.95 http://www.adultfilmdatabase.com/video/10739/debbie-for-president/
                                                                                         174 Hey, My Grandma Is A Whore 3           metropolis, 2001                   44   1   31.77 https://www.iafd.com/title.rme/title=hey+my+grandma+is+a+whore+3/year=2001/hey-my-grandma-is-a-whore-3.htm
                                                                                         175 Eye of the Tigress                     vidco, 1988                        10   1   14.95 http://www.adultfilmdatabase.com/video/13468/eye-of-the-tigress/
                                                                                         176 Big Bust Babes 28                      afvc, 1995                         14   1      36 http://www.adultfilmdatabase.com/video/5700/big-bust-babes-28/
                                                                                                                                                                                                      discontinued
                                                                                         177 Un-Natural Sex 12                      diabolic, 2004                     10   1   14.95 http://www.adultfilmdatabase.com/video/69355/un-natural-sex-12/
                                                                                         178 Working Girl                           wicked, 2000                       10   1   14.95 http://www.adultfilmdatabase.com/video/73195/working-girl/
                                                                                         179 Chasin' The 50's                       wicked, 1995                       20   1   24.95 http://www.adultfilmdatabase.com/video/9220/chasin-the-fifties/
                                                                                         180 Assman 19                              anabolic, 2001                      6   1   14.95 http://www.adultfilmdatabase.com/video/54853/assman-19/
                                                                                         181 Perverted POV 2                        diabolic, 2001                      5   1    9.99 https://www.iafd.com/title.rme/title=perverted+pov+2/year=2001/perverted-pov-2.htm
                                                                                 k=13121.62
                                                                                         182 Booty Talk 34                          west coast productions, 2002       10   1   16.99 https://www.adultdvdempire.com/456719/booty-talk-34-porn-movies.html
                                                                                         183 Club Kink                              jill kelly, 2001                   21   1      45 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=34886&partner=iafd
                                                                                         184 G Strings and Bobby Socks              erotic angel, 2001                 13   1   14.99 https://www.adultdvdmarketplace.com/dvd_view_33383.html
                                                                                         185 Liaison of Lust                        erotic angel, 2001                100   1    6.99 https://www.adultdvdempire.com/1910043/liaisons-of-lust-porn-videos.html
                                                                                         186 Cheeks 2- The Bitter End               coast to coast, 1989               10   1   14.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=74689&partner=iafd
                                                                                         187 Sweet Hitch Hiker                      dreamland, 2001                    19   1   14.95 https://www.hotmovies.com/video/103003/Sweet-Hitchhiker/?amp%3Bold_domain=hotmovies.com
                                                                                         188 Finger Licking Good 4                  3rd degree, 2007                    6   1   14.99 https://www.gamelink.com/display_product.jhtml?id=287542&ref=iafd&mall=st&src=gl
                                                                                         189 Masquerade                             NA                                100   1   48.85 https://www.cduniverse.com/productinfo.asp?PID=1596698&style=ice&frm=lk%5Fiafdcom
                                                                                         190 Over Sixty 2                           filmco, 2002                       14   1   19.85 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=78559&partner=iafd
                                                                                         191 Nineteen 29                            dane, 1999                         24   1      35 https://www.adultdvdmarketplace.com/dvd_view_32325.html
                                                                                         192 Sorority Babes                         kbeech/dreamland/midnight, 2002    10   1       6 https://www.adultdvdmarketplace.com/dvd_view_178665.html
                                                                                         193 Senior Squirters 4                     coast to coast, 2000               13   1   14.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=32228&partner=iafd
                                                                                         194 Grandma's In Woodyland 2               gentlemen's video                  14   1   14.99 https://www.adultdvdmarketplace.com/dvd_view_69583.html
                                                                                         195 Sweet Encounters                       k-beech, 2000                      15   1   17.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33360&partner=iafd
                                                                                 k10603.62
                                                                                         196 Flesh Hunter 4                         jules jordan, 2003                 10   1   29.95 https://www.gamelink.com/display_product.jhtml?id=106248&ref=iafd&mall=st&src=gl
                                                                                         197 Grumpy Old Women                       heatwave                           25   1      36 http://www.adultfilmdatabase.com/video/16352/grumpy-old-women/
                                                                                                                                                                                                      out of print
                                                                                         198 Jailhouse Sadie                        midnight, 1998                     15   1   34.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=115994&partner=iafd
                                                                                         199 Shear Sextasy                          NA                                100   1      36 http://www.adultfilmdatabase.com/video/29117/shear-ecstasy/
                                                                                                                                                                                                      out of print
                                                                                         200 New Girls 2                            evil angel, 2002                    7   1   22.99 https://www.adultdvdempire.com/464084/joey-silveras-new-girls-2-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDV
                                                                                         201 Wet Dream On Elm Street                fantasty, 1988                     64   1   69.89 https://www.adultdvdmarketplace.com/dvd_view_239963.html
                                                                                         202 Eighteen 5                             red light district                 15   1   15.99 https://www.popporn.com/popporn/471383/just-over-eighteen-5-porn-dvd.html
                                                                                         203 Circus of Sex 1                        Pure Filth Productions             24   1   15.99 https://www.popporn.com/popporn/651837/sex-circus-porn-streaming-videos.html
                                                                                         204 A2M 2                                  anabolic, 2003                     13   1   30.55 https://www.cduniverse.com/productinfo.asp?PID=6679655&style=ice&frm=lk%5Fiafdcom
                                                                                         205 Girls Who SC and EC 6                  NA                                100   1       0 https://globaldatabase.ecpat.org/terminology-and-acronyms/
                                                                                                                                                                                                       unable to determine
                                                                                         206 Young Lover                            NA                                 10   1       0                 unable to determine/ generic title/ no studio or actor info
                                                                                 k=13873.62
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.924 Filed 03/02/21 Page 46 of 74




                                                                                         207 Bedroom Eyes/ Private Eye        erotic angel, 2001, legend           16   1      39 https://www.adultdvdmarketplace.com/dvd_view_33373.html
                                                                                         208 Wildheart                        metro, 1989                          24   1      36 https://www.iafd.com/title.rme/title=wild+heart/year=1989/wild_heart.htm
                                                                                                                                                                                                  out of print
                                                                                         209 North Pole 7                     new sensations, 1999                 53   1   19.87 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=36037&partner=iafd
                                                                                                                                                                                                 value reduction
                                                                                         210 Tailspin 1                       video team, 1991                     28   1      44 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=204142&partner=iafd
                                                                                         211 Sexhibition 2                    sunshine, 1996                       12   1      36 https://www.adultdvdmarketplace.com/dvd_view_40433.html
                                                                                                                                                                                                 no sale offers
                                                                                         212 China Cat                        caballero, 1978                      11   1   30.49 https://www.cduniverse.com/productinfo.asp?PID=5860443&style=ice&frm=lk%5Fiafdcom
                                                                                                                                                                                                 value increase
                                                                                         213 Beautiful Girls 11               evil angel, 2003                     18   1   11.89 https://www.gamelink.com/display_product.jhtml?id=124597&ref=iafd&mall=st&src=gl
                                                                                         214 Secrets                          caballero, 1990                      30   1   16.99 https://www.adultdvdempire.com/10993/secrets-caballero-porn-movies.html
                                                                                                                                                                                                 value reduction
                                                                                         215 Extremely Bad Things             coast to coast, 2000                 20   1   15.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=219889&partner=iafd
                                                                                         216 Princess of Thieves              sin city, 1994                       19   1      36 http://www.adultfilmdatabase.com/video/25962/princess-of-thieves/
                                                                                                                                                                                                  out of print
                                                                                         217 Wet Weekend                      dreamland, 2001                     100   1   34.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33004&partner=iafd
                                                                                         218 My Oral Obsession                dreamland, 2001                      22   1   24.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33005&partner=iafd
                                                                                         219 Venom 7                          vidco, 1996                           7   1   12.99 https://www.cduniverse.com/productinfo.asp?PID=5259585&style=ice&frm=lk%5Fiafdcom
                                                                                         220 Family Heat                      atom, 1985                           12   1   30.29 https://www.cduniverse.com/productinfo.asp?PID=6979065&style=ice&frm=lk_iafdcom
                                                                                                                                                                                                 value increase
                                                                                 k11091.62
                                                                                         221 Babes Illustrated 7              metro, 1998                          11   1    9.99 https://www.adultdvdempire.com/572852/babes-illustrated-7-the-swimsuit-edition-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campai
                                                                                         222 Heartfelt 2                      adam & eve, 1998                     25   1       5 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=30508&partner=iafd
                                                                                                                                                                                                 value decrease
                                                                                         223 Street Whore                     NA                                  100   1       0                  unable to determine/ generic title/ no studio or actor info
                                                                                         224 Stuffin Young Muffins            new sensations, 2004                 21   1   29.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=61723&partner=iafd
                                                                                         225 Goddesses                        NA                                  100   1       0                  unable to determine/ generic title/ no studio or actor info
                                                                                         226 Deep Inside Farrah 2             k-beech, 2000                        14   1      36 http://www.adultfilmdatabase.com/video/38671/deep-inside-farrah-2/
                                                                                                                                                                                                  out of print
                                                                                         227 Please 10                        evil angel, 2000                     20   1    9.31 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=69741&partner=iafd
                                                                                                                                                                                                 value decrease
                                                                                         228 Cold Feet                        vca, 2000                            10   1   49.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=27771&partner=iafd
                                                                                                                                                                                                 value increase
                                                                                         229 Mission Erotica                  vivid, 1997                          29   1   39.85 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=26997&partner=iafd
                                                                                         230 Red                              vivid, 1998                          20   1   29.19 https://www.adultdvdmarketplace.com/dvd_view_27069.html
                                                                                         231 Runaway Butts 7                  evil angel, 2003                     15   1   29.09 https://www.cduniverse.com/productinfo.asp?PID=6461004&style=ice&frm=lk%5Fiafdcom
                                                                                 k14610.62
                                                                                         232 Naked City                       sin city, 1998                      100   1   16.99 https://www.adultdvdempire.com/1426516/naked-city-porn-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD_dl&utm_co
                                                                                         233 Runway                           k-beech, 1997                        15   1      36 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=68874&partner=iafd
                                                                                                                                                                                                 out of print
                                                                                         234 Sex Shooter                      erotic angel, 2001                   26   1      21 https://www.adultdvdmarketplace.com/dvd_view_33355.html
                                                                                         235 Porn Again                       metro, 1997                          25   1      36 https://www.iafd.com/title.rme/title=porn+again/year=1997/porn-again.htm
                                                                                                                                                                                                  out of print
                                                                                         236 The Promise                      NA                                  100   1    2.99 https://www.popporn.com/popporn/1740356/promise-porn-streaming-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD_
                                                                                                                                                                                                 only title found/custom clip 2012
                                                                                         237 No Man's Land 27                 video team, 1999                     25   1    9.99 https://www.iafd.com/title.rme/title=no+man%27s+land+27/year=1999/no-man&apos;s-land-27.htm
                                                                                         238 Sweat Shop 2                     fat dog, 1998                        20   1      36 https://www.iafd.com/title.rme/title=sweat+shop+2/year=1998/sweat-shop-2.htm
                                                                                                                                                                                                  discontinued
                                                                                         239 Sexual Compulsion                red light district, 2004              7   1   13.98 https://www.iafd.com/title.rme/title=sexual+compulsion/year=2004/sexual-compulsion.htm
                                                                                         240 Titty Mania 5                    heatwave, 2001                       54   1   21.99 https://www.iafd.com/title.rme/title=titty+mania+5/year=2001/titty-mania-5.htm
                                                                                         241 Laura                            legend, 1998                        100   1   14.95 https://www.iafd.com/title.rme/title=laura/year=1998/laura.htm
                                                                                         242 Slant Eye For The Straight Guy   3rd degree, 2005                     11   1    9.99 https://www.iafd.com/title.rme/title=slant+eye+for+the+straight+guy+1/year=2005/slant-eye-for-the-straight-guy-1.htm
                                                                                         243 Priceless                        wicked, 2001                         25   1   15.99 https://www.iafd.com/title.rme/title=priceless/year=1995/priceless.htm
                                                                                         244 Mouthing Off                     vivid, 1998                          25   1   17.99 https://www.iafd.com/title.rme/title=mouthing+off/year=1998/mouthing-off.htm
                                                                                         245 Stacy Nicholas Remembered        NA                                  100   1       0                  unable to locate
                                                                                         246 Voyeur 20                        evil angel, 2001                     10   1   22.99 https://www.iafd.com/title.rme/title=voyeur+20/year=2001/voyeur-20.htm
                                                                                         247 Arcade                           vivid, 1999                          23   1   15.99 https://www.iafd.com/title.rme/title=arcade/year=1999/arcade.htm
                                                                                         248 Naturally Perfect                new sensations, 2003                 23   1   19.99 https://www.iafd.com/title.rme/title=naturally+perfect/year=2003/naturally-perfect.htm
                                                                                         249 Cheerleader Nurses               vca, 1993                            14   1   15.99 https://www.iafd.com/title.rme/title=cheerleader+nurses/year=1993/cheerleader-nurses.htm
                                                                                         250 More Precious Than Gold          vca, 1998                            74   1      36 https://www.iafd.com/title.rme/title=more+precious+than+gold/year=1998/more-precious-than-gold.htm
                                                                                                                                                                                                  discontinued
                                                                                         251 Affair Dujour                    legend, 1999                         74   1   14.95 http://www.adultfilmdatabase.com/video/1011/affair-du-jour/
                                                                                         252 Rain Woman 15                    coast to coast, 2001                 11   1   14.95 http://www.adultfilmdatabase.com/video/38702/rainwoman-15---camp-rainwoman/
                                                                                         253 Assylum                          legend, 1999                         25   1   14.95 http://www.adultfilmdatabase.com/video/37887/assylum/
                                                                                         254 Voyeur 27                        evil angel, 2004                     29   1   16.95 http://www.adultfilmdatabase.com/video/61903/voyeur-27/
                                                                                         255 Eve's Gift                       vivid, 2000                          10   1   19.95 http://www.adultfilmdatabase.com/video/44585/eves-gift/
                                                                                         256 Sexy Dolls                       new sensations/ digital sin, 2002    21   1   24.99 https://www.iafd.com/title.rme/title=sexy+dolls/year=2002/sexy-dolls.htm
                                                                                 k=15,557.62
                                                                                         257 Sweet Loads 5                    NA                                   10   1      36 https://www.iafd.com/title.rme/title=sexy+dolls/year=2002/sexy-dolls.htm
                                                                                                                                                                                                  discontinued
                                                                                         258 Sweet Loads 7                NA                          20    1      36 http://www.adultfilmdatabase.com/video/31779/sweet-loads-7/
                                                                                                                                                                                      discontinued
                                                                                         259 Busted                       NA                          74    1   14.95 http://www.adultfilmdatabase.com/video/60646/busted/
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.925 Filed 03/02/21 Page 47 of 74




                                                                                         260 Forever Night                vca, 1998                   97    1   44.85 https://www.iafd.com/title.rme/title=forever+night/year=1998/forever-night.htm
                                                                                         261 Jenna Loves Rocco            vivid, 1996                 10    1   19.95 http://www.adultfilmdatabase.com/video/36557/jenna-loves-rocco/
                                                                                         262 Adult Video Nudes            vca, 1993                   74    1      36 http://www.adultfilmdatabase.com/video/916/adult-video-nudes/
                                                                                                                                                                                      discontinued
                                                                                         263 Scenes From A Bar            vivid, 1998                 25    1   15.99 https://www.iafd.com/title.rme/title=scenes+from+a+bar/year=1998/scenes-from-a-bar.htm
                                                                                         264 No Regrets                   adam & eve, 1999            14    1   14.95 http://www.adultfilmdatabase.com/video/36342/no-regrets/
                                                                                         265 Nurse Shanna                 midnight, 1998              14    1      14 https://www.iafd.com/title.rme/title=nurse+shanna/year=1998/nurse-shanna.htm
                                                                                         266 Cab Rides 5                  rain, 1998                  20    1    9.99 http://www.adultfilmdatabase.com/video/22779/nasty-filthy-cab-rides-5/
                                                                                         267 Bawdy and Soul               vivid, 1998                 20    1   15.99 https://www.iafd.com/title.rme/title=bawdy+and+soul/year=1998/bawdy-and-soul.htm
                                                                                         268 69th Sense                   vca, 2000                   29    1   15.99 https://www.iafd.com/title.rme/title=69th+sense/year=2000/69th-sense.htm
                                                                                         269 Toilets Tarts                NA                          20    1       0                  custom video?
                                                                                         270 Snatched To The Future       elegant angel, 1991        100    1      36 https://www.iafd.com/title.rme/title=snatched+to+the+future/year=1991/snatched-to-the-future.htm
                                                                                                                                                                                      discontinued
                                                                                         271 Anal Encounters 5            vca, 1992                  100    1    9.99 http://www.adultfilmdatabase.com/video/39908/anal-encounters-5/
                                                                                         273 Pushover                     wicked, 1999                25    1   15.99 http://www.adultfilmdatabase.com/video/53851/pushover/
                                                                                         274 Cycle Slut                   coast to coast, 1992        10    1   15.99 https://www.iafd.com/title.rme/title=cycle+slut/year=1992/cycle-slut.htm
                                                                                         275 Where The Boys Aren't 4      vivid, 1993                 25    1   19.95 http://www.adultfilmdatabase.com/video/34814/where-the-boys-arent-4/
                                                                                         276 Cherry Truckers              vcx, 1976                   10    1   14.95 http://www.adultfilmdatabase.com/video/129251/cherry-truckers/
                                                                                         277 Blue Girl From Planet XXX    k-beech, 2001              100    1      36 http://www.adultfilmdatabase.com/video/39408/blue-girl-from-planet-xxx/
                                                                                                                                                                                      discontinued
                                                                                         278 Lesbian Piss Party           seduction, 2000            100    1      36 https://www.iafd.com/title.rme/title=lesbian+piss+party/year=2000/lesbian-piss-party.htm
                                                                                                                                                                                      semi-custom
                                                                                         279 Inside Asta                  babylon, 2000                8    1      36 https://www.iafd.com/title.rme/title=pussy+wars+2%3a+inside+asta/year=2000/pussy-wars-2-inside-asta.htm
                                                                                                                                                                                      not availble online
                                                                                         280 Pussycat Galore              arrow, 1984                 16    1   14.95 http://www.adultfilmdatabase.com/video/26523/pussycat-galore/
                                                                                         281 My Bare Lady                 moonlight, 1989             40    1   14.95 http://www.adultfilmdatabase.com/video/22596/my-bare-lady/
                                                                                         282 Lacey's Secret               video team, 2002             8    1    8.99 https://www.iafd.com/title.rme/title=lacey%27s+secret/year=2002/lacey&apos;s-secret.htm
                                                                                 k=16,612.62
                                                                                         283 Skin Flicks                  avc, 1978                   24    1   28.39 https://www.iafd.com/title.rme/title=skin+flicks/year=1978/skin-flicks.htm
                                                                                         284 Hotel California             midnight, 1998              21    1   13.99 https://www.iafd.com/title.rme/title=hotel+california/year=1996/hotel-california.htm
                                                                                         285 Girls In Heat                Zane                         7    1   18.95 https://www.iafd.com/title.rme/title=girls+in+heat/year=1991/girls-in-heat.htm
                                                                                         286 Chasin' Pink                 vivid, 1998                 25    1   19.95 http://www.adultfilmdatabase.com/video/36682/chasin-pink/
                                                                                         287 Streamers                    NA                          10    1       0                  custom?
                                                                                         288 Euro Trash                   dane, 2005                  30    1   20.15 https://www.iafd.com/title.rme/title=euro+trash+1/year=2005/euro-trash-1.htm
                                                                                         289 Deep Inside Asia Carrera     NA                          25    1   15.99 https://www.iafd.com/title.rme/title=deep+inside+asia+carrera/year=1997/deep-inside-asia-carrera.htm
                                                                                         290 Bankable                     vivid, 2002                 14    1   15.99 https://www.iafd.com/title.rme/title=bankable/year=2002/bankable.htm
                                                                                         291 F.A.B's 3                    zero tolerance, 2004        10    1   19.99 http://www.adultfilmdatabase.com/video/64825/fabs---fine-ass-babes-3/
                                                                                         292 Sunset's Sizzlers            sunset thomas              100    1       0                  custom video?
                                                                                         293 Hotel Lovejoy                vivid, 1998                 19    1      36 https://www.iafd.com/title.rme/title=players+video+5%3a+hotel+lovejoy/year=1998/players-video-5-hotel-lovejoy.htm
                                                                                                                                                                                      discontinued
                                                                                         294 Inside Porn                  wicked, 2000                 8    1      15 https://www.iafd.com/title.rme/title=inside+porn/year=2000/inside-porn.htm
                                                                                         295 Ladies Room                  caballero, 1987             14    1   14.97 https://www.iafd.com/title.rme/title=ladies+room/year=1987/ladies-room.htm
                                                                                         296 Dungeon Dykes                fantastic, 1994             25    1   59.99 https://www.iafd.com/title.rme/title=dungeon+dykes+1/year=1994/dungeon-dykes-1.htm
                                                                                 k12673.62
                                                                                         297 Anal Plaything 2             rosebud, 1995               34    1   14.95 https://www.iafd.com/title.rme/title=anal+plaything+2/year=1995/anal-plaything-2.htm
                                                                                         298 Dirty Weekend                plum, 1997                   9    1    9.99 https://www.iafd.com/title.rme/title=dirty+weekend/year=1997/dirty-weekend.htm
                                                                                         299 Girls Who Screw Girls        NA                         100    1       0                  need more information
                                                                                         300 Gothic: Night Shift 3        NA                         100    1      36 http://www.adultfilmdatabase.com/video/39033/nightshift-3---gothic/
                                                                                                                                                                                      discontinued
                                                                                         301 French Kiss                  wicked, 2003                 9    1   14.95 http://www.adultfilmdatabase.com/video/73133/french-kiss/
                                                                                         302 Club Erotica                 metro, 1995                 11    1      36 http://www.adultfilmdatabase.com/video/9735/club-erotica/
                                                                                                                                                                                      discontinued
                                                                                         303 Sex Trek 1                   midnight                    29    1   39.98 http://www.adultfilmdatabase.com/video/28711/sex-trek-1---the-next-penetration/
                                                                                         304 Tramps                       midnight, 1996              18    1      36 http://www.adultfilmdatabase.com/video/32990/tramps/
                                                                                                                                                                                      discontinued
                                                                                         305 Barely Nineteen 2            NA                         100    1   15.99 http://www.adultfilmdatabase.com/video/66362/barely-18-19/
                                                                                                                                                                                      could be a mix up in the title
                                                                                         306 Telephone Expose             vca, 1996                   14    1      36 http://www.adultfilmdatabase.com/video/32241/telephone-expose/
                                                                                                                                                                                      discontinued
                                                                                         307 Cum Swapping Sluts 2         red light district, 2002   11.5   1   15.99 https://www.iafd.com/title.rme/title=cum+swapping+sluts+2/year=2002/cum-swapping-sluts-2.htm
                                                                                 k=17,380.12
                                                                                         308 Oriental Taboo 3             NA                          24    1      36 http://www.adultfilmdatabase.com/video/60544/oriental-taboo-3/
                                                                                                                                                                                      discontinued
                                                                                         309 Nicole Stanton Story pt. 2   caballero, 1988             14    1      36 http://www.adultfilmdatabase.com/video/38814/nicole-stanton-story-2/
                                                                                                                                                                                      discontinued
                                                                                         310 Only The A Hole 9            digital playground, 2004    17    1   14.95 http://www.adultfilmdatabase.com/video/23870/only-the-a-hole-9/
                                                                                         311 Blue Movie                   wicked, 1996                 7    1   15.99 https://www.iafd.com/title.rme/title=blue+movie/year=1995/blue-movie.htm
                                                                                         312 Sleaze                        sterling, 1997           74    1   39.99 https://www.iafd.com/title.rme/title=sleaze/year=1997/sleaze.htm
                                                                                         313 Ripe 4                        forbidden films, 1999    20    1   17.99 https://www.iafd.com/title.rme/title=ripe+4/year=1999/ripe-4.htm
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.926 Filed 03/02/21 Page 48 of 74




                                                                                         314 Sweet and Low                 k-beech, 2001            34    1   29.95 https://www.iafd.com/title.rme/title=sweet+and+low/year=2001/sweet-and-low.htm
                                                                                         315 Spread the Wealth             dreamland, 1994          74    1   14.95 https://www.iafd.com/title.rme/title=spread+the+wealth/year=1994/spread-the-wealth.htm
                                                                                         316 Desire                        erotic angel, 2001       19    1   69.98 https://www.iafd.com/title.rme/title=desire/year=2001/desire.htm
                                                                                                                                                                                    possible wrong production house listed - can be revised
                                                                                         317 Thunder and Lighting          midnight, 1996           74    1      36 http://www.adultfilmdatabase.com/video/32383/thunder-and-lightning/
                                                                                                                                                                                    discontinued
                                                                                         318 Sinboy 1                      sin city, 1996           24    1    8.95 https://www.iafd.com/title.rme/title=sinboy+1/year=1996/sinboy-1.htm
                                                                                         319 Young Stuff 6                 sin city, 2002           11    1   15.99 https://www.iafd.com/title.rme/title=young+stuff+6/year=2002/young-stuff-6.htm
                                                                                         320 Klimaxx                       sin city, 1997            5    1   15.99 https://www.iafd.com/title.rme/title=klimaxx/year=1997/klimaxx.htm
                                                                                         321 Unashamed                     fat dog, 1993           100    1      36 https://www.iafd.com/title.rme/title=unashamed/year=1993/unashamed.htm
                                                                                                                                                                                    discontinued
                                                                                 k13216.12
                                                                                         322 Intrigue                      sin city, 1998           25    1      36 https://www.adultdvdmarketplace.com/dvd_view_248656.html
                                                                                                                                                                                   no listing availble online
                                                                                         323 Oriental Taboo 4              NA                       24    1      36 https://www.hotmovies.com/video/362626/Oriental-Taboo/?amp%3Bold_domain=hotmovies.com
                                                                                                                                                                                   all discontinued
                                                                                         324 XXXanadu                      heatwave, 1995           74    1   14.95 https://www.hotmovies.com/video/270962/XXXanadu/?amp%3Bold_domain=hotmovies.com
                                                                                                                                                                                   value decrease
                                                                                         325 Intimate Strangers            plum, 1998                8    1   10.79 https://www.adultdvdempire.com/766475/intimate-strangers-porn-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD&utm
                                                                                         326 Pregnant                      NA                       50    1       0                  not enough information to evaluate
                                                                                         327 Ebony Does Ivory 9            sin city                100    1   15.99 https://www.gamelink.com/display_product.jhtml?id=401301&ref=iafd&mall=st&src=gl
                                                                                                                                                                                   studio is Western Visuals
                                                                                         328 Hooters                       midnight                 25    1       0                  not enough information to evaluate
                                                                                         329 Tatiana 1                     private, 1997            36    1   69.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=27649&partner=iafd
                                                                                                                                                                                   value increase
                                                                                         330 Powerbone                     vca, 1976               100    1    7.95 https://theater.aebn.net/dispatcher/movieDetail?movieId=111245&theaterId=35551&genreId=101&locale=en
                                                                                                                                                                                     also known as (souperman) https://www.iafd.com/title.rme/title=souperman/year=1976/souperman.htm
                                                                                         331 Drop Sex                      evil angel, 1997         24    1    6.49 https://www.adultdvdmarketplace.com/dvd_view_29761.html
                                                                                                                                                                                   value decrease
                                                                                         332 Other Side of Julie           metro, 1978              64    1    28.4 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=189830&partner=iafd
                                                                                                                                                                                   value decrease
                                                                                 k=18,407.12
                                                                                         333 Time Machine                  wicked, 1996             64    1   28.85 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28654&partner=iafd
                                                                                                                                                                                   value decrease
                                                                                         334 Hollywood Vice                vidco, 1985              25    1   19.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=106714&partner=iafd
                                                                                         335 Taped College Confessions 5   rain, 1999                7    1   29.98 https://www.adultdvdmarketplace.com/dvd_view_27346.html
                                                                                                                                                                                   value increase
                                                                                         336 40 Something and Still Hot    NA, 1995                100    1      36 https://www.iafd.com/title.rme/title=40+something+and+still+hot/year=1995/40-something-and-still-hot.htm
                                                                                                                                                                                    no online distribution
                                                                                         337 Bad Wives                     vivid, 1997              20    1   59.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=26735&partner=iafd
                                                                                         338 Sexed                         filmco, 1993            9.94   1    9.94 http://vintage-erotic.net/usa/sexed-1993
                                                                                         339 Maneaters                     NA                       14    1       0                  not enough information to evaluate
                                                                                         340 Art of Sex                    NA                      100    1       0                  not enough information to evaluate
                                                                                         341 Girls Club                    vca, 1990                20    1   46.45 https://www.cduniverse.com/productinfo.asp?PID=12359740&style=ice&frm=lk_iafdcom
                                                                                         342 Black Chill                   wet, 1986                14    1   29.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=46516&partner=iafd
                                                                                                                                                                                   value increase
                                                                                         343 31 Girl Pick Up               hustler/ vivid          100    1      36 https://www.iafd.com/title.rme/title=thirty+one+girl+pickup/year=1997/thirty-one-girl-pickup.htm
                                                                                                                                                                                    no longer in distribution
                                                                                         344 On Trial 4                    vivid, 1992              14    1   25.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=95922&partner=iafd
                                                                                                                                                                                   value increase
                                                                                         345 On The Come Line              midnight, 1993           23    1      36 https://www.adultdvdmarketplace.com/dvd_view_250235.html
                                                                                                                                                                                   not availble online
                                                                                         346 Picture Perfect               vivid, 1996              14    1   16.99 https://www.popporn.com/popporn/931253/picture-perfect-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_con
                                                                                 k13783.06
                                                                                         347 Maxine                        excalibur films, 1988   9.95   1      36 https://www.iafd.com/title.rme/title=maxine/year=1988/maxine.htm
                                                                                                                                                                                    no longer availble online
                                                                                         348 Golden Touch                  wicked, 1995             24    1   39.19 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=54717&partner=iafd
                                                                                         349 Perverse Desires              leisure time              6    1    3.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=203411&partner=iafd
                                                                                         350 Sin-A-Bun                     NA                      100    1       0                  not enough information to evaluate
                                                                                         351 Older Wiser Sexier            odyssey, 2002           100    1      36 https://www.adultdvdmarketplace.com/dvd_view_36663.html
                                                                                                                                                                                   discontinued
                                                                                         352 The Perfect Pair              dreamland, 2001          20    1   19.75 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=32963&partner=iafd
                                                                                         353 Asians Over 40                samurai, 2000            22    1   29.99 https://www.adultdvdmarketplace.com/dvd_view_37454.html
                                                                                         354 Little Shop of Whores         vivid, 1987             9.94   1      36 https://www.iafd.com/title.rme/title=little+shop+of+whores/year=1987/little-shop-of-whores.htm
                                                                                                                                                                                    discontinued
                                                                                         355 Hustlers                      midnight, 1994           16    1   59.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=50361&partner=iafd
                                                                                                                                                                                   value increase
                                                                                         356 Wild Things 2                 metro, 1986              14    1   20.99 https://www.cduniverse.com/productinfo.asp?PID=6757469&style=ice&frm=lk%5Fiafdcom
                                                                                         357 Oriental Taboo 2              cinderella               24    1      36 http://www.adultfilmdatabase.com/video/60542/oriental-taboo-1/
                                                                                                                                                                                    discontinued
                                                                                 k=19,377.95
                                                                                         358 Vals Gals                     in hand, 1990            18    1      36 http://www.adultfilmdatabase.com/video/33980/val-gals/
                                                                                                                                                                                    discontinued
                                                                                         359 Extreme Pleasures             erotic angel, 2001       18    1   39.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33380&partner=iafd
                                                                                         360 Sins of The Flesh             heatwave, 1998           24    1   44.94 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=27621&partner=iafd
                                                                                         361 Spinners 2                    wicked, 1996             24    1   34.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=60495&partner=iafd
                                                                                         363 Like Mother Like Daughter          vcx, 1973                   9   1   22.99 https://www.gamelink.com/display_product.jhtml?id=110898&ref=iafd&mall=st&src=gl
                                                                                                                                                                                         value increase
                                                                                         364 Best Regine Bardot                 filmco, 1986               22   1      36 https://www.excaliburfilms.com/pornlist/starpgs/Regina_Bardot.htm
                                                                                                                                                                                         no sales listed
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.927 Filed 03/02/21 Page 49 of 74




                                                                                         365 Temple of Poon                     plush, 1996                14   1    9.99 https://www.adultdvdempire.com/36043/san-fernando-jones-and-the-temple-of-poon-porn-movies.html
                                                                                         366 Oriental Taboo 12                  cinderella                 24   1   12.23 https://www.sugarinstant.com/1990299/oriental-taboo-porn-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD_dl&utm_c
                                                                                         367 Virgin Dreams                      vcx, 1976                  19   1   19.99 https://www.gamelink.com/display_product.jhtml?id=132002&ref=iafd&mall=st&src=gl
                                                                                         368 Jane Bond Vs. Thunderthighs        vidco, 1988                11   1   12.23 https://www.adultdvdempire.com/1323514/jane-bond-meets-thunderthighs-porn-movies.html
                                                                                         369 Smooth Ride                        wicked, 1996                8   1      15 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=62750&partner=iafd
                                                                                         370 Lingerie Gallery                   NA                         20   1       0                  not enough information to evaluate
                                                                                         371 Layovers                           erotic angel, 2002         29   1      36 https://www.adultdvdmarketplace.com/dvd_view_43560.html
                                                                                                                                                                                         not availble online
                                                                                         372 Night Dreams                       vca, 1981                   9   1   11.89 https://www.popporn.com/popporn/1178503/night-dreams-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_con
                                                                                 k14261.95
                                                                                         373 Society Affairs                    caballero, 1982            16   1      23 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=41663&partner=iafd
                                                                                         374 Delicious                          video-x-pix, 2004           5   1    9.51 https://www.adultdvdmarketplace.com/dvd_view_70477.html
                                                                                         375 Euro Nymphs                        midnight, 2001             59   1      99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=35693&partner=iafd
                                                                                                                                                                                         value increase
                                                                                         376 Bust A Nut In Grandma's Butt       totally tasteless, 1999   100   1   14.95 http://www.adultfilmdatabase.com/video/7962/bust-a-nut-in-grandmas-butt/
                                                                                         377 Flash Flood 4                      coast to coast             30   1    7.19 https://www.adultdvdempire.com/24435/flashflood-4-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_conte
                                                                                                                                                                                         value decrease
                                                                                         378 University Coeds 24                dane, 2000                 24   1   16.99 https://www.adultfilmcentral.com/2889199/university-co-eds-24-porn-videos.html
                                                                                         379 Heart and Soul                     wicked, 1997               25   1   11.89 https://www.popporn.com/popporn/16429/heart-soul-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_content=
                                                                                         380 Competent People                   fat dog, 1995              25   1      36 https://www.iafd.com/title.rme/title=competent+people/year=1995/competent-people.htm
                                                                                                                                                                                          discontinued
                                                                                         381 3-AM                               metro, 1975                34   1    9.95 https://www.hotmovies.com/video/145491/3-A-M-The-Time-Of-Sexuality/
                                                                                                                                                                                         value decrease
                                                                                         382 I Swear I'm 18 #8                  NA                         18   1       0                  not enough information to evaluate
                                                                                         383 Dirty Little Perverts              dreamland, 2000             6   1    4.99 https://www.adultdvdmarketplace.com/dvd_view_60689.html
                                                                                 k=19975.95
                                                                                         384 Golden Lotus                       hustler, 1989              12   1   44.78 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=91184&partner=iafd
                                                                                                                                                                                         value increase
                                                                                         385 Cafe Flesh 2                       vca, 1997                  25   1   15.99 https://www.adultfilmcentral.com/685086/cafe-flesh-2-porn-videos.html
                                                                                         386 Erotic Penetration                 filmco, 1986              100   1    9.95 https://www.hotmovies.com/video/16714/Erotic-Penetration/?vod=221655
                                                                                         387 Night of The Vampires              NA                        100   1       0                  not enough information to evaluate
                                                                                         388 Felines                            vcx, 1972                   6   1   21.99 https://www.adultfilmcentral.com/1318408/felines-the-porn-movies.html
                                                                                                                                                                                         value increase
                                                                                         389 Beach Blondes                      NA                        100   1      36 http://www.adultfilmdatabase.com/video/4635/beached-blonde/
                                                                                                                                                                                          ciould be title listed, no other title found/discontinued
                                                                                         390 Wild Cats                          wicked, 2003               25   1   11.51 https://www.adultdvdempire.com/548317/wildcats-porn-movies.html
                                                                                         391 Hollywood Hustle                   venus 99, 1990             10   1      36 http://www.adultfilmdatabase.com/video/17443/hollywood-hustle-1/
                                                                                                                                                                                          discontinued
                                                                                         392 Fat Beach Patrol                   metropolis, 2000           19   1    5.03 https://www.adultdvdempire.com/576762/fat-beach-patrol-porn-movies.html
                                                                                         393 Spank Me                           NA                        100   1       0                  not enough information to evaluate
                                                                                         394 The Watcher                        vivid, 1999                18   1   49.99 https://www.adultdvdmarketplace.com/dvd_view_37267.html
                                                                                                                                                                                         value increase
                                                                                         395 Nobody's Lookin'                   vca, 1993                  74   1      36 http://www.adultfilmdatabase.com/video/23488/nobodys-looking/
                                                                                                                                                                                          discontinued
                                                                                         396 American Bukkake 11                jm productions, 2000       11   1   16.99 https://www.adultfilmcentral.com/2646314/american-bukkake-11-porn-videos.html
                                                                                         397 18 Young and Tight 5               dreamland, 2000            34   1   14.99 https://www.adultfilmcentral.com/747403/young-tight-5-porn-videos.html
                                                                                                                                                                                         value decrease
                                                                                 k14807.95
                                                                                         398 Nice Girls Do Anal Too             NA                         15   1   14.95 http://www.adultfilmdatabase.com/video/23192/nice-girls-like-anal-too/
                                                                                         399 Pyromaniac                         soho, 1990                 74   1      36 http://www.adultfilmdatabase.com/video/26617/pyromaniac/
                                                                                                                                                                                          discontinued
                                                                                         400 Heetseekers                        plush, 1996                14   1      36 http://www.adultfilmdatabase.com/video/17183/heetseekers/
                                                                                                                                                                                          discontinued
                                                                                         401 Sorority Sex Kittens 2             vca, 1992                   9   1   15.99 https://vod.aebn.com/straight/movies/27595/sorority-sex-kittens-2?refId=AEBN-029910
                                                                                         402 Missionary Position Impossible 2   dreamland, 2000            22   1   69.98 https://www.adultdvdmarketplace.com/dvd_view_48564.html
                                                                                                                                                                                         value increase
                                                                                         403 Deep Cheeks 11                     rosebud                    23   1   10.49 https://www.gamelink.com/display_product.jhtml?id=220060&ref=iafd&mall=st&src=gl
                                                                                         404 Rocket Girls                       vca, 1993                  29   1   34.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=30294&partner=iafd
                                                                                         405 Exposed                            new machine, 2002         100   1   14.95 https://www.hotmovies.com/video/39173/Jenna-Jameson-Exposed/?vod=221655
                                                                                         406 Blow Dry                           vivid, 1997                18   1   12.99 http://www.adultfilmdatabase.com/video/40036/blow-dry/
                                                                                         407 University Coeds 23                dane, 1997                 14   1   11.89 http://www.adultfilmdatabase.com/video/42962/university-co-eds-23/
                                                                                         408 The Show                           vivid, 1996                78   1      36 http://www.adultfilmdatabase.com/video/37202/show/
                                                                                                                                                                                          discontinued
                                                                                 k=20,919.95
                                                                                         409 Best of Ready to Drop              filmco                    100   1   12.99 https://www.adultdvdmarketplace.com/dvd_view_98767.html
                                                                                         410 Real Tickets 1                     vca                        74   1      36 https://www.iafd.com/title.rme/title=real+tickets+1/year=1993/real-tickets-1.htm
                                                                                                                                                                                          not availble online
                                                                                         411 Pornocopia 7                       adam & eve                100   1    9.95 https://www.adultdvdmarketplace.com/dvd_view_95148.html
                                                                                         412 Girlfriends                        vca, 1983                  17   1    4.24 https://www.adultdvdmarketplace.com/dvd_view_27822.html
                                                                                                                                                                                         value decrease
                                                                                         413 Anal Rama 2                 metro, 2009             54   1   29.99 https://www.adultdvdmarketplace.com/dvd_view_199990.html
                                                                                         414 Slurp 12                    NA                     100   1       0                There are two production houses that produced this series. Need studio info
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.928 Filed 03/02/21 Page 50 of 74




                                                                                         415 Czech Perfect               dreamland, 2001        100   1     36 http://www.adultfilmdatabase.com/video/47378/czech-perfect/
                                                                                                                                                                               discontinued
                                                                                         416 Wicked Temptress            wicked, 1999             7   1   10.99 https://www.popporn.com/popporn/894043/wicked-temptress-the-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&u
                                                                                         417 Sex Secrets of A Mistress   vivid, 1996             10   1     36 https://www.popporn.com/popporn/9754/sex-secrets-of-a-mistress-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&
                                                                                                                                                                              discontinued
                                                                                         418 Passages 4                  vivid, 1991             17   1     36 http://www.adultfilmdatabase.com/video/36449/passages-4---success/
                                                                                                                                                                               discontinued
                                                                                         419 Nothing to Hide part 4      metro, 2000             18   1   19.99 https://www.adultdvdmarketplace.com/dvd_view_28277.html
                                                                                         420 Buda tape 2                 evil angel, 1997        25       27.99 https://www.adultdvdempire.com/40831/buda-porn-movies.html
                                                                                         421 Jane Bond Vs. Goldenrod     caballero, 1997          7   1     36 https://www.iafd.com/title.rme/title=jane+bond+meets+the+man+with+the+golden+rod/year=1987/jane-bond-meets-the-man-with-the-golden-rod.htm
                                                                                                                                                                               discontinued
                                                                                         422 Fast Forward                wicked, 2002             9   1   23.95 https://www.cduniverse.com/productinfo.asp?PID=6116079&style=ice&frm=lk%5Fiafdcom
                                                                                 k15369.95
                                                                                         423 Candy Stripers 2            arrow, 1985             14   1   15.99 https://www.cduniverse.com/productinfo.asp?PID=6267342&style=ice&frm=lk%5Fiafdcom
                                                                                         424 (6) Hightide                DVD's                  300   6    300 https://www.jeedoo.com/porn-movies/?label=hightide
                                                                                                                                                                               in demand
                                                                                         425 Corporate Assets 2          adam & eve, 1997        27   1   29.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=38490&partner=iafd
                                                                                         426 Sex (1 & 2)                 vca, 1994, 1995         26   2    2.99 http://www.adultfilmdatabase.com/video/28284/sex-1/
                                                                                         427 The Show pt. 2              vivid, 1997             74   1     36 http://www.adultfilmdatabase.com/video/37202/show/
                                                                                                                                                                               discontinued
                                                                                         428 Tight Ass                   amazing, 1997            5   1       0 http://www.adultfilmdatabase.com/studio/amazing-341/
                                                                                                                                                                                Amazing does not list this title
                                                                                         429 On Trial 1                  vivid, 1991            100   1   59.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=39076&partner=iafd
                                                                                         430 On Trial 2                  vivid, 1992             84   1    9.95 https://www.hotmovies.com/video/71878/On-Trial-2-Oral-Arguments/?rewrite_title=On-Trial-2---Oral-Arguments
                                                                                         431 Channel 69 pt.1             coast to coast, 1996     9        7.99 https://www.popporn.com/popporn/551018/channel-69-1-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_cont
                                                                                 k15840.95 k=22142.95
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.929 Filed 03/02/21 Page 51 of 74
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.930 Filed 03/02/21 Page 52 of 74
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.931 Filed 03/02/21 Page 53 of 74




                                Deposition 1

                     Dr. Victoria Hartmann Deposition
           Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.932 Filed 03/02/21 Page 54 of 74
                                                                                                      :KHUHXSRQ FRXQVHO VWLSXODWHG WR WKLV UHSRUWHU

                                                                                           UHPRWHO DGPLQLVWHULQJ WKH RDWK WR WKH ZLWQHVV DQG UHPRWHO

                                                                                           UHSRUWLQJ WKLV GHSRVLWLRQ

                                                                                                          7 ( 5(3257(5      'U    DUWPDQQ ZLOO RX UDLVH RXU

                                                                                           ULJKW KDQG SOHDVH"

                                                                                                   'R RX VROHPQO VZHDU RU DIILUP WKDW WKH WHVWLPRQ

                                                                                              RX ZLOO JLYH LQ WKLV FDXVH ZLOO EH WKH WUXWK WKH ZKROH

                                                                                           WUXWK DQG QRWKLQJ EXW WKH WUXWK XQGHU SHQDOW RI ODZ"

                                                                                                          7 ( :,71(66      , GR

                                                                                                          7 ( 5(3257(5      , WKDQN RX

                                                                                                                       (;$0,1$7,21

                                                                                           06 9$1'(5 52(.

                                                                                       4    'U     DUWPDQQ ZHOFRPH         7KDQN RX IRU EHLQJ KHUH WRGD             RX

                                                                                           DUH D GRFWRU FRUUHFW"

                                                                                            I hold a Doctor of Philosophy and a Doctor of Human

                                                                                           6H XDOLW

                                                                                       4    2ND       ZKDW ZDV WKH WUDLQLQJ LQYROYHG LQ JHWWLQJ WKRVH

                                                                                           GHJUHHV"

                                                                                            With regard to the DHS, which is the Doctor of Human

                                                                                           6H XDOLW      LW ZDV    KRXUV RI VWXG RI YDULRXV KXPDQ

                                                                                           VH XDOLW SULQFLSOHV DQG SUDFWLFHV LQFOXGLQJ DQWKURSRORJ

                                                                                             ELRORJ      VH RORJ   FRXQVHOLQJ WUDLQLQJ HWF     DQG D ' 6

                                                                                           GLVVHUWDWLRQ DW WKH HQG RI WKDW ZKLFK LQ WKLV FDVH ZDV

                                                                                           VWDWLVWLFDO

                                                                                       4    $QG ZKDW GR RX GR ZLWK WKDW GHJUHH"


                        7$    /( 2)        217(176
                                                                                            Well, I followed it up with a Ph.D. which is a slightly

                                                                                             GLIIHUHQW GHJUHH      7KH VH RORJ GHJUHH LV PRUH RI D DQ
     :,71(66                                           3$ (
                                                                                            DSSOLFDEOH GHJUHH WR SURYLGLQJ FRXQVHOLQJ DQG VH RORJLFDO

           9, 725,$     $570$11 3K '                                                       VHUYLFHV WDON WKHUDS      HWF   DQG LW V DQ DGMXQFW WR VD     D

                                                                                           0DVWHUV LQ FRXQVHOLQJ RU VRFLDO ZRUN       7KH 3K ' LV PRUH RI
           ( DPLQDWLRQ E 0V 9DQGHU URHN
                                                                                           DQ DFDGHPLF GHJUHH DQG IRU WKDW , GLG D GLVVHUWDWLRQ RQ D
           ( DPLQDWLRQ E 0U       UHHQJDUG
                                                                                           SKHQRPHQRORJ RI XVHUV LQ RQOLQH H WUHPH SRUQRJUDSK

                                                                                           FRPPXQLWLHV       $QG WKDW LV PRUH XVHG IRU DFDGHPLF SXUVXLWV

                9, 725,$     $570$11 3K '       '(326,7,21 (; , ,76                        DQG WKDW V ZKDW , EDVH P FXUUHQW DQG RQJRLQJ DFDGHPLF

                                                                                           SXUVXLWV RQ VXFK DV IXUWKHU UHVHDUFK ZULWLQJ MRXUQDO
     2ULJLQDO H KLELWV ZHUH VFDQQHG DQG SURYLGHG WR ERWK FRXQVHO                           DUWLFOHV HWF
     VHDOHG ZLWK WKH RULJLQDO WUDQVFULSW
                                                                                       4    $QG KDYH RX ZULWWHQ D QXPEHU RI MRXUQDO DUWLFOHV"

                                                                                            I've written about five. One is under revision; the other
     (; , ,7                                          3$ (
                                                                                           IRXU DUH OLNH LW KDSSHQV LQ DFDGHPLD ZHUH UHMHFWHG          7KDW V

     ( KLELW     'RFXPHQW WLWOHG 5HFHLSWV RI 3URSHUW                                       WKH IXQ RI ZULWLQJ MRXUQDO SDSHUV       RX JHW PDQ     PDQ        HDUV
                    'RFXPHQW WLWOHG /LVW RI 0LVVLQJ ,WHPV                                  WR UHILQH RXU ZRUN
     ( KLELW       DUWPDQQ    DWDORJ   (URWLF )LOP   ROOHFWLRQ
                                                                                       4    $QG ZKDW GR RX GR IRU D OLYLQJ"
                DUWPDQQ $SSUDLVDO 5HSRUW
                                                                                            I'm the executive director of the Erotica Heritage Museum in

                                                                                           /DV 9HJDV

                                                                                       4    $QG ZKDW GR RX GR LQ WKDW SRVLWLRQ"

                                                                                            I'm the administrator of all of the operations of the museum;

                                                                                           VR , QRW RQO KDQGOH EXGJHWLQJ , RYHUVHH WKH FXUDWLQJ VWDII

                                                                                           WKH YDOXDWLRQV RI WKH FXUDWLQJ VWDII WKH LPSOHPHQWDWLRQ RI

                                                                                           H KLELWV XP PDUNHWLQJ HYHQWV           6R , KDYH RYHUVLJKW RI DOO

                                                                                           RI WKH RSHUDWLRQV RI WKH PXVHXP

RI    VKHHWV                                                          3DJH   WR   RI                                                                                     30
      Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.933 Filed 03/02/21 Page 55 of 74
              0 SULPDU IXQFWLRQ WKRXJK LV EXGJHWLQJ DQG PRUH                                4    7KRVH LWHPV ZRXOG EH ZKDW ZH DUH VKRZLQJ DV OHW PH VHH LI ,

    DGPLQLVWUDWLYH RYHUVLJKW                                                                     FDQ VKDUH P VFUHHQ           RX VKRXOG EH VHHLQJ DQ $GREH OLVW

4    $QG GR RX KDYH DQ SDUWLFXODU H SHULHQFH LQ DQ RI WKH                                       'RHV WKLV DSSHDU WR EH WKH OLVW RX ZHUH JLYHQ"

    GLIIHUHQW DUHDV WKDW RX PHQWLRQHG"                                                           That is correct.

     I centered my academic work on examining the nature of                                 4    $QG WKLV ZRXOG EH WKH RWKHU SDUW RI WKDW OLVW       DVHG RQ WKDW

    SRUQRJUDSK       LWV HIIHFWV RQ SHRSOH DQG WKH PDUNHW RI                                    OLVW GLG RX KDYH VXIILFLHQW IDFWV WR EH DEOH WR YDOXH WKH

    SRUQRJUDSK                                                                                  LWHPV"

4           PDUNHW       RX PHDQ"                                                                In most cases, yes.

     The business, the business of pornography, I am sorry. Let                             4    $QG ZKHQ RX DUH YDOXLQJ LV WKHUH D VHW RI SULQFLSOHV RU

    PH FODULI                                                                                   PHWKRGV WKDW RX XVH WR YDOXH WKH LWHPV"

4    $QG RX PHQWLRQ RX RYHUVHH WKH YDOXDWLRQV                'R RX GR                            Yes, however, my screen froze so I can't access that.

    YDOXDWLRQV RU GR RX KLUH DQ H SHUW WR FRPH LQ DQG GR                                    4    7KHUH LW JRHV

    YDOXDWLRQV"                                                                                  Okay, here. Here we go. Could you restate the question,

     It depends on what the collection is. For instance, if it's                                SOHDVH" , JRW ORVW LQ WKH IUHH H RI WKH VFUHHQ

    D FROOHFWLRQ WKDW WKH PXVHXP LV JRLQJ WR DFTXLUH ZH                                     4     HV      :KHQ RX DUH YDOXLQJ VRPHWKLQJ LV WKHUH D VHW RI

     JHQHUDOO GR WKRVH YDOXDWLRQV LQ KRXVH DQG , KDYH YDULRXV                                    SULQFLSOHV RU PHWKRGV WKDW RX XVH WR YDOXH WKRVH LWHPV"

    SHRSOH WKDW DVVLVW ZLWK WKDW        0 FXUDWLQJ VXSHUYLVRU VKH                                Yes, so what I, the approach that I used was fair market

     KDV PRUH RI DQ H SHUWLVH LQ OLWHUDU DQG DUWV YDOXDWLRQV                                    YDOXH YDOXDWLRQ DQG ZKDW WKDW LV GHILQHG DV LV WKH SULFH DW

    6KH V SXUVXLQJ KHU 0DVWHUV GHJUHH LQ /LEUDU 6FLHQFHV DQG VR                                 ZKLFK SURSHUW FKDQJHV KDQGV EHWZHHQ D ZLOOLQJ EX HU DQG D

     WKDW V ZKHUH KHU H SHUWLVH FRPHV LQ          , JHQHUDOO GR WKH                             ZLOOLQJ VHOOHU DQG ERWK WKH EX HU DQG VHOOHU KDYLQJ

      SRUQRJUDSK VLPSO EHFDXVH WKDW V P DUHD RI H SHUWLVH                                       UHDVRQDEOH NQRZOHGJH LQ IDFWV

              ,I WKHUH V D SLHFH RI DUW RU DUWLIDFW WKDW V                                                $QG WKH DSSURDFK WKDW , XVH WKHUH DUH WKUHH

    RXWVLGH WKH VFRSH RI ZKDW ZH DUH DEOH WR YDOXDWH WKHQ ZH OO                                 FRPPRQO XVHG DSSUDLVDO SURFHVVHV WR GHWHUPLQH YDOXH            7KH

     EULQJ LQ DQ H SHUW         7KH LVVXH WKHUH LV WKDW LQ WHUPV RI                             FRVW DSSURDFK YDOXH LQFOXGHV HLWKHU UHSURGXFWLRQ RU

    HURWLF DUW SRUQRJUDSK         HWF   WKHUH DUH OLPLWHG IRONV ZKR                             UHSODFHPHQW FRVW RI WKH SURSHUW       HLWKHU QHZ RU GHSUHFLDWHG



     KDYH H SHUWLVH LQ WKDW VLPSO EHFDXVH LW V D ILHOG WKDW V                                   $QG KRZ WKDW LV DSSOLHG LV LI WKH LQGLYLGXDO KDV WR UHFUHDWH

    ORRNHG GRZQ XSRQ E PRVW YDOXDWLRQV VRFLHWLHV                                                 WKH PDWHULDO WKURXJK DQRWKHU SURGXFWLRQ RU DVVHPEOLQJ WKH

4         DYH RX GRQH DQ DGGLWLRQDO ZRUN LQ YDOXDWLRQV RXWVLGH RI                               VDPH IRONV WRJHWKHU WR ILOP WKDW RU DQ DUWLVW RU VR IRUWK

     RXU ZRUN LQ WKH (URWLFD 0XVHXP"                                                                      7KH VHFRQG RQH ZDV LQFRPH DSSURDFK WR YDOXH ZKLFK

     Beyond what I did in my doctoral work, no.                                                 LV WKH LQGLYLGXDO ZKR LV LQ SRVVHVVLRQ RI WKLV PDWHULDO JRLQJ

4    1R 7 9 VKRZV RU DQ WKLQJ OLNH WKDW WKDW                                                    WR PDNH PRQH IURP LW        ,Q RWKHU ZRUGV LV WKHUH DQ

     Oh, have I done media, yes. I've done media talking about                                  DQWLFLSDWHG IXWXUH EHQHILW RI LQFRPH

    SRUQRJUDSK       WKH PDUNHW RI SRUQRJUDSK        KRZ LW DIIHFWV SHRSOH                                $QG WKHQ WKH PDUNHW FRPSDULVRQ DSSURDFK WR YDOXH LV

    IRU      P PRVW UHFHQW DUWLFOH ZDV MXVW ODVW ZHHN ZDV LW ODVW                               ZKDW DUH WKH PDWHULDOV FXUUHQWO DYDLODEOH IRU YDOXHG DW

    ZHHN" )RU        4 0DJD LQH ZLWK UHJDUG WR WKH $UPLH       DPPHU                              HWF     $QG WKDW ZDV WKH DSSURDFK WKDW , XWLOL HG ZDV WKH

    VLWXDWLRQ LQ     ROO ZRRG     , ZDV DVNHG E     4 0DJD LQH WR                               PDUNHW FRPSDULVRQ

    FRPPHQW RQ H WUHPH SRUQRJUDSK              $QG , YH DOVR GRQH DUWLFOHV                                $W        SP     DUWPDQQ 3K '     'HSRVLWLRQ ( KLELW

    IRU /DV 9HJDV :HHNO           RX NQRZ UHYLHZ MRXUQDOV WR                                              1R     ZDV PDUNHG

    LQWHUYLHZV E         RPHG     HQWUDO -RKQ 6WXDUW 6KRZ HWF       VR , YH                 4    $QG WKHUH ZDV VXIILFLHQW LQIRUPDWLRQ LQ WKDW H KLELW ZKLFK

     GRQH VHYHUDO DSSHDUDQFHV ERWK UDGLR DQG WHOHYLVLRQ               HV                         ZH UH PDUNLQJ DV 'HIHQVH         DUWPDQQ 'HSR ( KLELW      WR DSSO

4    $QG RX ZHUH DVNHG WR YDOXH WKLV SDUWLFXODU VHW RI LWHPV                                    WKRVH SULQFLSOHV DQG PHWKRGV WR WKDW LWHP OLVW"

    FRUUHFW"                                                                                     In most cases there is a list on Exhibit B, I believe it's

     Correct.                                                                                   ( KLELW        WKH VSUHDGVKHHW   7KHUH ZHUH VRPH WLWOHV WKDW ZH

4         RX ZHUH SDLG IRU WKDW VHUYLFH"                                                        ZHUH XQDEOH WR GHWHUPLQH         , ZRXOG VD D JRRG     WR

     That is correct.                                                                           SHUFHQW ZH ZHUH DEOH WR GHWHUPLQH RU PDNH DQ DVVHVVPHQW RQ

4    :HUH RX SDLG WR UHQGHU DQ SDUWLFXODU RSLQLRQ"                                              FRPSDUDEOH YDOXHV LQ WKH PDUNHWSODFH         HV

     No. I was paid to render an opinion but not any opinion in                             4    ,V WKLV WKH , GRQ W NQRZ LI RX FDQ VHH WKH ( FHO

    DQ SDUWLFXODU GLUHFWLRQ QR                                                                  VSUHDGVKHHW       ,V WKLV WKH VSUHDGVKHHW RX ZHUH WDONLQJ DERXW"

4         RX ZHUH JLYHQ D OLVW RI LWHPV FRUUHFW"                                                 That is not the spreadsheet that's on my screen. I'm seeing

     That is correct.                                                                           WKH UHSRUW

                    30                                                     3DJH   WR   RI                                                                      RI     VKHHWV
            Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.934 Filed 03/02/21 Page 56 of 74
                   , QRZ KDYH WKH ( FHO VKHHW SXOOHG XS      HDK                                             7KH LQFRPH DSSURDFK WR YDOXH LV DQRWKHU RSWLRQ WKDW

         7KDW V WKH RQH                                                                             FDQ EH XVHG ZKLFK LV ZKHWKHU RU QRW WKH LQGLYLGXDO LQ WKLV

     4     $QG WKLV ZDV JHQHUDWHG DV SDUW RI WKH UHSRUW WKDW RX                                          FDVH WKH SODLQWLII ZRXOG EH DEOH WR JHQHUDWH LQFRPH RU

         FUHDWHG FRUUHFW"                                                                                UHYHQXH IURP WKH PDWHULDO VXFK DV LI KH ZDV D SURGXFWLRQ

                        05    5((1 $5'      0 LQWHUQHW FXW RXW VR WKH ODVW                          KRXVH WKDW ZDV SURGXFLQJ WKDW PDWHULDOV      7KDW GLGQ W DSSO

         WKLQJ , KHDUG ZDV LQWURGXFLQJ ZKDW , EHOLHYH RX YH PDUNHG DV                               KHUH HLWKHU

         ( KLELWV     DQG     7KRVH ZHUH    DQG     RI WKH RULJLQDO                                          $QG WKHQ WKH PDUNHW FRPSDULVRQ DSSURDFK WR YDOXH

          RPSODLQW VR , ZDV KRSLQJ ZH FRXOG JHW D TXLFN UXQGRZQ RI WKH                              ZKLFK HVWLPDWHV WKH YDOXH E FRPSDULVRQ ZLWK SURSHUWLHV LQ

         SDVW       VHFRQGV RU VR WKDW , PLVVHG                                                     WKH UHOHYDQW PDUNHW DQG WKDW ZDV WKH DSSURDFK WKDW , FKRVH

                        06 9$1'(5 52(.         7KRVH WZR H KLELWV , P FRPELQLQJ                     WR XWLOL H LQ WKLV SDUWLFXODU YDOXDWLRQ

         WKRVH LQWR RQH H KLELW                                                                 4     $QG WKH OLVWV WKDW ZHUH SURYLGHG WR RX JLYH RX VXIILFLHQW

                        05    5((1 $5'      $QG WKHQ ZKDW HOVH KDSSHQHG                              IDFWV WR DSSO WKRVH SULQFLSOHV DQG PHWKRGV WR WKDW OLVW"

                        06 9$1'(5 52(.         , KDG 'U     DUWPDQQ H SODLQ                           In most cases, yes. There were of course some titles I was

         ZKHWKHU ZKDW WKH SULQFLSOHV DQG PHWKRGV DUH IRU YDOXDWLRQ                                  XQDEOH WR GHWHUPLQH EXW , ZRXOG VD          WR    SHUFHQW RI WKH

         DQG ZKHWKHU WKH OLVW DQG ZKHWKHU 'HIHQVH         DUWPDQQ 'HSR                              PDWHULDOV WKDW ZHUH OLVWHG , ZDV DEOH WR GHWHUPLQH WKH YDOXH

         ( KLELW     ZDV VXIILFLHQW IRU KHU WR EH DEOH WR DSSO WKRVH                                RI

         SULQFLSOHV DQG PHWKRGV WR WKDW OLVW      6KH VDLG VKH JHQHUDWHG                        4     $QG GLG RX JHQHUDWH D UHSRUW VKRZLQJ WKDW YDOXDWLRQ"

         D UHSRUW EDVHG RQ WKDW DQG D VSUHDGVKHHW         7KLV LV WKH                                 I did in the form of a spreadsheet which was then summarized

         VSUHDGVKHHW VKH FUHDWHG      6KH MXVW YHULILHG WKDW DQG WKDW VKH                           LQ WKH YDOXDWLRQ UHSRUW      WKH DSSUDLVDO UHSRUW , DP VRUU

         FUHDWHG D UHSRUW WKDW ZHQW DORQJ ZLWK WKDW DQG , P QRZ UHDG                                7KH DSSUDLVDO UHSRUW

         WR WDON DERXW WKDW UHSRUW                                                              4     $QG LV WKLV WKH VSUHDGVKHHW WKDW RX JHQHUDWHG"

                        05    5((1 $5'      , DVN WKDW RX UH DVN WKH                                  That's correct.

         SULQFLSOHV DQG PHWKRGV TXHVWLRQ MXVW VR WKDW , GRQ W KDYH WR                           4     $QG GRHV WKLV DSSHDU WR EH WKH UHSRUW WKDW RX JHQHUDWHG"

         GR LW ZKHQ ZH UH GRQH VR , FDQ KHDU WKH DQVZHU                                               That is the appraisal report, yes.

                        06 9$1'(5 52(.         2ND                                                                 06 9$1'(5 52(.         ,I ZH FRXOG PDUN WKRVH WZR LWHPV



                        05    5((1 $5'      , DSRORJL H    , VZLWFKHG WR D                          WRJHWKHU DV 'HIHQVH       DUWPDQQ 'HSRVLWLRQ ( KLELW

            GLIIHUHQW QHWZRUN VR KRSHIXOO WKDW ZRQ W KDSSHQ DJDLQ                                             $W      SP       DUWPDQQ 3K '    'HSRVLWLRQ ( KLELW

                        06 9$1'(5 52(.         2ND    VR OHW PH EDFN XS WKHQ                                 1R    ZDV PDUNHG

         06 9$1'(5 52(.                                                                         4     :KDW YDOXDWLRQ WRWDO GLG RX FRPH WR"

     4     'U      DUWPDQQ    RX ZHUH JLYHQ D OLVW RI LWHPV WKDW ZH DUH                               One moment. The total appraisal came to $15,446.06.

          PDUNLQJ 'HIHQVH       DUWPDQQ 'HSRVLWLRQ ( KLELW         7KHVH DUH                    4     $QG ZKDW DVVXPSWLRQV ZHUH PDGH LQ FRPLQJ WR WKDW QXPEHU"

         WKDW OLVW FRUUHFW"                                                                           There were -- well, one moment.

           Correct.                                                                             4     , JXHVV OHW PH FODULI     'LG RX DVVXPH WKDW WKH ZHUH

     4     $QG IURP WKDW ZKHQ RX YDOXH VRPHWKLQJ GR RX XVH DQ                                       RULJLQDOV RU RI D FHUWDLQ PHGLD IRUPDW RU SXUFKDVHG YHUVXV

          SDUWLFXODU SULQFLSOHV RU PHWKRGV E ZKLFK RX YDOXH WKRVH                                   FRSLHG HWF "

         LWHPV"                                                                                       I based the appraisal on the assumptions that the materials

           In this case I used the appraisal based on fair market value.                            KDG EHHQ SXUFKDVHG RULJLQDOO E WKH FODLPDQW         , DP VRUU

          7KH GHILQLWLRQ RI WKDW LV WKH SULFH ZKHQ SURSHUW FKDQJHV                                  WKH SODLQWLII WKDW WKH ZHUH ODUJHO SXUFKDVHG LQ HLWKHU 9 6

           KDQGV EHWZHHQ D ZLOOLQJ EX HU D ZLOOLQJ VHOOHU QHLWKHU                                   RU GLVF IRUPDW DW WKH WLPH RI SURGXFWLRQ RU FORVH WR WKH WLPH

         KDYLQJ WR EX RU VHOO ERWK KDYLQJ UHDVRQDEOH NQRZOHGJH WR                                        RI SURGXFWLRQ DQG WKDW WKH ZHUH SXUFKDVHG LQ HLWKHU DQ

         UHOHYDQW IDFWV                                                                             RQOLQH RU DQ LQ SHUVRQ VWRUH     ,Q SHUVRQ SXUFKDVH

                   7KHUH DUH WKUHH DSSURDFKHV WKDW FDQ EH XVHG WRZDUG                           4     :RXOG WKH YDOXHV EH GLIIHUHQW LI WKH LWHPV ZHUH SXUFKDVHG RII

         YDOXLQJ LWHPV RI WKLV QDWXUH RI SHUVRQDO SURSHUW                                           WKH LQWHUQHW VWUHDPLQJ DV D VWUHDPLQJ IRUPDW DQG WKHQ ODWHU

                   2QH LV WKH FRVW DSSURDFK YDOXH ZKLFK LQFOXGHV                                    EXUQHG WR GLVF YHUVXV RULJLQDOO EHLQJ VROG LQ GLVF RU 9 6

         HLWKHU UHSURGXFWLRQ RU UHSODFHPHQW FRVW RI SURSHUW DQG WKDW                                IRUPDW"

         DSSOLHV WR ZKHWKHU RU QRW WKH LQGLYLGXDO LQ WKLV FDVH WKH                                    Considering the timeline of the purchases, streaming was much

            SODLQWLII ZRXOG KDYH WR UHSURGXFH WKH PDWHULDO WKURXJK                                  OHVV DYDLODEOH LQ WKH PDUNHWSODFH DW WKH WLPH    6R ZKHQ LW

         HLWKHU D QHZ SURGXFWLRQ KLULQJ WKH SHUIRUPHUV RU RWKHUZLVH                                 ZDV DYDLODEOH , GHIDXOWHG WR D GLVF IRUP RU D '9' IRUP DV

            KDYLQJ WR UHSODFH LW WKURXJK WKH SURGXFWLRQ RI WKH LWHP                                 9 6 LV ODUJHO XQDYDLODEOH LQ WKH PDUNHWSODFH WKHVH GD V DQG

         LWVHOI                                                                                     VWUHDPLQJ LV PXFK PRUH FRPPRQ

RI   VKHHWV                                                                    3DJH   WR   RI                                                                                30
       Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.935 Filed 03/02/21 Page 57 of 74
                RZHYHU DW WKH WLPH WKDW WKHVH LWHPV ZHUH                                     SURGXFWLRQ FRPSDQLHV DQG WKRVH DUH JHQHUDOO WKH RQHV WKDW

    SXUFKDVHG VWUHDPLQJ ZDV OHVV FRPPRQ DQG WKXV , GHIDXOWHG WR                              FDQ EH YDOXHG RU DSSUDLVHG WKH HDVLHVW EHFDXVH WKH HLWKHU

     D WDQJLEOH SK VLFDO LWHP ILUVW DQG WKHQ LI WKRVH ZHUHQ W                                 DUH VWLOO RQ WKH PDUNHW FDQ EH IRXQG LQ WHUPV RI VLPLODU

    DYDLODEOH , ZHQW WR VWUHDPLQJ                                                            WLWOHV RU WKH KDYH D PDLQVWUHDP VH XDO FRQWHQW WKDW FDQ EH

4     $QG RX VDLG DW WKH WLPH SXUFKDVHG          :KDW GLG RX DVVXPH IRU                        IRXQG     1LFKH PDWHULDOV DUH D OLWWOH ELW KDUGHU WR ILQG

    WKH WLPH SXUFKDVHG" 'LG RX DVVXPH LW ZDV SXUFKDVHG LQ WKH                                7KH KDYH DVSHFWV RI SDUDSKLOLF EHKDYLRULVP VXFK DV

    ODVW        HDUV        HDUV WZR HDUV"                                                   XULQDWLRQ IHFHV HWF

      Considering that most of the items were purchased in a                                            XW FRQVLGHULQJ WKDW IHWLVKL HG PDWHULDOV FDQ DOVR

      WDQJLEOH SK VLFDO IRUPDW URXJKO LQ WKH ODVW           WR                                EH IRXQG RQ WKH PDUNHWSODFH QRZDGD V D OLWWOH ELW HDVLHU

     HDUV                                                                                     WKRVH DUH VWLOO ZLWKLQ WKH UHDOP RI YDOXLQJ RU DSSUDLVLQJ

4     :RXOG WKH YDOXDWLRQ EH GLIIHUHQW LI WKH ZHUH FRSLHG RU                                 ZLWK UHODWLYH HDVH

    UHSURGXFHG DV RSSRVHG WR EHLQJ LQ DQ RULJLQDO IRUPDW"                                               XVWRP PDWHULDOV DUH PDWHULDOV ZKHUH VD WKH

      Can you state the question again, please?                                              SODLQWLII FRQWDFWHG D PRGHO WKDW FRXOG EH FRQWDFWHG RQ VRFLDO

4     :RXOG WKH YDOXDWLRQ DPRXQWV EH GLIIHUHQW LI WKH FRQWHQW ZHUH                           PHGLD RU LQ     RX NQRZ E PDLO RU XVXDOO E H PDLO DQG LQ

    FRSLHG RU UHSURGXFHG UDWKHU WKDQ WKH RULJLQDO SXUFKDVH                                   WKDW FDVH WKURXJK D ZHEVLWH      7KH WKHQ QHJRWLDWH WKDW FXVWRP

    IRUPDW" )RU H DPSOH                                                                      PDWHULDO     6R WKH PRGHO ZLOO VD     2ND       IRU WKLV SDUWLFXODU

      How do you -- the way I'm understanding the question is                                RQH RI D NLQG ILOP WKDW , DP JRLQJ WR GR IRU RX ZKHUH , P

     RX UH LPSO LQJ WKDW WKH PDWHULDO FRXOG KDYH EHHQ GRZQORDGHG                             GUHVVHG D FHUWDLQ ZD RU , SHUIRUP D FHUWDLQ DFW , FKDUJH

    LOOHJDOO DQG FRSLHG WR D GLVF"                                                             WKLV PXFK      $QG WKHQ WKHUH LV D QHJRWLDWLRQ EHWZHHQ WKH

4     3RWHQWLDOO       RU ERUURZHG IURP D IULHQG DQG FRSLHG RU IURP D                        SXUFKDVHU DQG WKH PRGHO WR SURGXFH WKDW PDWHULDO VR WKDW V

    OLEUDU DQG FRSLHG VRUW RI WKLQJ                                                          ZKDW V GHILQHG DV FXVWRP PDWHULDO

      That was not considered in the valuation.                                          4    $QG ZKHQ RX WDON DERXW VRPHWKLQJ RXWVLGH RI WKH VFRSH RI

4     :RXOG WKDW FKDQJH WKDW YDOXDWLRQ LI LW KDG EHHQ FRQVLGHUHG"                                 RXU YDOXDWLRQ RU H SHUWLVH ZKDW NLQG RI WKLQJV DUH RX

      Yes, because then there wouldn't have been any out-of-pocket                           WDONLQJ DERXW WKHUH"

    FRVWV WR UHSODFH                                                                          Titles that appear to be, the titles that appear to be -- I'm



4     6R WKH QXPEHU ZRXOG KDYH EHHQ ORZHU WKHQ UDWKHU WKDQ KLJKHU                            ORRNLQJ DW WKH WLWOHV KHUH    7LWOHV WKDW KDYH ZRUGV LQ WKHP

    RU KLJKHU UDWKHU WKDQ ORZHU"                                                             VXFK DV $QLPDO 9DULHW      8OWLPDWH      RUVH     DQ W   HW (QRXJK 'RJ

      Lower rather than higher.                                                              :KLOH WKRVH PDWHULDOV DUH QRW ILOPV WKDW FRXOG EH GHSLFWLQJ

4     $OULJKW     RX PHQWLRQHG VRPH LWHPV ZHUH XQDEOH WR EH YDOXHG                           DQLPDOV LQ VH XDO DFWLYLWLHV WKH DUH QRW GHILQHG SURKLELWHG

    :K "                                                                                     IRUPV RI VSHHFK EXW , P QRW , GRQ W KDYH DQ H SHULHQFH LQ

      Either they were, despite our best efforts to find them, they                          YDOXLQJ PDWHULDOV RI WKRVH QDWXUH VR LW V MXVW RXWVLGH WKH

    ZHUH FRPSOHWHO XQDYDLODEOH QRW IRXQG RQ DQ GDWDEDVH RU RQ                                VFRSH RI ZKDW , ZDV DEOH WR GR LQ WKLV SDUWLFXODU YDOXDWLRQ

    DQ NLQG RI UHVRXUFH ZHEVLWH RU WKHLU WLWOHV ZHUH WRR YDJXH                               , GRQ W KDYH WKH H SHUWLVH WR YDOXH WKRVH PDWHULDOV

    DQG FRXOG QRW EH HYHQ ORFDWHG GRZQ WR VD D SURGXFWLRQ KRXVH                                             06 9$1'(5 52(.            2ND      7KDQN RX     , WKLQN WKDW V

      $QG WKDW ZDV RQH RI WKH PHWKRGV WKDW , XVHG ZDV JRLQJ WR                               DOO P TXHVWLRQV

    SURGXFWLRQ KRXVHV DQG VHHLQJ LI WKHUH ZHUH VLPLODU WLWOHV RI                                            05    5((1 $5'       'U     DUWPDQQ , KDYH D IHZ

    WKDW QDWXUH        2U WKH ZHUH RXWVLGH RI WKH VFRSH RI WKH                               TXHVWLRQV IRU RX DQG ZH OO JHW RX RQ RXU ZD

    YDOXDWLRQ VLPSO EHFDXVH WKH HLWKHU ZHUH FXVWRP DSSHDUHG WR                                                            (;$0,1$7,21

     EH FXVWRP PDWHULDOV WKDW PLJKW KDYH EHHQ FRPPLVVLRQHG DW                                05     5((1 $5'

    OHDVW WKH WLWOH FRXOG LPSO WKDW RU WKH ZHUH PDWHULDOV WKDW                           4        RX VDLG H WUHPH SRUQRJUDSKLF FRPPXQLWLHV LV ZKHUH RX KDYH

      ZHUH VLPSO RXWVLGH RI P VFRSH RI YDOXDWLRQ VXFK DV RX                                   RXU H SHUWLVH      7KH DGMHFWLYH H WUHPH         GRHV WKDW PHDQ E

     DQ W   HW (QRXJK 'RJ                                                                    IHWLVK RU LV LW GRHV LW PHDQ VRPHWKLQJ HOVH" $QG LI VR

4     /HW PH XQSDFN WKDW D OLWWOH      :KHQ RX VD FXVWRP YLGHR RU                            ZKDW GRHV LW PHDQ"

    FXVWRP FRPPLVVLRQ ZKDW GR RX PHDQ E WKDW"                                                 That's a very good question.

      So there's a difference in -- I can't scroll this document                         4    7KDQN RX

    WKDW LV XS RQ P VFUHHQ         7KHUH DUH IRXU GLIIHUHQW W SHV RI                          What I mean by extreme are those types of paraphilias, at

    PDWHULDOV RU ILYH , VKRXOG VD        /HW PH UHVWDWH WKDW                                 OHDVW LQ P H SHUWLVH WKDW SHUWDLQ WR WKLQJV OLNH

            7KHUH DUH ILYH GLIIHUHQW NLQGV RI PDWHULDOV     7KHUH                            QHFURSKLOLD DQG WKH YDULRXV VXE W SHV RI QHFURSKLOLD

      DUH PDLQVWUHDP PDWHULDOV ZKLFK DUH FRPPRQO IRXQG LQ WKH                                IHWLVKHV VR WKDW V ZKDW , PHDQ E          H WUHPH        7KRVH ZRXOG EH

    PDUNHWSODFH         7KH DUH GRQH E ZHOO NQRZQ RU VHPL ZHOO NQRZQ                          SUREDEO WKH PRVW H WUHPH           2WKHU WKDQ FKLOG SRUQRJUDSK

                       30                                               3DJH   WR   RI                                                                             RI   VKHHWV
            Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.936 Filed 03/02/21 Page 58 of 74
         QHFURSKLOLF SRUQRJUDSK LV FRQVLGHUHG WKH VDPH                                                  ERWWRP UDQJH EHFDXVH LW DOVR GHSHQGV RQ KRZ ZHOO WKH

     4    6R IHWLVKHV IRU VHQLRU FLWL HQV RU ERQGDJH RU WKLQJV OLNH                                     SHUIRUPHU LV NQRZQ LI VKH V D FURVV RYHU FHOHEULW VD OLNH

         WKDW WKDW ZRXOG QRW EH GHILQHG DV H WUHPH"                                                     WKH .DUGDVKLDQV" , GRQ W NQRZ ZKDW WKDW WRS OLPLW LV VLPSO

          No.                                                                                           EHFDXVH RI WKH QDWXUH RI WKH LQGXVWU DQG WKH IDFW WKDW ODUJH

     4    $QG , ZDQW WR FLUFOH EDFN WR WKH ODVW TXHVWLRQ           RX VWDWHG                            RU ELJ FHOHEULWLHV WKDW KDYH PDLQVWUHDP DSSHDO DUH QRZ LQ WKH

         WKDW JLYHQ VRPH RI WKH WLWOHV LW ZDV SRVVLEOH WKDW VRPH RI                                     SRUQRJUDSK LQGXVWU

         WKH GHVWUR HG SURSHUW FRXOG KDYH GHSLFWHG DQLPDOV FRUUHFW"                                 4    ,V WKHUH D JHQHUDO WUHQG OLQH WRZDUGV FRPPLVVLRQ SLHFHV EHLQJ

          Based on the titles, could have. I can't verify that since I                                  PRUH H SHQVLYH IRU WKH PRUH QLFKH ILHOG WKDW LW LV"

         KDYHQ W VHHQ WKH WLWOH                                                                          It depends on the niche field. It also depends on whether or

     4      XW LW FRXOG EH VRPHWKLQJ OLNH 5HVHUYRLU 'RJV WKDW V QRW                                      QRW WKDW ILHOG KDV PDLQVWUHDPHG LWVHOI       RX NQRZ LQ WKH

         DFWXDOO DERXW GRJV DW DOO      ,V WKDW IDLU"                                                   FDVH RI OHW V VD    OHW V JR EDFN WR PDWHULDOV WKDW GHSLFW

          I would say that's reaching simply because when we are                                        KRUURU W SHV RI WKHPHV     7KH XVHG WR FRVW        WR             IRU D

         WDONLQJ DERXW WKHVH WLWOHV LQ D VH XDO FRQWH W LQ D                                            FXVWRP ILOP DQG WKH FDQ EH JRWWHQ QRZ IRU               6R LW GHSHQGV

          SRUQRJUDSKLF FROOHFWLRQ LW V PRUH OLNHO WKDW WKH GHSLFW                                       RQ WKH LQGLYLGXDO QLFKH ZKHWKHU RU QRW LW V JRQH PDLQVWUHDP

         DQLPDOV RU LQFOXGH DQ DQLPDO      $QG , ZDQW WR PDNH VXUH WKDW ,                                        $V RX VHH LQ SRUQRJUDSK ZLWK LQFHVW PDWHULDOV

         FODULI WKDW DQG WKDW , P LPSOLFLW LQ WKDW WKDW , VWDWHG LQ                                     WKRVH KDYH JRQH FRPSOHWHO PDLQVWUHDP DQG FDQ EH JRWWHQ IRU D

         P UHSRUW GHSLFWLQJ DQLPDOV LQ VH XDO DFWLYLW           LW GRHVQ W                              GROODU       6R LW GHSHQGV RQ WKH QLFKH LWV SRSXODULW       WKH

         PHDQ WKDW LW FRXOG GHSLFW WKH DQLPDOV DUH HQJDJHG LQ VH XDO                                    WLPLQJ RI ZKHQ LW V GRQH DQG WKH SHUIRUPHU WKDW V GRLQJ LW

         DFWLYLW    MXVW WKDW WKHUH LV VH XDO DFWLYLW DQG VHHPLQJO                                      ,W V YHU GLIILFXOW WR GHWHUPLQH YDOXH LQ WKHVH FDVHV EHFDXVH

         IURP WKH WLWOH DQLPDOV FRXOG EH LQ WKH ILOP       , GRQ W KDYH                                 WKH JRDO SRVWV FRQWLQXH WR PRYH

         , GLGQ W VHH WKH WLWOHV   , FDQ W YHULI WKDW VH XDO DFWLYLW                                4      RX VWDWHG WKDW PRVW RI WKH UHSODFHPHQW YDOXHV ZHUH GLVF MXVW

         ZDV GRQH ZLWK WKH DQLPDOV RU QRW                                                               EHFDXVH 9 6 LV UHODWLYHO XQFRPPRQ          ,V WKDW D IDLU

     4    6R LW ZRXOG EH SRVVLEOH WKDW IRU      DQ W    HW (QRXJK 'RJV WKDW                             FKDUDFWHUL DWLRQ"

          LW V WZR FRQVHQWLQJ DGXOWV ZLWK D JROGHQ UHWULHYHU LQ WKH                                      Let me, let me clarify that. I stated that I defaulted to

         EDFNJURXQG"                                                                                     GLVF ZKHQ LW ZDV DYDLODEOH VLPSO EHFDXVH 9 6 LV OHVV DQG



          That's possible.                                                                               OHVV DYDLODEOH    , GRQ W WKLQN ZH HYHQ IRXQG D 9 6 LQ WKH

     4    2ND        RX VWDWHG WKDW WKHUH LV D ILHOG RI FXVWRPHU FRPPLVVLRQ                             VHDUFK

         SURSHUW     LV WKDW FRUUHFW"                                                               4    :RXOG D 9 6 WKH VDPH WLWOH ZRXOG D 9 6 JLYHQ LWV UDULW

          That's correct.                                                                               SRWHQWLDOO KDYH PRUH YDOXH LQ WKH ZD WKDW VRPH YLQ O DOEXPV

     4    :KDW V WKH SULFH UDQJH RQ WKRVH                                                               DUH ZRUWK PRUH RQ WKH RULJLQDO YLQ O WKDQ D      '"

          It varies widely, simply because each performer has, you                                       That's another good question. I haven't seen evidence of

           NQRZ PXFK OLNH VH ZRUN D SHUIRUPHU FRXOG GR D WLWOH                                          WKDW     9 6 XQOLNH YLQ O GRHVQ W KDYH D QRVWDOJLD

           SHUIRUP D WLWOH IRU D ORQJWLPH FXVWRPHU WKDW V DW D GHHS                                     SHUVSHFWLYH WR LW LQVRIDU DV YLQ O GRHV    9LQ O KDV JRQH WR

           GLVFRXQW EHFDXVH WKH NQRZ WKH DUH JRLQJ WR KDYH IXWXUH                                        VRUW RI WKLV W SH RI KLS FROOHFWRU W SH RI SHUVSHFWLYH RU

         ZRUN      6R D FXVWRP SURGXFWLRQ FRXOG EH         WR         IRU                               SHRSOH FROOHFWLQJ WKHP FRQVLGHU WKHP KLS DQG UDGLFDO DQG VR

           VRPHWKLQJ VKRUW OLNH VPRNLQJ DQG FRXOG EH             RU          IRU                        IRUWK    , KDYHQ W QRW WR P NQRZOHGJH KDV 9 6 WDNHQ RQ WKDW

         HLJKW       KRXUV RI SHUIRUPLQJ     RX NQRZ H SOLFLW VH DFWV                                   NLQG RI VRFLDO DSSUHFLDWLRQ   7KH DUH VHHQ DV DQWLTXDWHG

         6R LW YDULHV E SHUIRUPHU WR SHUIRUPHU DFW WR DFW DQG ILOP                                      $QG HVSHFLDOO EHFDXVH WDSH GHWHULRUDWHV RYHU WLPH LI DQ RQH

         WR ILOP    ,W V YHU GLIILFXOW WR GHWHUPLQH ZKDW DQ DYHUDJH                                     ZDV XWLOL LQJ 9 6 RU NHSW WKHLU 9 6 LW V PRUH OLNHO WKH

         UDQJH LV EHFDXVH WKHUH UHDOO LVQ W RQH                                                         ZRXOG KDYH FRQYHUWHG WKRVH RU WULHG WR WUDQVIHU WKRVH ZKHQ

     4    7KDW V IDLU    :KDW V WKH PRVW RX YH HYHU KHDUG RI RQ D                                        RX FRXOG GR WKDW DQG VWLOO KDYH WKH PDFKLQHU RU WKH

         FRPPLVVLRQ SLHFH"                                                                              FRPSDQLHV WKDW ZRXOG WUDQVIHU 9 6 WR GLVF        , GRQ W NQRZ WKDW

          The most I've heard of -- well, okay, that's another question                                 LW KDV WKH VDPH NLQG RI DSSHDO ORQJ WHUP VLPSO EHFDXVH RI

         ZLWK D ORW RI YDULDEOHV   ,I RX UH WDONLQJ DERXW , P WU LQJ                                    WKH QDWXUH RI LWV GHWHULRUDWLRQ

         WR WKLQN RI KHU QDPH      7KHUH V D 'LVQH SHUIRUPHU ZKR KDV QRZ                            4    $UH WKHUH VR ILUVW SUHVVLQJ WKH ERRNV KDYH KDYH PRUH

         JRQH LQWR $QQDEHOOD , DP VRUU         , FDQ W WKLQN RI KHU QDPH                                YDOXH     )LUVW HGLWLRQV KDYH PRUH YDOXH   :LWKLQ WKH

           ULJKW DW WKH PRPHQW        6KH GRHV VKH FKDUJHV            IRU KHU                            SRUQRJUDSKLF FRPPXQLW LV WKHUH WKDW W SH RI GHOLQHDWLRQ"

           DPHU      LUO EDWK ZDWHU     $QG VKH PDNHV           PLOOLRQ D PRQWK                         /HW PH UHSKUDVH LW      DQ WKHUH EH WKDW W SH RI GHOLQHDWLRQ"

         RQ 2QO )DQV GRLQJ QRQ KDUGFRUH LPSOLHG QXGLW              W SH VWXII                            There can be if the performers are well known enough, say,

                   6R , GRQ W NQRZ WKDW WKHUH LV D WRS UDQJH RU D                                       OLNH -HQQD -DPHVRQ ZKHQ VKH ZDV DW WKH KHLJKW RI KHU VXFFHVV

RI   VKHHWV                                                                        3DJH   WR   RI                                                                                 30
       Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.937 Filed 03/02/21 Page 59 of 74
    DQG WKH ZHUH VLJQHG E WKH LQGLYLGXDO SHUIRUPHUV WKDW ZHUH                                 4        RX DUH D JRLQJ D OLWWOH ELW IDVW    , ZDQW WR JHW D FKDQFH WR

    IDPRXV DW WKH WLPH                                                                            VFUROO WKHUH     7KLV ZRXOG EH          6LVWHUV   DQH        "

4    6R OLNH DQ WKLQJ        ,I WKH DUWLVW VLJQV LW LW VN URFNHWV LQ                                That's correct.

    YDOXH                                                                                     4     2ND

     Yes. Even in pornography, yeah.                                                                So while the title itself was found to have existed, it was

4      XW WKH VDPH WLWOH WKDW WKH           9 6 YHUVXV D          '9' WKHUH                       GLVFRQWLQXHG DQG WKHUHIRUH , DSSOLHG WKH DYHUDJH YDOXH WKDW

    VKRXOGQ W EH QR GLIIHUHQFH LQ YDOXH DOO WKLQJV EHLQJ HTXDO                                    , FLWHG LQ WKH UHSRUW DV         EHFDXVH , FRXOG ILQG WKH WLWOH

     It depends on, so when VHS was first coming out, especially                                  LW VLPSO ZDVQ W DYDLODEOH DQ PRUH EXW LW KDG YDOXH EHFDXVH

    DV LW ZDV LQ WKH HUD WKDW LW ZDV PRVW FRQVXPHG WKH                                              LQ P RSLQLRQ LW ZDV VWLOO DEOH WR EH DSSUDLVHG VLPSO

    SURGXFWLRQ FRPSDQLHV LQ WKH PDLQVWUHDP SURGXFWLRQV ZKHQ WKH                                   EHFDXVH LW ZDV VWLOO QRWHG RQOLQH DV KDYLQJ EHHQ LQ

    ZRXOG VHOO WKHVH WLWOHV IRU       WR      EHFDXVH WKH ZHUH PDVV                               SURGXFWLRQ DQG KDYLQJ EHHQ SUHYLRXVO DYDLODEOH

    SURGXFHG DQG WKH VWRUHV ZRXOG PDUN WKHP XS WR EHWZHHQ                DQG                  4     6R WKLV ZRXOG EH LI ZH DUH JRLQJ WR XVH 6LVWHUV DV DQ

            6R WKH PDUNXS RQ WKH SDUW RI WKH UHWDLO FRPSDQLHV ZDV                                  H DPSOH WKLV ZDV VKRW DQG WKH FRPSDQ HLWKHU ZHQW RXW RI

     YHU KLJK      7KDW VWDUWHG WR GLPLQLVK HYHQ LQ VSLWH RI '9'                                  EXVLQHVV RU EXUQW GRZQ RU ZKDWHYHU DQG DOO RI WKH RULJLQDO

    UHOHDVHV VLPSO EHFDXVH WKH VWUHDPLQJ ZRUOG EHFDPH PRUH DQG                                    FRSLHV ZHUH ORVW DQG LW V IXQFWLRQDOO D ORVW ILOP       ,V WKDW

    PRUH FRPPRQ DQG FRQVXPHUV FRXOG ILQG PDWHULDO RQOLQH IRU             RX                       IDLU"

    NQRZ D GROODU       D PLQXWH      2U RU    RX NQRZ            ZKHUHDV                           Yeah, um-hum.

    WKH ZRXOG SD D PXFK KLJKHU UDWH LQ WKH VWRUH                                              4     6R WKRVH ZHUH JLYHQ D GHIDXOW RI                RUUHFW"

             6R , ZRXOG KDYH WR VD WKDW WKH 9 6 DW WKH WLPH                                         When they could be found, they are given an average of $36 in

    ZRXOG FRVW PRUH VLPSO EHFDXVH RI WKH ZD WKH PDUNHW ZDV DQG                                    YDOXH     HV

    , GRQ W NQRZ WKDW WKH '9'V ZRXOG EH DV WKH ZRXOG FRVW DV                                  4     1RZ GR RX KDYH DQ H DPSOH ZKHUH RX ZHUH XQDEOH WR ILQG WKH

     PXFK VLPSO EHFDXVH RI WKH ULVH RI RQOLQH VWUHDPLQJ            $UH                            '9' EXW RX ZHUH DEOH WR ILQG VWUHDPLQJ SULFHV"

    WKHUH H FHSWLRQV WR WKDW" 3RVVLEO          XW , WKLQN WKH QDWXUH                                Let me look. I really am sorry.

    RI WKH RQOLQH VWUHDPLQJ GLPLQLVKHG HYHQ '9' VDOHV                                         4     1R QR        RX UH GRLQJ JUHDW

4    :HUH DQ RI RXU UHSODFHPHQW YDOXHV EDVHG RQ VWUHDPLQJ DQG                                       She's just like trying to take the door down here.



    QRW SK VLFDO PHGLD"                                                                       4     :H FDQ WDNH D EUHDN LI VKH QHHGV WR JR RXWVLGH RU

     When we were, when I wasn't able to find a tangible, physical                                  No, she was just out. So if you look at Taboo 12. Line 387.

    LWHP WR UHSODFH D WLWOH ZLWK , GHIDXOWHG WR WKH QH W                                          1R       7DERR

    DYDLODEOH VWUHDPLQJ SURGXFW ZKLFK , WRRN LW LW ZDV         RX NQRZ                        4     , YH JRW WKDW

    VD LI , FRXOG ILQG D '9' IRU           DQG , IRXQG WKH VDPH ILOP                                Okay. So in this case, we couldn't find the DVD and

    IRU VWUHDPLQJ IRU            RU        , ZRXOG GHIDXOW WR WKDW                                WKHUHIRUH ZH XVHG WKH SULFH WKDW ZDV DYDLODEOH DW WKH WLPH

4      RX ZRXOG GHIDXOW WR WKH VWUHDPLQJ LQ VLWXDWLRQV ZKHUH RX                                   1RZ OLNH , VDLG DW WKH WRS RI WKLV WKDW PDUNHW IOXFWXDWLRQV

    IRXQG ERWK WKH '9' DQG WKH VWUHDPLQJ FRUUHFW"                                                 DQ WKLQJ FDQ FKDQJH ULJKW" , ORVW P SODFH

     No, when I couldn't find the DVD.                                                        4

4    2ND       VR RXU SURFHVV RI YDOXDWLRQ LW ZRXOG EH '9' WKHQ                                     Yeah, 387. That we defaulted to the streaming price which

    VWUHDPLQJ WKHQ 9 6"                                                                           ZDV DYDLODEOH DW WKDW WLPH ZKLFK ZDV

     VHS wasn't found.                                                                        4     'RHV WKH VWUHDPLQJ SULFH FKDQJH EDVHG RQ VHDUFK SRSXODULW

4    2ND       VR LI QRW '9' WKHQ VWUHDPLQJ         ,I QRW VWUHDPLQJ D                              RU HYHU WLPH VRPHRQH EX V LW LW JRHV XS OLNH WKH VWRFN

     HUR GROODU YDOXH   ,V WKDW IDLU"                                                             PDUNHW" 2U LV VWUHDPLQJ SULFH UHODWLYHO VWDWLF"

     Not in all cases, no.                                                                          Streaming prices flux.

4    ,Q ZKDW FDVHV ZRXOG LW EH GLIIHUHQW DQG ZK                                               4        DVHG XSRQ ZKDW"

     Well, if you look at the Excel sheet and at the report, there                                  In this particular case, the market will charge more for more

     ZHUH WLWOHV WKDW OHW V VHH       2QH PRPHQW      /HW PH ILQG DQ                              SRSXODU GRZQORDGV DQG FKDUJH OHVV IRU OHVV SRSXODU GRZQORDGV

    H DPSOH      , DP VRUU     P GRJ LV ZKLQLQJ LQ WKH EDFNJURXQG        ,                        VR WKH DUH PRUH DWWUDFWLYH WR FRQVXPHUV ZLWK DQ ROGHU WLWOH

    DSRORJL H                                                                                     RQ WKHP

4    :H UH QRW KHDULQJ LW VR QR QHHG WR DSRORJL H                                             4     ,I ZH ORRN DW         DV MXVW DQ H DPSOH ZH KDYH LW DW           EXW

     There were titles where the, the item itself was found. In                                    WKH ILOP LV DOPRVW         HDUV ROG     ,V WKDW SULFH OLNHO WR

    RWKHU ZRUGV WKH WLWOH       6R 6LVWHUV XK XK OHW PH JR KHUH                                   FKDQJH RU LI ZH ORJ RQ WRGD LW PLJKW EH DQ                  GRZQORDG

    )LQG WKH      2Q WKH VKHHW .               1R        LQ OLQH ODQH                             LQVWHDG RI          "

    OLQH ODQH VRUU                                                                                  I think the change would be small. For instance, you know, I

                   30                                                        3DJH   WR   RI                                                                            RI   VKHHWV
           Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.938 Filed 03/02/21 Page 60 of 74
          OLVWHG          ,W V EHLQJ OLVWHG DW          DQG WKHQ DQRWKHU                                  EX LQJ        RX UH HLWKHU EX LQJ 7 RU RX UH EX LQJ VRPHWKLQJ

         VRXUFH LW V         VR , WKLQN WKH FKDQJH LI LW ZRXOG RFFXU                                       RX GR VRFLDO PHGLD ZLWK DQG LW FRVWV RX                 D PRQWK ZLWK

         ZRXOG SUREDEO EH PLQLPDO                                                                         FDEOH

     4    2ND       DQG GR RX NQRZ KRZ PDQ VWUHDPLQJ WLWOHV QRW '9'                                   4    :HOO OHW PH UHSKUDVH LW WKHQ            LYHQ WKH VSHHG RI WKH

           WLWOHV ZHUH YDOXHG RXW RI WKH DSSUR LPDWHO                  WLWOHV                             GRZQORDG ZKDW ZRXOG EH WKH DSSUR LPDWH ILOP VL H RI D

         FORVHU WR       WLWOHV WKDW RX OLVWHG"                                                                PLQXWH ILOP"

          I don't have that number off the top of my head.                                                 Depends on the compression rate. If you have, you know,

     4    :RXOG WKDW EH HDV WR ILQG RU ZRXOG WKDW EH                  PLQXWHV RI XV                            VRPHWKLQJ WKDW V         3 RU . WKH VL H LV JRQQD EH PXFK

         DOO ORRNLQJ DW RXU ZDWFKHV"                                                                      ODUJHU WKDQ LI RX KDYH VRPHWKLQJ WKDW V FRPSUHVVHG GRZQ WR

          I think it would be longer than 15 minutes, yeah. Probably a                                     VD      RX NQRZ           RU D    RX NQRZ VRPHWKLQJ WKDW V RWKHU

         FRXSOH RI KRXUV                                                                                  WKDQ      E       ,W UHDOO GHSHQGV RQ WKH FRPSUHVVLRQ UDWH RI

     4    ,V LW JRLQJ WR EH HDV IRU RX WR GR RU LV LW JRLQJ WKURXJK                                        WKH YLGHR VR , , FDQ W UHDOO DVVHVV          ,W ZRXOG OLNH ,

         DQG RX FRXQWLQJ DQG WDOO LQJ                                                                     VDLG LW GHSHQGV RQ LQ ZKDW IRUPDW WKH YLGHR LV EHLQJ

          (No response).                                                                                  GRZQORDGHG         ." 2U ROG VFKRRO RQ WKH DYHUDJH ORZ UHVROXWLRQ

     4    'LG P TXHVWLRQ JR WKURXJK RU DP , PXWHG"                                                        ZHEVLWH

                        06 9$1'(5 52(.           $UH RX DVNLQJ PH D TXHVWLRQ"                         4    /HW PH WU DVNLQJ WKLV TXHVWLRQ D GLIIHUHQW ZD            'U

     4    1R , P VRUU       'U    DUWPDQQ ZRXOG WKDW EH DQ HDV WRWDO WR                                    DUWPDQQ , WKLQN RX DQG , DUH DSSUR LPDWHO WKH VDPH DJH

          FRPH XS ZLWK RU ZRXOG WKDW EH H KDXVWLQJ WR FRPH XS ZLWK                                        VR

          I'd have to spend at least a couple of hours going back to                                       No, I think you're much younger than I am. I'm 51.

         WKH GDWDEDVH DQG UHYLHZLQJ WKH OLQNV WR PDNH VXUH WKDW                 RX                    4    :HOO WKDW LV D PRVW VXUSULVLQJ DQVZHU          , KDG RX LQ RXU

           NQRZ , FRXOG GR DQ DFFRXQWLQJ RI '9' YHUVXV VWUHDPLQJ                                          PLG WR ODWH       V    7KLV H SHULHQFH ZLOO EH HYHQ PRUH

     4      DQ RX JLYH D EDOOSDUN" ,V LW         RX NQRZ RQH WHQ D                                        DSSUHFLDWHG E         RX    RX PXVW UHPHPEHU LQ WKH HDUO GD V WKH

         KXQGUHG MXVW D EDOOSDUN       $QG QR RQH LV JRLQJ WR KROG RX WR                                  GD V RI WKH PLG WR ODWH           V WDNLQJ RYHUQLJKW WR GRZQORDG D

         WKDW QXPEHU                                                                                      IRXU PLQXWH 03 DQG QRZ LW WDNHV DERXW WZR VHFRQGV WR

          I don't even have a ballpark, I apologize.                                                      GRZQORDG D IRXU PLQXWH 03



     4    7KH VWUHDPLQJ WLWOHV ZHUH WKHVH FORVHU WR FOLSV RU ZHUH WKHVH                                             DVHG RQ RXU H SHUWLVH DQG KDYLQJ JRQH WKURXJK

         FORVHU WR ILOP OHQJWK"                                                                            WKLV OLVW ZKLFK , KDYHQ W DQG , GRXEW 0V 9DQGHU URHN KDV

          It appeared as though they were closer to film length so they                                   FOLFNHG RQ HDFK RQH RI WKHVH OLQNV KRZ ORQJ ZRXOG HDFK RI

           ZHUH PDNLQJ WKDW DYDLODEOH E ILOP            ,I RX VHH D FOLS                                  WKHVH YLGHRV WDNH" :RXOG LW EH VRPHWKLQJ WKDW RQ DQ DYHUDJH

         WKDW V XVXDOO LQ WKH           UDQJH     XW LI RX VHH D ILOP                                     SHUVRQ V LQWHUQHW FRQQHFWLRQ WKH DUH DEOH WR GRZQORDG WKH

         WKDW FDQ FKDQJH DQ ZKHUH IURP           WR                                                       ILOP LQ D IHZ PLQXWHV RU DP , JRLQJ WR EH UXQQLQJ P FRPSXWHU

     4    6R WKHUH ZRXOG EH D VLJQLILFDQW DPRXQW RI EDQG ZLGWK WR                                         IRU ZHHNV GRZQORDGLQJ DOO RI WKHVH ILOPV"

         UHSODFH DOO RI WKHVH ILOPV WKDW ZHUH VWUHDPLQJ WR GRZQORDG                                        I would, and me not being a network, an IT person, I want to

         WKHP"                                                                                            SUHIDFH LW ZLWK WKDW QRW EHLQJ DQ ,7 SHUVRQ , P KHVLWDQW WR

          How are you defining band width?                                                                HYHQ JLYH D NLQG RI D EDOOSDUN EHFDXVH , GRQ W UHDOO NQRZ

     4    7KH DFWXDO SHUVRQ ORJJLQJ RQWR WKH FRPSXWHU JRLQJ WR                  RX                         $Q KRXU ORQJ YLGHR ZHOO OHW PH XVH UHJXODU YLGHR DV DQ

           NQRZ ZKDW , P ORRNLQJ DW               , YH ORVW LW        XW   RX                             H DPSOH       ,I RX UH VWUHDPLQJ VRPHWKLQJ LW V LQVWDQWDQHRXV

         NQRZ JRLQJ WR DGXOWILOPFHQWUDO FRP DQG GRZQORDGLQJ D FOLS                                        VR RX FOLFN RQ WKH OLQN DQG LW SOD V        ,I RX DUH

         LW V JRLQJ WR XVH D VLJQLILFDQW DPRXQW RI D SHUVRQ V LQWHUQHW                                    GRZQORDGLQJ LW GHSHQGLQJ RQ RXU LQWHUQHW FRQQHFWLRQ

         WR GRZQORDG D EXQFK RI WKHVH ILOPV           ,V WKDW IDLU"                                       GHSHQGLQJ RQ WKH VHUYHU WKDW LW V RQ LW FDQ WDNH ILYH

          I think it depends on the type of internet connection they                                      PLQXWHV RU LW FDQ WDNH DQ KRXU         7KHUH V D ORW RI YDULDEOHV

         KDYH      ,I WKH XVH LW RQ WKHLU SKRQH WKH ZLOO XVH XS WKHLU                                     KHUH

         GDWD      XW LI WKH DUH RQ DQ LQWHUQHW UDQJH SDFNDJH RI                WR                    4    2ND      LI RX FOLFN RQ DQ RI WKHVH VR , P ORRNLQJ DW OLQH

                D PRQWK , GRQ W NQRZ WKDW LW ZRXOG FRQVWLWXWH D KLJK                                              3 URPDQLDF      ,W V GLVFRQWLQXHG EXW , OO MXVW XVH WKDW

         DPRXQW RI EDQG ZLGWK ZLWKLQ WKRVH W SHV RI SDFNDJHV EHFDXVH                                      DV DQ H DPSOH         ,I , FOLFN WKURXJK WKDW DQG LW ZDV D

         FDEOH FRPSDQLHV GRQ W UHDOO FKDUJH E EDQG ZLGWK DQ PRUH                                          VWUHDPLQJ RQH LV LW JRLQJ WR VD WKLV LV D         JLJDE WH ILOH"

           7KH FKDUJH E          RX NQRZ KRZ RSHQ RXU SLSH LV RU QRW                                      2U LV WKDW QRW LQIRUPDWLRQ WKDW V JHQHUDOO FRQWDLQHG ZLWKLQ

                   6R OLNH , VDLG , P WURXEOHG ZLWK WKH ODQJXDJH                                          WKH EORFN RI WH W DERXW WKH ILOP"

         EHFDXVH D ORW RI FRPSDQLHV GRQ W FKDUJH E EDQG ZLGWK                                              Right. That's also a good question. It depends on the

         LQVRPXFK DV WKH GR LQ WKH RSHQQHVV RI WKH SLSH WKDW RX UH                                        ZHEVLWH       2Q ZHEVLWHV WKDW DUH JHDUHG WRZDUGV GRZQORDG ZKLFK

RI   VKHHWV                                                                          3DJH   WR   RI                                                                               30
      Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.939 Filed 03/02/21 Page 61 of 74
     OHVV DQG OHVV VLWHV DUH EHFDXVH RI FRS ULJKW LVVXHV WKH                                   ZLWK WKH W SH RI YHQGRUV WKDW VHOO WKLV PDWHULDO DJDLQ ,

     ZLOO KDYH D OLVW RU WKH ZLOO KDYH SUREDEO VRPH NLQG RI                                   FRPH EDFN WR LI LW V VLJQHG E D SDUWLFXODU IDPRXV SHUIRUPHU

    OLVWLQJ RI WKH WKH VL H RI WKH ILOH   6WUHDPLQJ VLWHV DUH                                  DW WKH WLPH LW KDV YDOXH        XW EHFDXVH LW V DYDLODEOH LQ

    OHVV OLNHO WR GR WKDW VLPSO EHFDXVH WKH KDYH           RX NQRZ                              GLJLWDO IRUPDW DORQJ ZLWK WKH YLGHR LWVHOI QRW OLNHO

     PHWKRGV LQ SODFH WR SUHYHQW GRZQORDG EHFDXVH RI FRS ULJKW                            4    2ND       , DVNHG WKLV TXHVWLRQ DERXW WKH QXPEHU RI VWUHDPLQJ

    LVVXHV DQG    RX NQRZ WKLQJV RI WKDW QDWXUH        6R LW GHSHQGV                           DQG RX VDLG LW ZRXOG EH D OLWWOH ELW RI OHJ ZRUN GR RX

    RQ WKH ZHEVLWH                                                                            NQRZ KRZ PDQ ZHUH JLYHQ WKH YDOXH RI                 "

4    6R LW VRXQGV OLNH PRVW RI WKH WLWOHV IRU ZKLFK RX ZHUH                                    Off the top of my head, I don't have that number.

     XQDEOH WR ILQG '9' SULFHV WKH ZRXOG EH RI WKH VWUHDPLQJ                              4    2ND       :DV LW D ORW RU     , DP VRUU      , GLGQ W KHDU ZKDW RX

     YHUVXV WKH GRZQORDG D FOLS YDULHW         ,V WKDW IDLU" ,I ,                             VDLG ZH WDONHG RYHU HDFK RWKHU

    XQGHUVWDQG WKH WKH GLIIHUHQFH"                                                             I said -- I lost my place here again. Spreadsheets and I

     Well, let me go to one and find out.                                                     DUHQ W JRRG IULHQGV     , GRQ W WKLQN WKHUH ZHUH WRR PDQ         ,W

4    , P QRW WU LQJ WR JHW ORVW LQ WKH GHWDLOV     , OO OHW RX NQRZ                           ZDVQ W D VLJQLILFDQW DPRXQW       7KHUH DUH D IHZ EXW LW ZDVQ W

    ZKHUH , P JRLQJ DV VRRQ DV RX DQVZHU WKLV TXHVWLRQ                                        VLJQLILFDQW

     I would say the more expensive the title or the higher the                           4      XW LW V HQWLUHO SRVVLEOH WKDW WKH FOLSV IRU ZKLFK RX NQRZ

    DSSUDLVDO WKH PRUH OLNHO LW V GRZQORDGDEOH WKH ORZHU WKH                                  LW H LVWHG EXW ZHUH ORVW WKH         SODFHKROGHU YDOXH FRXOG EH

    FRVW WKH PRUH OLNHO LW LV VWUHDPLQJ                                                       VLJQLILFDQWO ORZHU WKDQ WKH DFWXDO PDUNHW UDWH JLYHQ WKH

4    $QG LI LW V VWUHDPLQJ LW V RQO DYDLODEOH WR EH YLHZHG RQ                                 OLPLWHG VXSSO

    WKH FRPSXWHU YHUVXV LI WKH SODLQWLII KDG SXUFKDVHG LW RQ 9 6                               Well, that's, you know, largely why I took an average of I

    RU '9' ZKHUH KH FRXOG SRS LW LQWR DQ 7 9 WKDW V VHW XS IRU                                WKLQN QLQH RU       RI WKH PRVW FRPPRQ SULFHV

    WKDW IRUPDW WR SOD      ,V WKDW FRUUHFW"                                              4    $UH WKHUH WKH WKH 9 6          VWULNH WKDW    /HW PH WU DJDLQ

     Well, that depends on if he has some kind of like a computer                                       7KH '9'V WKDW ZHUH SURGXFHG E WKH SRUQ LQGXVWU

    SURJUDP VD DV DQ H DPSOH :RQGHUVKDUH 8QL RQYHUWHU                  RX FDQ                  GLG WKRVH KDYH SURWHFWLRQV DJDLQVW FRSLHV RQ WKHP WKH ZD

     SXW DQG RWKHUV RI WKDW QDWXUH        RX FDQ SXW WKH 85/ LQWR                             WKDW LI , ERXJKW D '9' WRGD WKDW , FRXOGQ W MXVW VWLFN LW

     FRQYHUWHUV RI WKDW QDWXUH DQG GRZQORDG PDWHULDOV WKDW DUH                                LQWR D '9' EXUQHU EHFDXVH WKHUH V SURWHFWLRQV RQ LW"



    VWUHDPLQJ     , P QRW VD LQJ WKDW V    RX NQRZ D IDVW ZD WR GR                             I would have to say that depends on who's producing the

    LW EXW RX FDQ GR WKDW      2U SHRSOH KDYH VRPHWLPHV GRQH WKDW                             PDWHULDO      ,I RX KDYH VRPHRQH WKDW V D VPDOOHU SOD HU WKH

    ZKHUH WKH FDQ GRZQORDG LW WKURXJK D FRQYHUWHU                                             PLJKW QRW KDYH KDG WKH UHVRXUFHV WR SXW VRPH NLQG RI

4    $QG WKHQ WKH GRZQORDGLQJ HYHQWXDOO WR UHSOLFDWH LW WR                                    FRS ULJKW SURWHFWLRQV RQ WKHP        6RPH RI WKH ELJJHU SOD HUV

    VWULNH WKDW   /HW PH UHSKUDVH DQG VWDUW RYHU                                              PD KDYH VR , WKLQN WKDW V YDULDEOH

            7KHRUHWLFDOO    LI WKH SODLQWLII SXUFKDVHG D WLWOH                            4    ,Q RXU H SHULHQFH ZLWK WKH SURGXFWLRQ FRPSDQLHV RQ

    )LOP ; RQ '9' DQG LW ZDV ORVW DQG RX ZHUH XQDEOH WR ILQG D                                 SODLQWLII V OLVWV ZHUH WKRVH VPDOOHU ODUJHU RU VSUHDG

    '9' UHSODFHPHQW EXW RX ZHUH DEOH WR ILQG D GLJLWDO WKHUH                                  WKURXJKRXW"

    ZRXOG EH DGGLWLRQDO FRVWV DIWHU GRZQORDGLQJ WKH ILOP WR SXW                                They seemed spread throughout. Predominantly, well, they

    LW EDFN LQWR WKDW RULJLQDO VWDWH ZLWK LQ WHUPV RI EXUQLQJ LW                              VHHPHG VSUHDG WKURXJKRXW EHFDXVH DW WKH WLPH RX KDG WKUHH

    RQWR D '9'     ,V WKDW FRUUHFW"                                                           ELJ SOD HUV ZKLFK ZHUH :LFNHG 9LYLG DQG             DEDOOHUR WKHQ RX

     Well, it seems to me that you would have to pay for a                                    KDG VPDOOHU RQHV 9 $ DQG VR IRUWK             6R LW YDULHG

    FRQYHUWHU RQFH VR , GRQ W NQRZ WKDW WKDW ZRXOG EH FRQVLGHUHG                          4    $QG , P DOPRVW SRVLWLYH

    RQJRLQJ FRVWV      ,W ZRXOG EH RQH FRVW IRU DOO LQ WKDW VHQVH                              And not to interrupt, but I, I don't have the kind of

     EHFDXVH RX EX WKH SURJUDP RQFH DQG WKH DYHUDJH                    DQG                    EDFNJURXQG LQ UHDOO NQRZLQJ ZKHQ FRS ULJKW SURWHFWLRQV ZHUH

    WKHQ LI RX ZDQWHG WR EXUQ RQWR DQRWKHU '9' RU GLVF WKHQ LW                                  SODFHG RQ '9'V VR , GRQ W KDYH H SHUWLVH LQ WKDW DUHD

    ZRXOG EH WKH FRVW RI WKH GLVFV ZKLFK , GRQ W NQRZ ZKDW WKH                            4    , DP UHIHUHQFLQJ ZKDW KDV SUHYLRXVO EHHQ PDUNHG DV               DUWPDQQ

     FRVW   0D EH D GROODU DSLHFH           DSLHFH" , GRQ W NQRZ                              ( KLELW       7KLV LV DOVR 3ODLQWLII V 0RWLRQ LQ 2SSRVLWLRQ WR

4    6R LW ZRXOG EH IDLU WR VD WKHUH DUH PDUJLQDO DGGLWLRQDO                                   WKH 6XPPDU -XGJPHQW ( KLELWV              DQG      RI ZKLFK RQH ZDV

     FRVWV WR FRQYHUW WKH GLJLWDO FRSLHV LQWR D SK VLFDO PHGLD                                FDOOHG 5HFHLSWV RI 3URSHUW DQG RQH ZDV FDOOHG /LVW RI

    FRS     ,V WKDW FRUUHFW"                                                                  0LVVLQJ ,WHPV      'R RX KDYH WKRVH 'U           DUWPDQQ RU GR RX

     I'd say minimal cost.                                                                    ZDQW PH WR VKDUH P VFUHHQ ZLWK RX"

4    ,V WKHUH YDOXH LQ WKH ER DUW RU WKH SK VLFDO VWRUDJH GHYLFH                               I have them. Let me go back to that file. Okay.

    ZLWKLQ WKH SRUQRJUDSKLF FRPPXQLW "                                                    4    , P MXVW VFUROOLQJ WKURXJK      ,W ORRNV OLNH WKHUH ZDV DERXW

     Considering that a lot of that box art isn't available online                                   WLWOHV EHWZHHQ WKH WZR RQ HDFK RI WKH WZR H KLELWV RU

                  30                                                   3DJH     WR   RI                                                                        RI    VKHHWV
            Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.940 Filed 03/02/21 Page 62 of 74
         RQ HDFK RI WKH WZR VHSDUDWH SGI V WKDW ZH YH FRPELQHG IRU                                                  $QG WKHQ LW GRHV D IHZ RI WKH                  V DQG WKHQ LW JRHV

         SXUSRVHV RI WKLV GHSRVLWLRQ WR RQH              RUUHFW"                                         WR WKH           V   6R LW V QRW D WKH QXPHULFDO OLVW LV QRW D

          It appeared to be that way initially, yes.                                                     VHTXHQWLDO QXPHULFDO OLVW

     4    $QG DUH WKRVH                WLWOHV DUH WKH WKH VDPH EHWZHHQ WKH WZR                           05        5((1 $5'

         OLVWV"                                                                                      4    6R DV , VFUROO WKURXJK ( KLELW                , GRQ W VHH DQ WKLQJ OLVWHG

          They were duplicates.                                                                          LQ WKH           V DQG , P VFUROOLQJ WKURXJK LW D KDQGIXO RI WLPHV

     4    :HUH WKH PRVWO GXSOLFDWLYH RU ZHUH WKHUH MXVW D KDQGIXO RI                                       QRZ PDNLQJ VXUH , P QRW JRLQJ WR KDYH WR HDW P ZRUGV RQ

         GXSOLFDWHV"                                                                                     WKLV     , VHH          , VHH             DQG , VHH

          Upon inspection, it seemed as though they were mostly                                                     6R LI , VFUROO LQWR WKH             V RQ ( KLELW     , P DW

         GXSOLFDWHV                                                                                      WKH ERWWRP RI 3DJH               RI ( KLELW

     4    2ND       VR ZH FDQ XVH VR ZH FDQ VD VR WKHUH ZHUH DW OHDVW                                                             2YHU WKH        RXQWHU

                  XQLTXH WLWOHV                                                                                                   2ULHQWDO        OXH

          I think we came up with the total of 600, let's see, 700,                                                               0 3OD 7KLQJ

         VHHPHG WR EH                URXJKO        EHFDXVH RI WKH GXSOLFDWH QDWXUH                                                     LUOV   UDYLQJ    LUOV

         RI WKH WZR GRFXPHQWV                                                                                       1RQH RI WKRVH IRXU ZHUH RQ RXU YDOXDWLRQ VKHHW

     4    6R , P ORRNLQJ DW SDJH              RI ZKDW , KDG PDUNHG DV ( KLELW                            ,V WKDW FRUUHFW 'U            DUWPDQQ"

         DQG WKDW VWDUWV ZLWK ,WHP 1R                    $ZHVRPH $VVHWV                                   I would have to look at the valuation sheet. I went by

         SOD      ZKLFK SODLQWLII KDG PDUNHG DW                  $UH RX ORRNLQJ DW                       ( KLELW

         WKDW"                                                                                       4    $QG ZK GLGQ W RX ORRN DW ( KLELW                     "

          Yup.                                                                                            Well, we did look at Exhibit 6 and it seems as though they

     4    6R LI ZH VFUROO GRZQ D IHZ KH KDV               LEOH   ODFN GLVF      LEOH                     ZHUH GXSOLFDWHV DQG VR LW ZDVQ W UHIHUHQFHG

          ODFN GLVF           LEOH    ODFN GLVF      1RZ , NQRZ RX ZHUHQ W                           4    6R , MXVW WRRN        LUOV     UDYLQJ     LUOV DV DQ H DPSOH DQG ,

           DEOH WR ILQG       LEOH    ODFN EXW , OO XVH LW DV DQ H DPSOH                                   VHDUFKHG IRU LW LQ WKH FDWDORJXH DQG , P QRW ILQGLQJ LW

                    H KDV LW OLVW HG DV WKUHH VHSDUDWH LWHPV EXW ZKHQ                                     XW       RX NQRZ , GLGQ W EXLOG WKLV VR LW V HQWLUHO SRVVLEOH

               RX GLG WKH YDOXDWLRQ WKRVH ZRXOG EH RQH LWHP FRUUHFW"                                     WKDW , P ZURQJ EXW



          No, those were three so I listed them individually and Black                                    I would have to go through the list again and see if I can

          LEOH      LEOH    ODFN ZHUH HDFK YDOXHG VHSDUDWHO                                              ILQG LW     , P QRW , P QRW VSUHDGVKHHWV DUH D FKDOOHQJH IRU

     4    7KHQ , P FRQIXVHG KRZ ZH ZHQW IURP                        LQ HDFK RI WKHVH WZR                 PH VR , G KDYH WR             RX NQRZ , FDQ OLVW VWXII EXW VHDUFKLQJ

         OLVWV WR WKH         RQ RXU VSUHDGVKHHW          ,W VHHPV OLNH ZH ORVW                          LV D OLWWOH ELW GLIILFXOW VR , ZRXOG KDYH WR VFUROO WKURXJK

                WLWOHV VRPHZKHUH                                                                         DQG GR WKDW

          It seems upon inspection that the items that bear Exhibit 5                                4    2ND

         ZDV WKH OLVW RI LWHPV         $QG ( KLELW       ZHUH ZKDW ZDV ZKHWKHU                            And because they are not listed in, in alphabetical order, it

         RU QRW LW KDG D UHFHLSW EXW WKH ZHUH WKH VDPH                                                   ZRXOG WDNH D OLWWOH ELW RI WLPH

     4      XW WKHUH V VWLOO         RQ HLWKHU ( KLELW     RU ( KLELW    WKHUH V                     4    2QH VHFRQG           RZ ORQJ GLG LW WDNH RX WR DFWXDOO ILQG DOO RI

         DERXW             LWHPV FRUUHFW"                                                                WKHVH WLWOHV"

          According to the accounting, we listed, I listed them all and                                   About 50 hours.

         WKHUH ZHUH                                                                                  4    )LYH HUR

     4    , P QRW GRXEWLQJ RXU QXPEHUV , P MXVW VFUROOLQJ WKURXJK DQG                                     Um-hum.

         , P FRQIXVHG EHFDXVH DV , ORRN WKURXJK ( KLELW                 ,P                           4    $QG DQG GR RX WKLQN LW ZRXOG WDNH D FRPPLWWHG XVHU RI

         VFUROOLQJ GRZQ DQG , VHH             WKURXJK               WKURXJK                              SRUQRJUDSK DSSUR LPDWHO WKDW ORQJ WR JR WKURXJK DQG ILQG

         DQG , JXHVV , P MXVW ORRNLQJ IRU DQ H DPSOH RI DQG LI RX                                        DOO WKHVH WLWOHV DJDLQ DQG GRZQORDG LW DQG UHVWRFN WKH

         KDYH RQH WKDW V JUHDW DQG LI QRW VR EH LW ZKHUH RX                                              FROOHFWLRQ"

         FRQGHQVHG PXOWLSOH LWHPV RQ WKH 3ODLQWLII V VXEPLWWHG OLVW                                       It would depend on the devotion of the individual who was

         RQWR RQH LWHP RQ WKH YDOXDWLRQ VKHHW                                                            JRLQJ WR GRZQORDG WKHP               ,I WKH FRXOG GHYRWH DOO WKHLU WLPH

          We listed what, I listed what was on Exhibit 5.                                                WR LW SRVVLEO        EXW , GRQ W NQRZ

     4    2ND                                                                                        4    2ND        DQG WKH GLG RXU SULFHV LQFOXGH VKLSSLQJ FRVWV IRU WKH

                           06 9$1'(5 52(.            ,I , FRXOG LQWHUMHFW" 0LOHV LI                      SK VLFDO PHGLD"

               RX DUH ORRNLQJ DW WKH ILUVW SDJH RI ZKDW RX PDUNHG DV                                      It did not.

         ( KLELW     " 6R            DQG WKHQ            $QG WKHQ WKHUH LV VRPH LQ                   4    $QG ZKDW V WKH VKLSSLQJ FRVW LI LI VRPHRQH ZHUH WR JR RXW

         WKH          V    $QG WKHQ LW VNLSV            V HQWLUHO DQG JRHV WR                            DQG EX         RX NQRZ RQH RI WKHVH '9'V" ,V WKLV VRPHWKLQJ OLNH

RI   VKHHWV                                                                        3DJH    WR   RI                                                                                      30
       Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.941 Filed 03/02/21 Page 63 of 74
    DV VHHQ RQ 7 9 ZKHUH WKH UHDOO JHW RX RQ WKH VKLSSLQJ RU                             4    , KDYH RQH VWDQGDUG TXHVWLRQ WKDW , ZDQW WR FLUFOH EDFN WR

      LV LW JRLQJ WR EH FORVHU WR $PD RQ ZKHUH LW V       RX NQRZ                            :KDW RWKHU FDVHV KDYH RX VHUYHG DV DQ H SHUW RQ RU RX YH

           RU ZKDWHYHU"                                                                      WULHG RWKHU SLHFHV RI OLWLJDWLRQ WKDW RX KDYH SURYLGHG RXU

     It depends on the vendor; I would say that they could offer                             H SHUW RSLQLRQ RQ"

    DQ WKLQJ IURP IUHH VKLSSLQJ WR ZKDWHYHU          ,3 FRGH WKH DUH                          I have not.

    VKLSSLQJ LW WR WKH ZRXOG FKDUJH EDVHG RQ 8636 RU HYHQ 836                            4    6R , ZDQW WR ORRN DW H KLELW         , P MXVW JRLQJ WR FDOO LW

    IHHV   'HSHQGV RQ WKH YHQGRU                                                             ( KLELW     DQG ( KLELW     VR HYHU RQH KDV D FOHDU UHIHUHQFH

4    6R VKLSSLQJ FRXOG VLJQLILFDQWO DGG WR WKH SULFH RI UHSODFLQJ                            $QG ( KLELW      ZDV WKH LW V WLWOHG 5HFHLSWV RI 3URSHUW DQG

    WKH FROOHFWLRQ"                                                                          LW KDV YDOXHV RI RU VXJJHVWHG YDOXHV RU DOOHJHG YDOXHV RI WKH

     For shipping? Possibly.                                                                 SURSHUW

4    2ND       $UH WKH LV WKLV LV WKH WR KDUS RQ WKH VKLSSLQJ LV                                       $QG WKHQ ( KLELW     LV D OLVW RI LWHPV WKDW

    WKLV VLPLODU WR DQ $PD RQ H SHULHQFH ZKHUH LI , EX D ERRN D                              SODLQWLII FODLPV DUH PLVVLQJ      :RXOG RX DJUHH WKDW WKDW V D

    PRYLH DQG D VHW RI FRSSHU SODWHV LW V DOO FRPLQJ IURP RQH                                IDLU FKDUDFWHUL DWLRQ RI WKH WZR OLVWV"

    $PD RQ ZDUHKRXVH DQG LW V DOO JRQQD FRPH LQ RQH ER            RU LV LW                    Are you asking me?

    PRUH VLPLODU WR (        D ZKHUH LI , P EX LQJ WKUHH LWHPV LW V                      4      HV

      FRPLQJ IURP WKUHH VHSDUDWH SODFHV VR , PLJKW KDYH WR SD                                 Okay, as I understood the exhibits to be that Exhibit 5 was

    VKLSSLQJ RQ HDFK RI WKRVH WKUHH LWHPV UDWKHU WKDQ WKDQ RQH                               WKH FRPSOHWH OLVW RI WKH H KLELWV       $QG WKH /LVW RI 0LVVLQJ

    ER IXO RI LWHPV" 'RHV WKDW PDNH VHQVH RU VKDOO , FDQ                                     ,WHPV GHILQHG ZKHWKHU RU QRW WKHUH ZHUH UHFHLSWV IRU WKRVH

    UHSKUDVH LW"                                                                             LWHPV EDVHG RQ WKH GHILQLWLRQ RI 3 5 2 2 ) / / RU WKH ODFN

     It makes sense. It makes sense. The logistics of shipping                               WKHUHRI

    ZLWK UHVSHFW WR YHQGRUV RI SRUQRJUDSK RU RQOLQH                                      4    6R LI VRPHWKLQJ RQ ( KLELW         VDLG    RX NQRZ WKDW WKH WLWOH

    PDUNHWSODFHV , GRQ W KDYH H SHULHQFH LQ WKH ORJLVWLFV         ,                             RX NQRZ       LUOV    RQH :LOG DQG WKHQ LW VDLG 3URRI EXW QR

     FDQ WHOO RX ZKDW LW XVHG WR EH EDFN LQ WKH          V EXW WKDW                          UHFHLSW      RX ZRXOG QRW KDYH YDOXHG WKDW FRUUHFW"

    ZRXOGQ W EH DSSOLFDEOH KHUH                                                               Exhibit 6 was, as I understood it, was either had receipts or

4    6R ZKHQ RX ZHUH JRLQJ WKURXJK DQG VSHQGLQJ RXU WLPH                                     GLGQ W    6R , EDVHG P YDOXDWLRQ RQ RQ ( KLELW



    FRPSLOLQJ WKLV OLVW      RX GLGQ W VHH VRPHWKLQJ WKDW LW V OLNH                      4    6R LI VRPHWKLQJ GLGQ W KDYH D UHFHLSW          RX ZRXOGQ W KDYH

     RX NQRZ EX DV PDQ '9'V DV RX ZDQW DQG SD RQH IODW UDWH                                  YDOXHG LW FRUUHFW"

    VKLSSLQJ RU LW V OLNH SD SOXV            IRU VKLSSLQJ DQG                                 I would have valued it, yes.

    KDQGOLQJ IRU HDFK RI WKHVH '9'V          RX MXVW KDYH QR NQRZOHGJH                   4    ,I LW GLG QRW KDYH D UHFHLSW

    HLWKHU ZD                                                                                 Yes. I would have valued it.

     It wasn't something I was looking at.                                               4    $QG ZKDW LI LW GLG KDYH D UHFHLSW"

4    2ND       7KDW V IDLU    $UH WKH SK VLFDO PHGLD DUH WKRVH XVHG                           I would also have valued it. The methodology would have

    RU DUH WKH QHZ"                                                                            UHPDLQHG WKH VDPH          $Q RI WKH WLWOHV ZKHWKHU WKH KDG

     I don't know the logistics of the companies. I would assume                              UHFHLSWV RU QRW EHFDXVH WKHUH ZHUH VRPH SULFHV WKDW ZHUH

    WKDW WKH JRW OLNH D SDUFHO RU D SDOOHW RI SULQWHG RU                                       OLVWHG RU DVVXPHG RQ WKH SDUW RI WKH 3ODLQWLII , ZRXOG

      UHFRUGHG PDWHULDOV WKDW FDPH IURP WKH GLVWULEXWRU RU WKH                               YDOXDWH WKH OLVW UHJDUGOHVV RI ZKHWKHU RU QRW LW KDG D

    SURGXFWLRQ KRXVH LI WKH SURGXFWLRQ KRXVH LV VWLOO                                        UHFHLSW

    GLVWULEXWLQJ LW   7KH EX WKHP LQ EXON EDVLFDOO                                       4    6R LI VRPHWKLQJ LV         ZKHQ ZRXOG RX QRW KDYH YDOXHG

4    'RHV SRUQRJUDSK KDYH D LV LV LW OLNH D FDU ZKHUH LW                                     VRPHWKLQJ WKDW ZDV LQ ( KLELW "

    GRHVQ W PDWWHU LI RX YH GULYHQ LW RQH PLOH LW SOXPPHWV LQ                                 Well, like I said, Exhibit 6 appeared to be a duplicate list

    YDOXH RQFH LW V EHHQ XVHG" 2U UHJDUGOHVV ZKHWKHU LW V QHZ RU                             VR , EDVHG P DSSUDLVDO RQ ( KLELW

    XVHG GRHV LW KROG UHODWLYHO WKH VDPH YDOXH"                                          4    6R LI VRPHWKLQJ ZDV LQ ( KLELW            LW VKRXOG KDYH EHHQ YDOXHG

     It plummets. Unless it has something unique to it such as a                             ,V WKDW D IDLU DVVHVVPHQW"

    SDUWLFXODU SHUIRUPHU RU VLJQDWXUH RU ZKDW KDYH RX                                         If it wasn't a duplicate, that's correct.

    DQ WKLQJ WKDW PDNHV LW VWDQG RXW VLJQLILFDQWO          XW                            4    2ND       6R LI RX EULQJ XS ( KLELW         DQG , DP JRLQJ WR VKDUH

    JHQHUDOO    LW SOXPPHWV                                                                  P VFUHHQ VR WKDW ZH FDQ DOO VHH ZKDW , P ORRNLQJ DW

           $ FDYHDW WR WKDW LI OLNH , VDLG EHIRUH LQ P                                                 7KHRUHWLFDOO    , GLG WKLV FRUUHFWO   , P RQ ( KLELW

    WHVWLPRQ     LI LW V D SRSXODU GRZQORDG VRPHWLPHV WKH RQOLQH                               DQG , P DW WKH HQG RI WKH            V    , P DW WKH EHJLQQLQJ RI

    GLVWULEXWRUV ZLOO LQFUHDVH WKH SULFH EHFDXVH LW V PRUH                                   WKH         V    DQ RX VHH WKDW 'U          DUWPDQQ"

    SRSXODU     7KH PDUNHW IOX LV EDVHG RQ GHPDQG                                             I'm scrolling. One moment. You're where now?

                   30                                                   3DJH   WR   RI                                                                         RI    VKHHWV
            Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.942 Filed 03/02/21 Page 64 of 74
     4     , P RQ 3DJH          RI ( KLELW    , DOVR KDYH LW RQ P VFUHHQ                               The valuation would be the same. That would be correct.
          $QQH DUH RX WKHUH WRR VR , FDQ SURFHHG"                                                 4    2ND    EXW WKH YDOXDWLRQ VKHHW WKH ( FHO VKHHW WKDW , KDYH XS
                        06 9$1'(5 52(.             , P KHUH                                           ULJKW QRZ LV PLVVLQJ ZKDWHYHU ZRXOG EH LQ ( KLELW     EXW QRW
         05       5((1 $5'                                                                            LQ ( KLELW    ,V WKDW FRUUHFW"
     4      RX VHH ZKHUH LW VD V 6FUHZ 0             XVEDQG 3OHDVH       WKURXJK                       Potentially, yes.
          :H ZRXOG DOO DJUHH WKDW WKDW V WKHUH"                                                                    05   5((1 $5'       2ND     1R IXUWKHU TXHVWLRQV   $QQH
           What number is that?                                                                       GR RX KDYH DQ WKLQJ"
     4              WKURXJK         WKDW V RQ ( KLELW     SDJH                                                     06 9$1'(5 52(.        , GRQ W WKLQN VR
           1199. Okay.                                                                                             05   5((1 $5'       7KHQ , P ILQH JRLQJ RII WKH UHFRUG
     4     'R ZH DOO VHH WKDW" 6R 6FUHZ 0             XVEDQG 3OHDVH        WKURXJK                    LI RX DUH
           WKRVH VKRXOG KDYH EHHQ YDOXHG LI WKH ZHUH RQ ( KLELW                                                    06 9$1'(5 52(.         HV
           RUUHFW"                                                                                            $W        SP   WKH GHSRVLWLRQ FRQFOXGHG
           That's correct.
     4     $QG ZKDW LI WKH ZHUHQ W RQ ( KLELW " 7KH ZRXOGQ W KDYH
          EHHQ YDOXHG      ,V WKDW FRUUHFW"
           They would not be in this list, no.
     4     $QG WKH ZRXOG KDYH YDOXH FRUUHFW"
           That's correct.
     4     2ND       6R LI 6FUHZ 0       XVEDQG 3OHDVH        WKURXJK      DUH QRW RQ
           WKLV ( KLELW       WKH UH QRW JRLQJ WR EH RQ RXU YDOXDWLRQ
          VKHHW      RUUHFW"
           That's correct.
     4     2ND       6R ZKHQ , KLW      RQWURO ) DQG , VHDUFKHG VFUHZ
           WKHUH V RQO RQH WLWOH ZLWK VFUHZ LQ ( KLELW           DQG LW V
           LUOV :KR 6FUHZ        LUOV



                    :RXOG RX DJUHH ZLWK WKDW 'U          DUWPDQQ"
           I'm not at that place on the spreadsheet.
     4     :HOO , P MXVW IOLSSLQJ WKURXJK EHWZHHQ ( KLELW            DQG      $QG
          ( KLELW     RQO KDV     LUOV :KR 6FUHZ      LUOV ZLWK WKH WLWOH ZRUG
          6FUHZ LQ LW      :RXOG RX DJUHH ZLWK WKDW"
           Oh, hold on. Let me go back to that. I see that.
     4     $QG WKHUH V WKHUH V QR RWKHU VFUHZ            VR LW V QRW JRLQJ WR
           KDYH ZKDW ZH VDZ DV 6FUHZ 0               XVEDQG 3OHDVH       WKURXJK
          :RXOG RX DJUHH ZLWK WKDW"
           Yes, it would appear as that, yes.
     4     2ND       6R ZH FRXOG VD LI 6FUHZ 0           XVEDQG 3OHDVH       WKURXJK
              ZDV QRW RQ ( KLELW          WKHQ LW V SUREDEO QRW RQ RXU
          YDOXDWLRQ VKHHW       ,V WKDW FRUUHFW"
           That would be likely.
     4     2ND       $QG MXVW VR WKDW ZH FDQ GRXEOH FKHFN WKLV , YH JRW LQ
           WKH VHDUFK IHDWXUH XS KHUH VFUHZ             DQG ZH VHH      LUOV :KR
          6FUHZ      LUOV ZKLFK ZH MXVW VDZ RQ ( KLELW         $QG ZH VHH       LUOV
           :KR 6FUHZ          LUOV WKHUH EXW ZH GRQ W VHH 6FUHZ 0          XVEDQG
          3OHDVH      WKURXJK
                    :RXOG RX DJUHH ZLWK WKDW"
           That appears to be missing.
     4     6R WKHUH FRXOG EH SRWHQWLDOO            RX NQRZ ZH VDZ MXVW ILYH
           WLWOHV ULJKW QRZ WKDW ZHUHQ W RQ WKH YDOXDWLRQ VKHHW EXW
           WKHUH FRXOG SRWHQWLDOO EH PDQ PRUH WKDW ZHUH OLVWHG RQ
          ( KLELW     EXW ZHUHQ W OLVWHG RQ ( KLELW        ,V WKDW FRUUHFW"
RI       VKHHWV                                                               3DJH      WR   RI                                                                         30
Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.943 Filed 03/02/21 Page 65 of 74




                                Deposition 2

                         David Werking Deposition
          Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.944 Filed 03/02/21 Page 66 of 74
                                                                                                                                     ,1'(;

                                                                                       :,71(66                                                     3$*(

                                                                                            '$9,' (//,27 :(5.,1*

                                                                                       ([DPL DWLR          E 0V 9D GHU URHN

                                                                                       ([DPL DWLR E 0U *UHH JDUG

                                                                                       5H ([DPL DWLR            E 0V 9D GHU URHN



                                                                                                            (;        ,     ,76

                                                                                       12       3*     ,'(17,),&$7,21

                                                                                                              (PDLO 6WUL J 5H 'UHDP

                                                                                                              (PDLO 6WUL J 5H 'UHDP              LWK $WWDFKPH WV

                                                                                                                 (PDLO 6WUL J 5H 'UHDP

                                                                                                              (PDLO 6WUL J 5H 'UHDP

                                                                                                   /LVW

                                                                                                     ([KLELWV     WKURXJK            HUH PDUNHG GLJLWDOO DIWHU WKH

                                                                                                 GHSRVLWLR



                                                                                                     3ODL WLII V ([KLELW       D G ([KLELW       WR WKH 0RWLR L

                                                                                                 2SSRVLWLR           HUH UHIHUH FHG D G DWWDFKHG




     5(027( $33($5$1&(6                                                                                                     -D XDU

                                                                                                                            0X FLH , GLD D

        32:(56              *5((1*$5' /$: 3//&                                                                                        DP

                  0LOHV / *UHH JDUG 3

              7KH &DUULDJH        RXVH                                                                         7 ( 5(3257(5             0     DPH LV /RUL &RSH FHUWLILHG

                      )UD NOL $YH XH                                                            VWH RJUDSKLF UHSRUWHU D G               RWDU SXEOLF L WKH 6WDWH RI

              *UD G         DYH   0,                                                        0LFKLJD           7KLV GHSRVLWLR         LV EHL J KHOG YLD YLGHRFR IHUH FL J

                                                                                            HTXLSPH W

              PJUHH JDUG          SR HUVJUHH JDUG FRP                                                   7KH     LW HVV D G UHSRUWHU DUH           RW L WKH VDPH URRP

                            $SSHDUL J R     EHKDOI RI WKH 3ODL WLII                                     7KH SDUWLHV D G WKHLU FRX VHO FR VH W WR WKLV

                                                                                            DUUD JHPH W D G                DLYH D      REMHFWLR V WR WKLV PD      HU RI

        9$1'(5 52(. /$: 3//&                                                                UHSRUWL J         3OHDVH L GLFDWH RXU DJUHHPH W E VWDWL J RXU

                  $       H 0 9D GHU URHN 3                                                     DPH D G RXU DJUHHPH W R                     WKH UHFRUG D G SOHDVH D       RX FH

                           9D   :DJR HU 5RDG                                                D    R H HOVH L WKH URRP                 LWK RX

              6SUL J /DNH 0,                                                                                   05 *5((1*$5'                 $WWRU H 0LOHV *UHH JDUG D G , DP

                                                                                            IL H      LWK WKDW       1R R H HOVH L WKH URRP

              D       H    YD GHUEURHNOD    FRP                                                                06 9$1'(5 52(.                 $WWRU H $   H 9D GHU URHN           1R R H

                      $SSHDUL J R      EHKDOI RI WKH 'HIH GD WV                             HOVH L WKH URRP               , P IL H    LWK WKDW

                                                                                                               7 ( 5(3257(5             0U :HUNL J GR RX KDYH D            R HL

                                                                                            WKH URRP          LWK RX

                                                                                                               05 :(5.,1*              1R , KDYH     RR HL     WKH URRP D G ,

                                                                                            DJUHH         LWK WKDW

                                                                                                                            '$9,' (//,27 :(5.,1*

                                                                                                        DIWHU KDYL J EHH          UHPRWHO V RU

                                                                                                                DV H[DPL HG D G WHVWLILHG DV IROOR V

RI   VKHHWV                                                           3DJH   WR   RI                                                                                                 30
      Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.945 Filed 03/02/21 Page 67 of 74
                                   (;$0,1$7,21                                                       4    2ND

    06 9$1'(5 52(.                                                                                                      05 *5((1*$5'              &D        H JR RII WKH UHFRUG IRU D

4    2ND       0U :HUNL J WKD N RX IRU EHL J                 LWK XV KHUH WRGD       ,                    VHFR G     ,   D W WR FKDW       LWK $    H DERXW VRPHWKL J

     FD VWDUW        LWK NL G RI VXPPDUL]L J         KHUH     H   KR    H JRW                                           7 ( :,71(66         2ND

    KHUH    1R        RX OLYHG    LWK RXU SDUH WV L 0LFKLJD X WLO D                                                      2II WKH UHFRUG                WR         DP

    GRPHVWLF GLVSXWH PDGH RX OHDYH                 &RUUHFW                                               06 9$1'(5 52(.

     I lived with my parents off and on. I moved in the -- I did a                                   4    6R WKLV WKLV SDUWLFXODU HPDLO            DV D FKDL        LWK RXU IDWKHU

    VKRUW VWL W      LWK WKHP DW WKH EHJL       L J RI WKH GLYRUFH WKDW                                  DV RX FD VHH           ROG R D VHFR G              R   GR , PRYH WKLV WKL J

       RXOG KDYH EHH DERXW            IURP )HEUXDU X WLO DERXW           ,P                                        RX FD VHH KLV HPDLO DGGUHVVHG WR RX R -D XDU

    JRL J WR VD DURX G -X H , OHIW D G WKH , FDPH EDFN DIWHU                                              VW    ,V WKDW FRUUHFW

    WKH GLYRUFH WR OLYH      LWK WKHP                                                                     That's what it says. I'm not sure that that's right, but I

4    2ND       :KH        RX OHIW DIWHU WKH GLYRUFH WKH PRVW UHFH W WLPH                                 KDYH     , P RW JRL J WR JR FKHFN LW ULJKW R

    WKDW RX KDYH OLYHG           LWK WKHP     KH     RX OHIW WKDW WLPH LW      DV                    4    2ND      :KDW , P SDUWLFXODUO ORRNL J DW LV WKLV VHFWLR                   KHUH

    EHFDXVH RI D GRPHVWLF GLVSXWH            &RUUHFW                                                      RXU IDWKHU LV WDONL J DERXW RXU SDVW KLVWRU                 LWK VHOOL J

     Yes, there was a -- there was a -- there was an altercation, a                                      SRU RJUDSK          LWK KLP GHVWUR L J WKDW SRU RJUDSK WKDW RX

      SK VLFDO DOWHUFDWLR         D G,      DV UHTXHVWHG E WKH SROLFH                                    WDONHG DERXW IURP KLJK VFKRRO            'R RX UHFDOO WKRVH HYH WV

    RIILFHUV WR OHDYH                                                                                     Yes.

4    2ND                                                                                             4    $ G GLG RX VHOO SRU RJUDSK L WKH SDVW

     -- for three days.                                                                                   No.

4    $ G       KH     RX OHIW WKDW ODVW WLPH       RX OHIW WKH VWDWH   RX                            4    :K       RXOG RXU SDUH WV EHOLHYH RX KDG

    PRYHG WR , GLD D D G RX OHIW DOO RI RXU VWXII                 LWK RXU                                               05 *5((1*$5'              2EMHFWLR      FDOOV IRU VSHFXODWLR

    SDUH WV      &RUUHFW                                                                                 D G REMHFWLR R UHOHYD FH

     Well, after the three days I tried to get it back, but they                                                   XW RX FD VWLOO D V HU WKDW 'DYLG

     RXOG W OHW PH R WKH SUHPLVHV              LWK P 32'6 RU D         WKL J HOVH                         Could you repeat the question?

    VR , OHIW WKH VWDWH      HV DIWHU WKDW                                                               06 9$1'(5 52(.



4    1R     DW WKDW WLPH EHFDXVH RX OHIW LW             LWK RXU SDUH WV LW                           4    ,     RXU RSL LR        K      RXOG RX WKL N WKDW RXU SDUH WV

     DV SURSHUW WKDW         DV EHL J KHOG E VRPHERG HOVH IRU RX DW                                      EHOLHYHG RX WR EH VHOOL J SRU RJUDSK

    WKDW WLPH       1R     GR RX FXUUH WO KDYH D             SURSHUW WKDW LV                              Because they are trying to get away with stealing my

    EHL J KHOG E D         ERG HOVH IRU RXU EH HILW                                                      SRVVHVVLR V

     I have no property that is being held by anybody else for my                                    4    7KLV LV EDFN L KLJK VFKRRO WKDW , P WDONL J DERXW L

    EH HILW ULJKW R                                                                                      SDUWLFXODU     7KH DUH WDONL J DERXW RX KDG D SDVW RI VHOOL J

                     05 *5((1*$5'           , P RW VXUH LI WKH FRXUW UHSRUWHU                            SRU RJUDSK        KH     RX      HUH L KLJK VFKRRO

    SLFNHG LW XS EXW , DP JRL J WR REMHFW WR WKDW R WKH EDVLV RI                                          I never sold pornography in high school. I bought a Playboy

    UHOHYD FH                                                                                            IURP D IULH G EXW , GLG W VHOO SRU RJUDSK

    06 9$1'(5 52(.                                                                                   4    2ND      , WKHVH HPDLOV          LWK RXU IDWKHU RXU HPDLO DGGUHVV ,

4    2ND            DG RX EHH       DU HG DERXW EUL JL J SRU RJUDSK L WR WKH                             FD IL G LW KHUH LV VKR L J DV RPLN RPLN                   KRWPDLO FRP       ,V

    KRXVH EHIRUH RX PRYHG L              LWK RXU SDUH WV WKH ODVW WLPH                                   WKDW FRUUHFW

     I -- when I was under the age of 18 I remember borrowing a                                           Yes.

      SRU 9 6 IURP P IULH G              UH W GR       WKH VWUHHW D G WKH                            4    ,V WKDW RXU HPDLO DGGUHVV R

    GHVWUR HG LW D G WKH VDLG D ORW RI WKL JV                                                             That is my email address now.

4    2ND                                                                                             4    :RXOG RX VD WKDW LV D IDLUO X LTXH HPDLO DGGUHVV RU LV

     I'm not sure if that was one of them, but when I came back I                                        WKDW D IDLUO FRPPR HPDLO DGGUHVV

    PDGH VXUH WR KDYH D YHUEDO FR WUDFW WKDW P EHOR JL JV                   RXOG                                        05 *5((1*$5'              2EMHFWLR      FDOOV IRU VSHFXODWLR

     RW EH GHVWUR HG                                                                                     06 9$1'(5 52(.

4    , P JRL J WR VKDUH P VFUHH               LWK SURSRVHG ([KLELW          &D      RX               4         DYH RX VHH D           RWKHU HPDLO DGGUHVVHV WKDW DUH VLPLODU WR

    VHH WKLV     ,W V D $GREH GRFXPH W WKDW ORRNV OLNH D HPDLO                                            RXU HPDLO DGGUHVV

     Uh-huh.                                                                                              I -- I don't know.

4    'R RX UHFRJ L]H WKDW RX VH W HPDLOV WR RXU IDWKHU EDFN D G                                      4    :KHUH GLG RX FRPH XS              LWK WKH LGHD IRU WKDW HPDLO DGGUHVV

    IRUWK                                                                                                               05 *5((1*$5'              2EMHFWLR      UHOHYD FH

     Yes, I sent -- I sent emails to my father.                                                          06 9$1'(5 52(.

                     30                                                             3DJH   WR   RI                                                                                   RI    VKHHWV
                 Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.946 Filed 03/02/21 Page 68 of 74
     4       ,           RXU L WHUURJDWRULHV RX            HUH DVNHG     KHWKHU RX KDG D                           4    :KDW GRHV WKH 5 GHVLJ DWLR L &' 5 D G '9' 5 PHD

         N R OHGJH RI WKH VLWH                  RU EX           'R RX UHFDOO WKDW                                       Recordable.

             Yes.                                                                                                  4    2ND       6R WKDW PHD V RX FD WDNH FR WH W IURP R H PHGLXP

     4       $ G RX D V HUHG WKDW RX KDG R VXFK N R OHGJH                               ,V WKDW                        VD     VWUHDPL J D G GR          ORDG LW R WR WKHVH GLVFV          &RUUHFW

         FRUUHFW                                                                                                        All -- so it wasn't -- some of those discs were free

             That is correct.                                                                                          FRPSLODWLR V SHRSOH            RXOG VH G PH FRPSLODWLR V DOVR           KH ,

     4       2ND            :KH         H GLG D *RRJOH VHDUFK RI RXU HPDLO DGGUHVV LW                                   PDGH SXUFKDVHV EXW ,             DV W     ,     DV W VWUHDPL J LW       ,

         FDPH XS                LWK D VLWH     RU EX        IRU WKDW HPDLO DGGUHVV      'R RX                               RXOG JR WR WKH     HEVLWHV D G ,       RXOG FOLFN WKH GR            ,

         KDYH D                LGHD    K WKDW       RXOG EH                                                             RXOG XVH WKH PL XWHV WR EX LW WR GR                 ORDG LW

             I have no idea.                                                                                       4    6R RX         HUH DFWXDOO EX L J WKH WLWOHV WR FODULI

                                 05 *5((1*$5'               &DOOV IRU UHOHYD FH      H[FXVH PH                          Yeah.

         FDOOV IRU VSHFXODWLR                  0 DSRORJLHV                                                         4          RU RX     HUH SD L J WR DFFHVV WKHP YLD VWUHDPL J

         06 9$1'(5 52(.                                                                                                 Well, there was only one way to do it, you know. It wasn't --

     4       'R RX KDYH D UHODWLR VKLS                     LWK WKH    HEVLWH    RU EX                                       , GR W WKL N WKH      RXOG VHOO LW VWUHDPL J LI RX FRXOG

             I have never heard of them before.                                                                        GR     ORDG WKH VWUHDP         , P RW D WHFK SHUVR

     4       :KDW DERXW WKH                 HEVLWHV WKDW RX UHIHUH FH L ([KLELW            ,P                      4    , P RW IDPLOLDU         LWK WKH SRU RJUDSKLF         RUOG      'R WKHVH FDUGV

         VKR L J R                     RX3RU RU [ DPVWHU GR RX KDYH D UHODWLR VKLS                                     JLYH RX DFFHVV YLD VWUHDPL J             KHUH RX FD            DWFK RU GR WKH

             LWK HLWKHU RI WKRVH VLWHV                                                                                 JLYH RX WKH ULJKWV WR R             WKH FR WH W

             I know they exist.                                                                                         They -- you use them and then they send you the link to the

     4       'R RX EX RU VHOO SRU RJUDSK R WKRVH VLWHV                                                                      PRYLH D G WKH        RX SXW WKH PRYLH R WKH GLVF XVL J WKH

             No.                                                                                                       VRIW DUH WKDW , JRW IRU IUHH R WKH L WHU HW

     4       0RYL J R WR ([KLELW                    DJDL     D HPDLO EHW HH         RX D G RXU                     4    6R RX UH HVVH WLDOO JHWWL J FR WH W RX GLG W SD IRU

         IDWKHU -D XDU                 VW    , WKLV R H RX DUH WDONL J DERXW WKH                                       &RUUHFW

         LWHPV WKDW              HUH GHVWUR HG         'R RX UHFDOO HPDLOV DURX G WKDW                                  No, but -- but --

         VXEMHFW               'R RX UHFDOO WKLV SDUWLFXODU HPDLO              KHUH RX VDLG                                            05 *5((1*$5'             2EMHFWLR



         WKHUH LV                RX JDYH KLP D JH HUDO OLVW RI WKH PRYLHV D G WKH                                       Promotionals. They gave it to me. They said you have these

         DOEXPV D G VDLG WKDW WKHUH                    HUH DERXW          ILOOHG '95V VLF@                             PL XWHV IRU IUHH

         D G &' 5V L WKHUH                                                                                             06 9$1'(5 52(.

             I remember that, yes. That is incorrect though.                                                       4        RX KDYH JRW         GLVFV      ,W LV D VLJ LILFD W XPEHU RI GLVFV

     4           R        VR                                                                                           ,V WKDW D W SLFDO       , PHD            GLVFV

             At the time my wife, she had this thing, it's called Amazon                                                I only burned about 100 of them. The 400, they were all

         3ULPH D G                KH        RX KDYH $PD]R 3ULPH RX FD JHW IUHH &'V D G                                 FRPSLODWLR V RI OLNH       H     D W RX WR EX WKLV             H DUH JRL J WR

         PRYLHV R LW                  $ G,      ,   RXOG WDNH WKH &'V D G WKH '9'V D G                                 VH G RX D EX FK RI VFH HV IURP PRYLHV

         ,       RXOG SXW WKHP R D GLVF VR WKDW , FRXOG                   DWFK WKHP R WKH                          4    0RYL J R         RX     HUH UHTXHVWHG WR SURGXFH DOO RI RXU UHFHLSWV

         79          ,     D WHG WR         DWFK LW R WKH ELJ VFUHH 79                                                 IRU RXU SXUFKDVHV L WKH SURGXFWLR UHTXHVW                      'R RX UHFDOO

     4       6R RX              RXOG SLUDWH WKHP                                                                       WKDW

             I didn't think of it as pirating it. I thought of as moving                                                I sent all the -- yes, I recall that.

         LW IURP R H SODFH WR D RWKHU                      LWKRXW D      LWKRXW D FDEOH                            4        RX VH W D IH      ED N VWDWHPH WV DV           L OLHX RI UHFHLSWV

     4           DG RX SXUFKDVHG WKH ULJKWV WR WKRVH PRYLHV D G                                                        &RUUHFW

             Well, Amazon does, and I had a bunch of -- I had a bunch of                                                Well, they said they wanted all of the receipts, so I sent

         WKHVH L GLFDWL J                    7KHVH DUH       WKHVH DUH IUHH PL XWHV D G                                WKHP HYHU VL JOH SLHFH RI L IRUPDWLR , FRXOG

             RX JHW WKHP               KH     RX EX '9'V D G 9 6HV D G RX JR WR WKH                                4    2ND       ([KLELW      , EHOLHYH        R WKDW LV      WKDW LV

             HEVLWH D G WKH JLYH RX WKH IUHH PL XWHV D G WKH                            RX JR                          WDONV DERXW D VL JOH UHFHLSW IRU XS DUGV RI                          'R RX

         D G JHW                JHW WKH PRYLHV WR GR           ORDG                                                    UHFDOO WKLV

     4       6R RX EX WKH ULJKWV WR WKH PRYLHV DW WKDW WLPH                                                             Yeah.

             Well, I would assume if they are a company that is selling the                                        4    :KHUH LV WKLV UHFHLSW

         PRYLHV WKDW WKH DUH DOVR JLYL J RX WKH ULJKWV WR WKH                             MXVW                          That receipt is in D. Werking evidence. It's a big folder and

         OLNH $PD]R                , PHD                                                                               LW KDV     RK    RX PHD R WKH             , GLG W       , GLG W EX WKDW

     4       :HOO                                                                                                       LWK &KDVH       &KDVH LV P         H   ED N

             That's what I thought.                                                                                4    7KHVH DUH WKH UHVSR VHV WR WKH SURGXFWLR UHTXHVW RX JDYH PH

RI   VKHHWV                                                                                       3DJH   WR   RI                                                                                        30
          Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.947 Filed 03/02/21 Page 69 of 74
      Right, but there was a big file that I sent to the police                                                H[KDXVWLYH OLVWV          'R WKRVH FUHDWH HYHU WLWOH L            RXU

    RIILFHUV WKDW KDG DOO RI WKH         , FD UHVH G LW WR RX LI RX                                            FROOHFWLR

     HHG LW                                                                                                      Those, I wrote down everything I could remember. I'm sure

4         RX   HUH DVNHG WR SURGXFH DOO UHFHLSWV             RX GLG RW SURGXFH                                 WKHUH LV PRUH PRYLHV             $ G DV , WROG 0LOHV WKHUH LV PRUH

    DOO UHFHLSWV VR , DP DVNL J          KHUH WKH DUH                                                            VWXII L WKH KRXVH WKDW WKH GHVWUR HG EXW , MXVW FD W

      I gave D. Werking evidence to Miles.                                                                     UHPHPEHU LW          , GLG W     ULWH LW GR        ,    , GR W KDYH WKDW

                    06 9$1'(5 52(.               0LOHV                                                         HYLGH FH

                    05 *5((1*$5'            :H FD JR RII WKH UHFRUG KHUH D G                 H             4     :HOO      RX VSRNH RI RXU GLYRUFH DWWRU H KDYL J VRPH RI WKHVH

    FD FKDW DERXW WKLV                                                                                         OLVWV    :KH        HUH WKHVH OLVWV RULJL DOO FUHDWHG EHIRUH RU

                        2II WKH UHFRUG            WR            DP                                             DIWHU WKH GHVWUXFWLR

    06 9$1'(5 52(.                                                                                               Oh, before. They were -- these lists were created during.

4     ,    LOO VNLS P      H[W TXHVWLR WKH             KLFK LV DERXW WKH                                       :KH        RX JHW GLYRUFHG RX PDNH D OLVW RI DVVHWV D G GHEWV D G

      UHPDL GHU RI WKH UHFHLSWV IURP ([KLELW                WKDW     DV L WKH                                  WKH UHDOO          D W WR N R       KDW V L      RXU KRXVH        6R , KDG MXVW

    L LWLDO SOHDGL J                                                                                           JRW NLFNHG RXW D G WKH              D WHG LW LW        DV IUHVK L P

               , WKH L WHUURJDWRULHV RX          HUH DVNHG WKH DPH               WR                            PHPRU

    SURGXFH WKH DPHV RI SXEOLVKHUV SURGXFHUV HW FHWHUD RI WKH                                              4     $ G VR RX PDGH WKLV WKHVH OLVWV E JRL J WKURXJK RXU

    WLWOHV VR WKDW 'U       DUWPD      FRXOG EHWWHU DSSUDLVH WKHP D G                                          LWHPV KHUH LV D YLGHR KHUH LV WKH WLWOH KHUH LV WKH YLGHR

     RX GLG RW SURGXFH WKRVH             7KHUH     DV D REMHFWLR R WKRVH                                       KHUH LV WKH WLWOH HW FHWHUD

    , GR W FDUH DERXW WKH R HV WKDW              HUH DEOH WR EH DSSUDLVHG                                        I -- I was -- my -- my wife, she was nice, she gave me my

    EXW IRU WKH WLWOHV WKDW        HUH X DEOH WR EH GHWHUPL HG                                                 MRXU DO EDFN         KH , DVNHG IRU P MRXU DO L GLFDWL J                  EHFDXVH

    SDUWLFXODUO EHFDXVH WKH           HUH YDJXH ,          RXOG OLNH WKRVH       'R                            , NHHS P MRXU DO DURX G WR               ULWH GR        P PHPRULHV D G VWXII

     RX KDYH WKH SURGXFHU WLWOH DFWRUV HW FHWHUD IRU WKRVH                                                     D G LW     DV DOUHDG L WKHUH

    LWHPV                                                                                                  4     2ND          6R WKHUH     HUH D XPEHU RI WLWOHV WKDW            HUH WXU HG RYHU

      All I have is my memory. We are -- we are years away from me                                             WR WKH 2WWD D &RX W 6KHULII V 'HSDUWPH W WKLV SDVW                        D HDU

    EHL J DEOH WR GR WKDW                                                                                            DJR IDOO           IDOO   $ XPEHU RI WKRVH WLWOHV           HUH RW



4     6R IRU H[DPSOH WKH WLWOH            9 6 WLWOH $PDWHXUV WKHUH LV R                                        L FOXGHG L WKLV ([KLELW            D G    VSHFLILFDOO 0RWKHU 'DXJKWHU

    SURGXFHU OLVWHG WKHUH LV R HDU OLVWHG WKHUH LV R IXUWKHU                                                   ([FKD JH &OXE ILOPV 1DXJKW $PDWHXU                      RPH 9LGHRV 0RWKHU 6R

    L IRUPDWLR WKD $PDWHXUV               KLFK     DV RW                                                       6HFUHWV          URWKHU $ G 6LVWHU 8          DWXUDO 6H[ 6KH ,V 7XU L J

      That -- that's what was written on the disc, on the VHS copy.                                            9LRODWLR RI 7UL D 0LWFKHOO            RU 0LFKDHOV 7XU L J 8S

      7KDW       VR ,    URWH GR      WKH WLWOH RI WKH PRYLH DV LW          DV                                 7HH HUV 7HH           DE VLWWHUV     :RXOG WKHUH EH D UHDVR WKDW WKHVH

     ULWWH R WKH 9 6 LWVHOI                                                                                    WLWOHV     HUH RW L FOXGHG L         RXU ([KLELWV        D G

4     2ND       :K GLG RX FUHDWH WKHVH OLVWV                                                                     Some of those were compilations. I didn't pay attention to

      I -- as someone with adult attention deficit disorder, I am                                              WKH FRPSLODWLR V WKDW SHRSOH             RXOG VH G PH          7KH SRU

    DO D V PDNL J OLVWV RI          EHFDXVH , HYHU N R                 RX N R         ,                        FRPSD LHV WKH              RXOG PDNH WKHVH FRPSLODWLR V              , GLG W SD

     D W WR EH FRJ L]D W RI WKH           RUOG DURX G PH           , KDYH                                      DWWH WLR WR WKH WLWOHV RI WKDW            RX N R        FRPSLODWLR V ,

    GLVWUDFWLELOLW LVVXHV      , IRUJHW , N R          , IRUJHW WKL JV D G                                     N R        RX DUH RW D SRU SHUVR              EXW FRPSLODWLR V JHW SDVVHG

    LW V D FRSL J PHFKD LVP IRU PH                                                                             DURX G DOO RI WKH WLPH           7KHUH DUH UHDOO FKHDS WR PDNH                 /RWV

4     , P RW VXUH LI 0LOHV WROG RX WKLV EXW                KH      H WDONHG WR                                 RI SHRSOH JHW D          R HG E WKHP          6R WKH      WKHUH      HUH D IH

    'U     DUWPD         HVWHUGD VKH VSRNH RI FXVWRP FRPPLVVLR HG ILOPV                                        WKDW , KDG RW UHPHPEHUHG D G VR , SXW WKRVH R WKH OLVW WKH

    D G WKDW WKRVH        HUH GLIILFXOW WR HYDOXDWH EHFDXVH RI WKHLU                                             KH             KH WKH UHPL GHG PH             $JDL     LW V OLNH      IRU PH

    X LTXH DWXUH          :HUH WKHUH D      FXVWRP FRPPLVVLR HG ILOPV L                                        PHPRU LV OLNH LI , WRXFK LW , UHPHPEHU LW , FD UHPHPEHU D

     RXU FROOHFWLR WR RXU UHFROOHFWLR                                                                          ORW DERXW LW        XW     KH , P D D IURP LW             KH LW V RW           RX

      No, I didn't make any -- I didn't have any custom films                                                  N R       L P HYHU GD OLIH LW V OLNH RRK                 RX N R         , GR

    GR H                                                                                                        RX N R          VR WKDW , UHDOO      , UHDOO UHO R WKH OLVWV D

4     2ND                                                                                                      ORW

      I saw that one was semi custom. I just bought it. It was in                                          4     6R LI RX UHO R WKHVH OLVWV LI WKHVH OLVWV DUH DV FRPSOHWH

    D ER[                                                                                                      DV RX FD PDNH WKHP                 HW WKHVH LWHPV        HUH OHIW RII RI WKHP

4     2ND       $UH WKH OLVWV WKDW RX FUHDWHG WKDW 0LOHV ILOHG DV                                               KR       GR     HN R      RWKHU VWXII    DV W OHIW RII RI WKHP RU LI

    3ODL WLII V ([KLELWV      D G     UHFHLSW RI SURSHUW D G OLVW RI                                           WKL JV      HUH RW DGGHG           KHUH PD EH RX          D WHG WKHP EXW GLG W

    PLVVL J LWHPV WKHVH DUH IURP WKH L LWLDO SOHDGL J DUH WKRVH                                                KDYH WKHP HW

                     30                                                                   3DJH   WR   RI                                                                                             RI   VKHHWV
              Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.948 Filed 03/02/21 Page 70 of 74
             I just did the best job I could.                                                                  4    6R RX GLG RW MXVW H MR                  RX GLG RW       VRUU     /HW PH

     4       :RXOG RX KDYH SXW LWHPV WKDW RX                   WKDW      HUH RXU TXRWH                             UHSKUDVH WKDW

         X TXRWH          LVK OLVW R WKHVH DPR JVW WKHVH WLWOHV                                                               RX GLG RW R O SXUFKDVH WKH PDMRULW RI

             No.                                                                                                   SRU RJUDSKLF PDWHULDO IRU DURXVDO SXUSRVHV                RX DOVR YLH HG LW

     4       6R LW V RXU V RU WHVWLPR               WKDW HYHU WLWOH R KHUH RX                                      DV DUW     ,V WKDW FRUUHFW

         R        HG                                                                                                Yes.

             Yes.                                                                                              4    2ND        6R WKHUH     DV D     WKHUH       DV D TXHVWLR DERXW D 9 6 L

                          06 9$1'(5 52(.              2ND       7KDW V DOO , KDYH JRW IRU                          SDUWLFXODU WKDW WKH R O L IRUPDWLR              RX KDG      DV $PDWHXUV         'R

         ULJKW R                                                                                                    RX UHPHPEHU WKDW TXHVWLR

                       RX DUH PXWHG 0LOHV                                                                           Yes, I do.

                          05 *5((1*$5'              7KD N RX $            H                                    4    $SSUR[LPDWHO KR             PD      RI WKH YLGHRV YLGHRV '9'V             WKH

                                             (;$0,1$7,21                                                           WLWOHV     H     LOO XVH WKDW WHUP    $SSUR[LPDWHO KR           PD     RI WKH

         05 *5((1*$5'                                                                                              WLWOHV    HUH RX OHVV WKD FR ILGH W L WKH DPH RI

     4       'DYLG VR ,      D W WR DVN D IH        TXHVWLR V        RX VDLG VRPHWKL J                              I was always very confident in the name of the titles.

             DV VHPL FXVWRP           :KDW LV VHPL FXVWRP                                                      4    6R $PDWHXUV LV WKH H[FHSWLR               RW WKH UXOH WKDW RX          HUH

             That's what the lady who was doing the appraisal said about                                            Right.

         /HVELD 3LVV 3DUW             6KH VDLG LW     DV VHPL FXVWRP            $ G , GR W                     4    2ND        &D      RX EDOOSDUN KR       PD      RX    HUH W      RX N R

             N R        KDW LW PHD V EHFDXVH ,             EX L J FXVWRP YLGHRV DUH                                L FUHGLEO FR ILGH W RI WKH DPH

              RW       DUH RW D WKL J L P           RUOG    7KDW V       WKDW V H                                   I was very -- I am very confident of all of the names that I

             HLUG VWXII    , DP MXVW EX L J WKH UHJXODU               LI LW V       D G                            SXW GR

             LW KDV JRW D ER[ D ELJ ER[ D G LW KDV JRW D ODG                     LWK D                         4    2ND        7KHUH     DV GLVFXVVLR DERXW WKH YHUDFLW RI WKH OLVWV

             HLUG SHUP D G DLOV D G              RX N R       D G LW ORRNV OLNH LW V                               WKDW RX DGGHG D G ,             D W WR    , EHOLHYH 0V 9D GHU URHN

         NL G RI FRRO WKH , P EX L J LW                                                                            DVNHG WKLV EXW ,        D W WR PDNH VXUH WKDW         H JHW LW GR       IRU

     4       ([FXVH PH       2ND        :HUH RX EX L J WKH SRU RJUDSK EHFDXVH RX                                   WKH UHFRUG        7KH H[KLELWV D G , DP JRL J WR VKDUH P VFUHH

         H MR HG         DWFKL J LW IRU LWV VH[XDO DWXUH RU GLG RX EX WKH                                          D G WKLV LV DO D V D



         SRU RJUDSK EHFDXVH RX H MR HG WKH VHW GHVLJ D G WKH FRU                                                   KROG     RXU EUHDWK D G PDNH VXUH , GR W VFUH                LW XS PRPH W

         GLDORJXH D G           RX N R       WKH PDNHXS RU       DV LW D FRPEL DWLR                                7KLV LV ([KLELW        D OLVW RI PLVVL J LWHPV        KLFK KDYH          9 6

         WKHUHRI        , WKH VDPH        D WKDW VRPH SHRSOH H MR                 DWFKL J EDG                      WLWOHV D G DERXW             '9' WLWOHV       $ G ([KLELW       UHFHLSWV RI

         PRYLHV         RW EHFDXVH WKH WKL N WKH PRYLH LV JRRG EXW EHFDXVH                                         SURSHUW          KLFK KDV DERXW                RX DUH IDPLOLDU       LWK ERWK

         LW V IX WR       DWFK EDG PRYLHV                                                                          RI WKHVH H[KLELWV       ,V WKDW FRUUHFW

                          06 9$1'(5 52(.              , DP JRL J WR REMHFW R                                        Yes.

         UHOHYD FH                                                                                             4         RX PDGH WKHVH OLVWV       &RUUHFW

         05 *5((1*$5'                                                                                               Yes.

     4       $UH RX                                                                                            4    $ G LV WKHUH D         WKL J R WKRVH W R OLVWV WKDW RX GLG RW

             Yeah. Well, yeah, I think I bought it for a couple reasons.                                           EX

         ,     , H MR FKHHVH           , GR W WKL N RI LW DV FKHHVH             , WKL N                             No, I bought everything.

             FKHHVH DV D DUW IRUP            &KHHVH LV VRPHWKL J RX DUH GRL J                                  4    ,V WKHUH D        WKL J R WKRVH W R OLVWV WKDW RX GLG RW SD

         GHOLEHUDWHO WR GUD            KXPRU L WR D VLWXDWLR          EXW RWKL J LV                                IRU

             KH          KH VRPHERG LV GRL J VRPHWKL J                    KHOOR                                     Well, I already listed the things as -- that were given to me

     4       , KHDU RX          RX DUH JRRG                                                                        DV JLIWV

             Okay. When people are having an intimate expression of                                            4    2ND        $ G WKRVH WKRVH          HUH L UHVSR VHV WR 0V 9D GHU URHN V

             WKHPVHOYHV VRPHWLPHV , IHHO OLNH WKHUH LV                   WKHUH LV D                                L WHUURJDWRULHV       &RUUHFW

         KR HVW WKHUH WKDW , IL G ODFNL J L DOPRVW D                      NL G RI PRYLH                             Yeah.

             D G , IL G KR HVW ODFNL J D ORW L WKH              RUOG      $ G VR ,                             4    :HUH WKHUH D          WKL J R WKHUH           DV WKHUH D       WKL J R WKHUH

         YDOXH         , UHDOO YDOXH KR HVW         D G , UHDOO YDOXH EHL J DEOH                                   WKDW RX GR          ORDGHG    LWKRXW SD L J IRU

             WR EH FRPSOHWHO L WLPDWH D G EH FRPSOHWHO                          RX N R                              Well, I already talked about the -- I mean, downloading

         EDUL J LW DOO WR WKH         RUOG    , PHD    WKDW V D SR HUIXO                                             LWKRXW SD L J IRU

         VWDWHPH W         1R     ,    RXOG    DWFK WKHVH WKL JV PD EH R FH D G                                4    /HW PH UHSKUDVH WKH TXHVWLR              ,V WKHUH D     WKL J R WKHUH WKDW

             WKH ,      RXOG SXW WKHP D D EHFDXVH VRPH GD , N R                           WKDW D                    RX GLG RW EHOLHYH RX KDG D OHJDO ULJKW WR REWDL

         FH VRU LV FRPL J WR WDNH LW D D                                                                            No, I had legal rights. I believed that I had legal rights to

RI   VKHHWV                                                                                   3DJH   WR   RI                                                                                            30
         Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.949 Filed 03/02/21 Page 71 of 74
    REWDL HYHU WKL J R WKDW OLVW                                                                        4        XW LI LW V OLVWHG L ([KLELW      LW V RW HFHVVDULO OLVWHG

4       'LG RX JR WR D           WRUUH WL J VLWHV OLNH         LW7RUUH W RU 7KH                             L ([KLELW         ,V WKDW FRUUHFW

    3LUDWH       D WR GR       ORDG D        RI WKRVH WLWOHV                                                  Right.

        No, I didn't. I didn't go to torrent sites at all. I like                                       4     6R D G WKLV LV FR IXVL J D G 0V 9D GHU URHN D G , KDG D

    SD L J DUWLVWV WR GR WKH MRE WKDW WKH KDYH EHH WDVNHG E *RG                                             WRXJK WLPH        RUNL J WKURXJK WKLV     LWK WKH H[SHUW HVWHUGD                VR

        LWK                                                                                                  , MXVW     D W WR VD WKLV DJDL       D G , UHDOL]HG WKDW , MXVW

4       $ G GLG RX JR WR D             SHHU WR SHHU VLWHV OLNH /LPH LUH .DD]D                               DVNHG LW EXW ,        D W WR PDNH VXUH       H JHW LW GR        EHFDXVH         H

    1DSVWHU L LWV KH GD                'LG RX JR WR D          WKL J OLNH WKDW WR                           DUH DOO R WKH VDPH SDJH EHFDXVH RX DUH WKH R H WKDW FUHDWHG

    GR        ORDG WKRVH PDWHULDOV                                                                          WKHVH OLVWV      (YHU WKL J R ([KLELW         LV R ([KLELW         EXW RW

        No. No, sir.                                                                                        HYHU WKL J R ([KLELW          LV L ([KLELW       6R ([KLELW        LV D

4       6R WKH R O WKL JV R WKRVH OLVWV WKDW RX GLG W SD IRU RX                                             VPDOOHU VXEVHW RI ([KLELW           ,V WKDW FRUUHFW

        HUH JLYH          RX     HUH FRPSHG WKHP EHFDXVH RX KDG SXUFKDVHG                                     Yes.

    RWKHU WKL JV WKURXJK WKH SURGXFWLR KRXVH                      ,V WKDW FRUUHFW                       4     2ND      $ G GLG RX SXUFKDVH HYHU WKL J R ([KLELW

        That's correct.                                                                                       I purchased it? Yes, I purchased everything on Exhibit 6.

4       2ND       7KHUH     DV VRPH GLVFXVVLR            HVWHUGD      D G , UHDOL]H RX                  4     $ G WKHUH LV DERXW              9 6HV   ,V WKDW FRUUHFW        , P VRUU

        HUH W KHUH DERXW WLWOHV L YROYL J D LPDOV                  :HUH WKHUH D                             WKHUH LV DERXW                    9 6HV R ([KLELW          'RHV WKDW IHHO

    WLWOHV L YROYL J D LPDOV L              RXU FROOHFWLR                                                   DERXW FRUUHFW DERXW KR            ELJ RXU FROOHFWLR        DV

        Yeah, I bought some titles involving animals --                                                       Yeah.

4       :DV                                                                                             4     $ G RX SDLG IRU DOO             RI WKRVH WKRVH 9 6HV           &RUUHFW

        -- just to see what it was about.                                                                     Right.

4       $SSUR[LPDWHO KR           PD        WLWOHV    DV WKDW                                           4     $ G WKHUH DUH , WKL N LW LV                                      '9'V R

        Eight or ten.                                                                                       ([KLELW       'LG RX SD IRU DOO                RI WKRVH '9'V

4       6R LW     DV D YHU VPDOO SRUWLR RI WKH FROOHFWLR                                                      Yes, I paid for all of those.

        Yes.                                                                                            4     6R WKDW LV MXVW RYHU              LWHPV DOO WRJHWKHU D G RX SDLG

4       $ G KR      GLG RX SXUFKDVH WKRVH                                                                   IRU DOO           LWHPV



        I bought -- I had a punk magazine and it was in the -- in the                                         Uh-huh, yes.

    EDFN RI R H P SX N PDJD]L HV                      7KHUH     DV D DG IRU *RRVHEXPSV                  4     $ G 0V 9D GHU URHN VKR HG RX

    *UDSKL[ D G LW          DV     ,        D G,      URWH WR WKHP     7KLV     RXOG                                         05 *5((1*$5'          $ G $      H LI RX         D W WR SRL W PH

    EH L WKH ROGH GD V                 RX    ULWH OHWWHUV D G RX JHW FDWDORJV                               WR    KLFK H[KLELW LW     DV LW    DV DERXW        '9'V D G

    6R ,        URWH D OHWWHU , JRW D FDWDORJ WKHUH D G WKH               ODWHU                                              06 9$1'(5 52(.            HDK WKDW        RXOG KDYH EHH ([KLELW

    R     , XVHG D FUHGLW FDUG R VRPH                 HEVLWH

4       2ND       $ G RX SUHYLRXVO WHVWLILHG WKDW RX FUHDWHG ([KLELW                                        05 *5((1*$5'

          7KLV LV ([KLELW          KDW , KDYH R P VFUHH                 D G OHW PH                      4     /HW PH EUL J WKDW XS        , VWRSSHG VKDUL J P VFUHH VR RX JX V

         VHH LI , FD PRYH WKLV              ([KLELW     D G ([KLELW           RX                            GR W VHH HPDLOV WR RWKHU FOLH WV          $ DWWRU H GLG WKDW R D

    FUHDWHG WKHVH W R OLVWV            &RUUHFW                                                              WULDO ,   DV L      VR , OHDU HG P OHVVR WKHUH

        Yes.                                                                                                          ([KLELW       2ND    'DYLG , DP VKR L J RX               KDW

4       $ G      KDW V WKH GLIIHUH FH         :KDW      RXOG RX SXW L ([KLELW                               0V 9D GHU URHN KDV SUHYLRXVO PDUNHG DV ([KLELW                           7KLV    DV

        YHUVXV ([KLELW           :KDW LV WKH GLIIHUH FH EHW HH WKH W R                                           D HPDLO WR RXU IDWKHU R -D XDU              VW RI            'R RX

    OLVWV                                                                                                   UHFRJ L]H WKLV HPDLO

        Scroll back to Exhibit 5, please. Receipts of property. And                                           Yes, I do.

        ([KLELW       RXOG EH      KDW       /LVW RI PLVVL J LWHPV       6R WKH                         4     2ND         RX WDONHG DERXW WKDW D IH        PL XWHV DJR        $ G RX

    GLIIHUH FH LV OLVW RI PLVVL J LWHPV D G UHFHLSWV                                                         VWDWHG WKHUH        HUH DOVR DERXW             H[FXVH PH            ILOOHG

4       6R OHW                                                                                              '9' 5V D G &' 5V L WKHUH             $ G RX W SHG WKDW            &RUUHFW

        There are some things I -- I know I don't have. The receipt                                           Yeah.

        RXOG EH WKH OHWWHU WR P OD             HU D G WKLV N R L J WKDW ,                               4     1R      WKRVH         ILOOHG '9' 5V D G &' 5V DUH WKH OLVWHG L

        KDYH LW     , KDG      , NHSW DOO RI WKH UHFHLSWV EXW WKRVH                                         ([KLELW

    UHFHLSWV JRW GHVWUR HG E WKH GHIH GD WV                                                                   I listed them down at the bottom under miscellaneous. I was

4       6R LI VRPHWKL J LV OLVWHG L ([KLELW               LW LV DOVR OLVWHG L                                 WKL NL J RI LW DV PLVFHOOD HRXV VWXII          , GLG W        D W WR

    ([KLELW         ,V WKDW FRUUHFW                                                                         FKDUJH P SDUH WV IRU D            WKL J WKDW     EHFDXVH WKHVH

        Yeah.                                                                                               FRPSLODWLR V WKH JLYH RX WKH DUH UHDOO                   UHDOO FKHDS D G

                      30                                                               3DJH   WR   RI                                                                                       RI    VKHHWV
              Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.950 Filed 03/02/21 Page 72 of 74
         WKH DUH UHDOO            RX N R         ER          WKH       WKH V HDW D ORW                                       D '9' VR RX FRXOG               DWFK WKHP R D 79            ,V WKDW FRUUHFW

          RX N R        PDNL J WKRVH           7KH GR W              , DP MXVW NLGGL J              RX                       Yeah.

         N R      LW V YHU VLOO       EXW WKH GR W                 RUN YHU KDUG L PDNL J                                4    'LG RX HYHU VHOO WKRVH FRSLHV

          WKHP      0RVW RI WKH WLPH WKH GR W                      RUN DW DOO      XW     RX                                 No, I just -- I just -- I never sold them. I just wanted to

         N R      , MXVW      , GLG W        D W WR FKDUJH WKHP IRU LW EXW ,                                                 DWFK WKHP R WKH 79               , ILJXUHG ,      RX N R         HYH WXDOO

         N H    WKDW       RX N R       LI WKH VROG WKHP WKH DUH                    RUWK                                     RX N R        ,   RXOG JHW WKH PR H              KH ,       RXOG JHW WKH PR H ,

         VRPHWKL J VR , MXVW VDLG RND                       HOO OHW V FKDUJH WKHP WKH                                        RXOG EX D FRS             D G       EHFDXVH ,    D W WR VXSSRUW WKH

         SULFH IRU &' 5V D G '9' 5V                                                                                         DUWLVWV EXW ULJKW WKH , GLG W KDYH D ORW RI PR H                        ,W    DV

     4    6R WKRVH            ILOOHG &' 5V D G '9' 5V GR RW PDNH XS D                                RI WKH                 YHU WLJKW      ,    DV WU L J WR VDYH VDYH VDYH EHFDXVH ,                    DV NL G

                 9 6HV D G                                                                                                  RI     RUULHG DERXW WKH HFR RP WKH                , VWLOO DP       XW        R ,

          That's correct.                                                                                                         HYHU WKRXJKW RI           , WKRXJKW DERXW JHW             RX N R         ,

     4    2ND        $ G      HUH D         RI WKH             9 6HV RU '9'V VR WKDW                                        WKRXJKW DERXW WKHP DV NL G RI WUDVK                ,W V NL G RI OLNH WKH

         D G FKD JH           HUH D         RI WKRVH UHFRUGDEOH FRSLHV RU                 HUH WKH                           GHEULV RI WKH       RUOG

         DOO UHFHLYHG IURP D SURGXFWLR KRXVH                                                                            4        RX KDG D OHJDO ULJKW WR          DWFK WKRVH IURP D $PD]R 3ULPH

          Any -- any -- any DVD-Rs I bought were official DVD-Rs from                                                       PHPEHUVKLS RU D 1HWIOL[ PHPEHUVKLS RU                    KDWHYHU

         WKH FRPSD            7KLV LV       KHUH LW JHWV NL G RI WULFN             EHFDXVH                                   Yeah, I had the legal rights to. I mean, it was my wife's

         )LOPFR DW WKH WLPH           DV JRL J WKURXJK , N R                    D UHDOO EDG                                      DFFRX W D G ,         DV     EXW LW V ERWK RXU PR H          VR ,       DV

         VLWXDWLR       D G VRPHWLPHV WKH                   RXOG SXW WKL JV R '9' 5V                                        XVL J       RX N R         VR , WKRXJKW LW        D G VKH VDLG RK            RX

         1R     WKDW V RW WKH           D     RX VKRXOG GR WKL JV EXW WKDW V WKH                                            XVHG P DFFRX W             RX XVHG P DFFRX W EHFDXVH , HYHU XVHG

          D WKDW WKH FRPSD                  GLG WKL JV        6R WKH      RXOG EH RIILFLDOO                                 3ULPH

         D '9' 5 FRS          EXW WKH DUH VHOOL J LW DV LI LW                DV D UHJXODU                               4    6R R ([KLELW           RX HVWLPDWHG MXVW DERXW                         RX VSH W R

         '9'                                                                                                                PR H      D G VL FH WKH GHIH GD WV KDYH UHFRYHUHG D IH                         ER[HV RI

     4    2ND                                                                                                               LWHPV     'R RX VWD G E WKH PRVW UHFH W YDOXDWLR                         KLFK LV

          So everything I bought was official and had the rights to it,                                                     MXVW D VKDGH X GHU                      L WHUPV RI RXW RI SRFNHW

         MXVW PD EH RW DOO R WKH ULJKW                      , PHD      RND       WR PDNH            WR                      H[SH VH



         SUL W D UHJXODU '9' FRVWV DERXW                             7R PDNH D '9' 5                RW                       Yeah.

           YHU PXFK PR H                6R DJDL             FRPSD LHV DUH JRL J RXW RI                                  4    2ND       $ G RX SXW WRJHWKHU D UHSODFHPH W FRVW RI

         EXVL HVV       7KH      HUH WU L J WR PDNH                 KDWHYHU EXFN WKH FD                  ,                   KLFK     RXOG WULFNOH GR            WR VRPH KHUH EHW HH                 D G        R FH

         DP MXVW WU L J WR NHHS LW DOLYH                                                                                     H DFFRX W IRU WKRVH H               PDWHULDOV        RU WKH UHGLVFRYHUHG WKH

     4    , P VRUU         , FXW RX RII         RX FD NHHS D V HUL J WKDW                                                   IRX G PDWHULDOV

          That's fine. I am kind of -- I'm kind of zoning out, but                                                           Yeah.

          WKDW V DOO ULJKW      7KDW V PH            ,W V     LW V WKH PRU L J                                          4    'R RX VWD G E WKDW HYDOXDWLR

     4    :HOO , P URX GL J WKLUG VR                   H DUH DOPRVW GR H            2 WKH '9'V                               Yeah.

         WKDW , DP ORRNL J DW GLG PRVW RI WKHVH KDYH FRS ULJKW                                                                             05 *5((1*$5'               2ND      1R IXUWKHU TXHVWLR V

         SURWHFWLR V R WKHP VXFK WKDW RX FD W MXVW WKUR                             LW L D '9'                                                               5( (;$0,1$7,21

         EXU HU RU GLG PRVW RI WKHVH                        DV LW OLNH EX L J D &' L                                        06 9$1'(5 52(.

                 WKDW R R H WKRXJKW RI WKDW D G RX FRXOG SXW LW L D                                                     4    , KDYH JRW D IH        PRUH WR IROOR        XS

         EXU HU                                                                                                                       RX PH WLR HG VRPH RI WKH UHFHLSWV L                     RU SURRI

          I never thought of that. I didn't have a DVD -- I mean, I                                                         WKDW    HUH OLVWHG L ([KLELW             HUH L D OHWWHU WR RXU OD             HU

         GLG W KDYH D          , PHD         , KDG D '9' EXU HU R P ODSWRS WKH                                              EXW WKDW RX GLG W KDYH WKH RULJL DO UHFHLSW                    :KDW GR RX

         EXW , GLG W WKL N DERXW EXU L J DFWXDO '9'V D G VHHL J LI                                                          PHD       KH       RX VD D OHWWHU WR RXU OD             HU

          WKH       RXOG WUD VODWH R WR D '9' 5                     , DOUHDG KDG WKH '9'                                     I meant that my lawyer asked for this, for me to list

          FRS       ,    DV W WU L J WR PDNH FRSLHV RI D                   WKL J        $ G,                                HYHU WKL J WKDW        DV L WKH KRXVH D G GLYLGH LW EHW HH                     RX

         MXVW     , GLG W HHG LW VR , GLG W WU WR ILJXUH LW RXW                                                             WKLV LV RXUV WKLV LV RXU              LIH V RU WKLV LV ERWK RI RXUV

     4    $ G       HUH D      RI WKH             WLWOHV R ([KLELW                HUH D        RI                           6R , PDGH WKDW OLVW RI DVVHWV D G GHEWV D G , SXW HYHU WKL J

          WKRVH EXU HG IURP D IULH G RU D IDPLO PHPEHU RU GLG RX                                                            R WKHUH EHFDXVH , GLG W               D W KHU WR JR WKURXJK D G GHVWUR

         SXUFKDVH DOO             RI WKRVH                                                                                  LW DOO EHFDXVH , N R            KR     RPH JHW         KH WKH DUH PDG VR

          I purchased all of the movies, yeah.                                                                               HOO VRPHWLPHV         , PHD           RX KDYH W VHH P             LIH       KH VKH LV

     4    $ G WKH          RX WHVWLILHG WKDW RX               RXOG GR      ORDG WKL JV IURP                                 PDG       HOLHYH PH        6R ,        RX N R     ,     D WHG      WKDW       DV WKH

         $PD]R 3ULPH RU             KDW RW D G WKH SXW WKHP R                       EXU WKHP R WR                           OLVW , PDGH RI       RI DOO RI P VWXII

RI   VKHHWV                                                                                          3DJH     WR   RI                                                                                                  30
          Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.951 Filed 03/02/21 Page 73 of 74
4        $ G L WKDW OHWWHU WR RXU OD                   HU GLG RX JXHVVWLPDWH WKH                                  4     2ND       6R R H RI WKH WLWOHV WKDW RX DUH OLVWL J RX KDYH D

         YDOXH DV RX GLG L ([KLELW                     RU GLG RX DFWXDOO KDYH                                         DFFHVV WR DW WKLV SRL W

    SK VLFDO UHFHLSWV RU HOHFWUR LF UHFHLSWV IRU WKRVH LWHPV                                                            That's correct.

         Well, I remembered what I spent, and I remembered spending --                                            4     $ G MXVW IRU FODULILFDWLR , P JRL J WR DJDL VKDUH P VFUHH

         ,        LW    DV D JXHVVWLPDWH EXW LW              DV D IDLUO DFFXUDWH                                      EHFDXVH , WDONHG DERXW WLWOHV WKDW       HUH W R WKH OLVW D G

    JXHVVWLPDWH                                                                                                        KHUH , JRW WKRVH WLWOHV MXVW VR WKDW RX FD VHH              7KLV LV

4         XW LW        DV W EDVHG R DFWXDO UHFHLSWV LW                DV EDVHG R        RXU                           ([KLELW     FUHDWHG E     RXU IDWKHU D G LW V D FDWDORJ RI WKH

    UHFROOHFWLR RI VXFK                                                                                                WLWOHV WKDW      HUH VXEPLWWHG WR WKH 2WWD D &RX W 6KHULII V

         It was -- yeah, every time there is a receipt my mind sees the                                               'HSDUWPH W         KLFK , GR W N R    LI 0LOHV KDV SLFNHG XS HW RU

    UHFHLSW L GLFDWL J                                                                                                 RW EXW , VLPSO GLG D FRS SDVWH IURP WKH ([FHO VSUHDGVKHHW

4        6R LI , DVNHG RX                  HYHU WLPH RX VHH D UHFHLSW RXU PL G                                        WKDW WKLV H[KLELW     DV WDNH IURP WR IL G RXW         KHWKHU LW     DV R

     RX VDLG RX VHH WKDW UHFHLSW                      6R LI , DVNHG RX                                                 RXU OLVW RU RW      , P MXVW H[SODL L J WKDW V       KHUH , IRX G

         Well, yeah, if I go to Wendy's, if I see a receipt, I would be                                                KHUH           KHUH RX   LOO VHH   KHWKHU LW LV R ([KLELW         RU RW

    OLNH       R        WKDW LV     EXFNV RU ,         LOO UHPHPEHU WKDW WKDW FKLOL                                   6R IRU H[DPSOH 0RWKHU 'DXJKWHU ([FKD JH &OXE , KLJKOLJKW

        DW :H G V LV               RX N R           EXFNV    ,   LOO UHPHPEHU WKDW                                    WKDW D G WKH , JR WR RXU ([KLELW               KLFK    H KDYH VDLG LV

4        6R LI , DVNHG RX EHFDXVH RX VDLG WKDW RX VHH WKDW UHFHLSW                                                    WKH PRUH FRPSOHWH OLVW D G LW VKR V LW LV RW WKHUH             'R RX

    R          OHW PH VKDUH P VFUHH D VHFR G                      ,I RX DUH ORRNL J DW                                IROOR    WKDW

        ([KLELW          WR RXU RULJL DO ILOL J WKLV ILUVW WLWOH           HDG                                          I don't know why, why it wouldn't be there, ma'am.

    :DLWUHVV VD V 3522)// DIWHU LW                                                                                                     06 9$1'(5 52(.          2ND        , KDG DOUHDG DVNHG P

         Yeah.                                                                                                        TXHVWLR DERXW WKDW VR , P RW JRL J WR DVN LW DJDL                  , MXVW

4         RXU OHJH G VD V WKDW PHD V LW                     DV L WKLV OHWWHU WR RXU                                   UHDOL]HG , KDG W VKR HG WKDW H[KLELW VR ,             D WHG WR VKR      P

    OD       HU        6R GR RX UHFDOO             KDW GLG WKH UHFHLSW VD WKDW WKH                                     RUN

    YDOXH RI            HDG :DLWUHVV          DV                                                                                7KDW LV DOO RI P TXHVWLR V

         Well, I remember buying that from Excalibur Films, and I                                                                      05 *5((1*$5'         , KDYH R IXUWKHU

    UHPHPEHU WKDW WKDW                     DV DERXW      EXFNV                                                                  6R $     H X OHVV RX KDYH JRW VRPHWKL J , WKL N               H



4        6R RX GR W PH WDOO UHFDOO WKDW UHFHLSW                       RX UHFDOO                                       FD JR RII

    DSSUR[LPDWHO                  KDW LW    DV EXW LW V                                                                                06 9$1'(5 52(.          , WKL N VR     HV

         Yeah. That's a guesstimate, yeah.                                                                                             7 ( 5(3257(5       &RX VHO      RXOG RX OLNH WR RUGHU

4        2ND            RX PH WLR HG               RX PH WLR HG       EHFDXVH VRPH RI WKHVH                           WUD VFULSWV DW WKLV WLPH

    WKDW RX EXU HG DIWHU KDYL J GR                        ORDGHG WKHP GLG RX EDFN XS                                                   06 9$1'(5 52(.             HDK ,     RXOG OLNH D FRS RI WKH

    D        RI RXU ILOPV            'LG RX         RX N R       WUD VIHU VRPH RI WKH                                 WUD VFULSW

         9 6HV WR D '9' IRU VWRUDJH SXUSRVHV RU GLG RX PDNH D                                                                          05 *5((1*$5'          HV

    HOHFWUR LF FRSLHV RI WKH WLWOH RU VWRUH WKHP L WKH FORXG RU                                                               :KHUHXSR WKLV UHPRWH GHSRVLWLR          DV FR FOXGHG DW

    D        WKL J OLNH WKDW                                                                                                       DP

         I don't -- I don't know anything about the cloud, ma'am. I

        DV W PDNL J D                FRSLHV        ,I , OLNHG WKH PRYLH , PDGH VXUH WR

    EX LW          ,      WR EX LW         KH , VD      LW RXW

4        , P RW DVNL J LI RX ERXJKW WKHP RU RW                        , P DVNL J LI

    DIWHU RX KDG ERXJKW WKH ILOP LI RX KDG WUD VIHUUHG                             VR

     RX UHPHPEHU                  KH 9 6 PDGH WKH WUD VLWLR WR '9'

         Yes.

4        $ G HYHU ERG                DV KRW R WKH ED G DJR RI OHW V WUD VIHU

    HYHU WKL J WKDW                DV R 9 6 EHFDXVH LW V D PHGLXP WKDW

    GLVL WHJUDWHV RU D ORVV PHGLXP OHW V WUD VIHU DOO RI RXU

    KRPH YLGHRV R WR '9'                     6R WKHUH       HUH VHUYLFHV    KHUH RX FRXOG

    VH G RXU YLGHRV D D

         No, I never did that, ma'am.

4        2ND            RX GLG W NHHS D             RI WKRVH R HV WKDW RX GR            ORDGHG

    D G WKH ODWHU EXU HG R D KDUG GULYH

         No.

                            30                                                                   3DJH   WR   RI                                                                                   RI   VKHHWV
          Case 1:19-cv-00276-PLM-RSK ECF No. 52, PageID.952 Filed 03/02/21 Page 74 of 74




RI   VKHHWV                                3DJH   WR   RI                                  30
